--------------------------------------------------------------------------------

Exhibit 10.2







--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

--------------------------------------------------------------------------------

AEROPOSTALE, INC.
the Borrower,
the Guarantors referenced herein,
AERO INVESTORS LLC,
as Agent,


and
the Lenders referenced herein

--------------------------------------------------------------------------------





May 23, 2014


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page
 
Article 1 - Definitions:
1
 
Article 2 - The Term Loan Facilities:
25
 
 
2-1.
Establishment of Term Loan Facilities.
25
 
2-2.
Intentionally Omitted.
26
 
2-3.
Intentionally Omitted.
26
 
2-4.
Intentionally Omitted.
26
 
2-5.
Intentionally Omitted.
26
 
2-6.
Making of Loans Under Term Loan Facilities.
26
 
2-7.
The Loan Account.
26
 
2-8.
The Notes.
27
 
2-9.
Payment of The Loan Account.
27
 
2-10.
Interest Rates.
29
 
2-11.
Other Fees.
30
 
2-12.
Intentionally Omitted.
30
 
2-13.
Intentionally Omitted.
30
 
2-14.
Intentionally Omitted.
30
 
2-15.
Concerning Fees.
30
 
2-16.
Agent’s Discretion.
30
 
2-17.
Intentionally Omitted.
30
 
2-18.
Intentionally Omitted.
30
 
2-19.
Intentionally Omitted.
30
 
2-20.
Intentionally Omitted.
30
 
2-21.
Intentionally Omitted.
30
 
2-22.
Increased Costs.
31
 
2-23.
Taxes.
31
 
2-24.
Assignments.
35
 
2-25.
Allocation of Purchase Price.
36
 
2-26.
Tax Treatment and Reporting for Tranche B Term Loan.
36
 
Article 3 - Conditions Precedent:
37
 
 
3-1.
Generally.
37
 
3-2.
Corporate Due Diligence.
37
 
3-3.
Opinion.
37
 
3-4.
Additional Documents.
37
 
3-5.
Officers’ Certificate.
38
 
3-6.
Representations and Warranties.
38
 
3-7.
Borrowing Base Certificate.
39
 
3-8.
All Fees and Expenses Paid.
39
 
3-9.
Financial Projections.
39
 
3-10.
Borrower’s Assets.
39
 
3-11.
Lien Search.
39



i

--------------------------------------------------------------------------------

 
3-12.
Perfection of Collateral.
39
 
3-13.
Insurance.
39
 
3-14.
No Suspension Event.
39
 
3-15.
No Adverse Change.
40
 
3-16.
Execution and Delivery of Agreement.
40
 
3-17.
Series B Convertible Preferred Stock.
40
 
3-18.
Patriot Act.
40
 
3-19.
Designated Interest.
40
 
Article 4 - General Representations, Covenants and Warranties:
40
 
 
4-1.
Payment and Performance of Liabilities.
40
 
4-2.
Due Organization ‑ Corporate Authorization ‑ No Conflicts.
40
 
4-3.
Trade Names.
41
 
4-4.
Intellectual Property.
42
 
4-5.
Locations.
42
 
4-6.
Title to Assets.
43
 
4-7.
Indebtedness.
45
 
4-8.
Insurance Policies.
46
 
4-9.
Licenses.
47
 
4-10.
Leases.
47
 
4-11.
Requirements of Law.
47
 
4-12.
Maintain Properties.
47
 
4-13.
Pay Taxes.
48
 
4-14.
No Margin Stock.
49
 
4-15.
ERISA.
49
 
4-16.
Hazardous Materials.
49
 
4-17.
Litigation.
50
 
4-18.
Investments.
50
 
4-19.
Loans.
51
 
4-20.
Protection of Assets.
51
 
4-21.
Line of Business.
51
 
4-22.
Affiliate Transactions.
52
 
4-23.
Additional Assurances.
52
 
4-24.
Adequacy of Disclosure; No Suspension Event; No Material Adverse Effect.
53
 
4-25.
Investments.
53
 
4-26.
Prepayments of Indebtedness.
53
 
4-27.
Other Covenants.
54
 
4-28.
Labor Matters.
54
 
4-29.
Restricted Payments.
54
 
4-30.
Solvency.
55
 
4-31.
Material Contracts.
55
 
4-32.
Customer Relations.
56
 
4-33.
Consents.
56
 
4-34.
Amendment of Material Documents.
56
 
4-35.
Intentionally Omitted.
56
 
4-36.
Compliance with Leases.
56



ii

--------------------------------------------------------------------------------

 
4-37.
Term Loan Account.
56
 
4-38.
Post-Closing Obligations.
56
 
Article 5 - Financial Reporting and Performance Covenants:
57
 
 
5-1.
Maintain Records.
57
 
5-2.
Access to Records.
57
 
5-3.
Prompt Notice to Agent.
58
 
5-4.
Intentionally Omitted.
59
 
5-5.
Borrowing Base Certificates.
59
 
5-6.
Monthly Reports.
59
 
5-7.
Quarterly Reports.
60
 
5-8.
Annual Reports.
60
 
5-9.
Fiscal Year.
61
 
5-10.
Inventories, Appraisals, and Audits.
61
 
5-11.
Additional Financial Information.
62
 
5-12.
Minimum Liquidity.
63
 
Article 6 - Use and Collection of Collateral:
64
 
 
6-1.
Use of Inventory Collateral.
64
 
6-2.
Adjustments and Allowances.
64
 
6-3.
Validity of Accounts.
64
 
6-4.
Notification to Account Debtors.
65
 
Article 7 - [Intentionally Omitted].
65
 
Article 8 - Grant of Security Interest:
65
 
 
8-1.
Grant of Security Interest.
65
 
8-2.
Extent and Duration of Security Interest.
66
 
8-3.
Use of Assets.
66
 
8-4.
Real Estate Collateral.
67
 
Article 9 - Agent As Borrower’s Attorney-In-Fact:
67
 
 
9-1.
Appointment as Attorney‑In‑Fact.
67
 
9-2.
No Obligation to Act.
68
 
Article 10 - Events of Default:
68
 
 
10-1.
Failure to Pay Term Loans.
68
 
10-2.
Failure To Make Other Payments.
68
 
10-3.
Failure to Perform Covenant or Liability (No Grace Period).
68
 
10-4.
Failure to Perform Covenant or Liability (Limited Grace Period).
69
 
10-5.
Intercreditor Agreement.
69
 
10-6.
Failure to Perform Covenant or Liability (Grace Period).
69
 
10-7.
Misrepresentation.
69



iii

--------------------------------------------------------------------------------

 
10-8.
Default of Other Debt.
70
 
10-9.
Default of Leases.
70
 
10-10.
Uninsured Casualty Loss.
70
 
10-11.
Judgment.
70
 
10-12.
Business Failure.
70
 
10-13.
Bankruptcy.
70
 
10-14.
Indictment ‑ Forfeiture.
71
 
10-15.
Default by Guarantor or Subsidiary.
71
 
10-16.
Termination of Guaranty.
71
 
10-17.
Challenge to Loan Documents.
71
 
10-18.
ERISA.
71
 
10-19.
Material Contracts.
72
 
10-20.
Change in Control.
72
 
10-21.
Sourcing Agreement.
72
 
Article 11 - Rights and Remedies Upon Default:
72
 
 
11-1.
Rights of Enforcement.
72
 
11-2.
Sale of Collateral.
73
 
11-3.
Occupation of Business Location.
74
 
11-4.
Grant of Nonexclusive License.
74
 
11-5.
Assembly of Collateral.
74
 
11-6.
Rights and Remedies.
74
 
11-7.
Warehouse Bailment Agreement.
75
 
Article 12 - Notices:
75
 
 
12-1.
Notice Addresses.
75
 
12-2.
Notice Given.
76
 
Article 13 - Survival; Release of Collateral:
77
 
Article 14 - General:
78
 
 
14-1.
Protection of Collateral.
78
 
14-2.
Successors and Assigns.
78
 
14-3.
Severability.
78
 
14-4.
Amendments.
78
 
14-5.
Power of Attorney.
79
 
14-6.
Application of Proceeds.
79
 
14-7.
Costs and Expenses of Agent and Lenders.
79
 
14-8.
Copies and Facsimiles.
80
 
14-9.
New York Law.
80
 
14-10.
Consent to Jurisdiction.
80
 
14-11.
Indemnification.
81
 
14-12.
Rules of Construction.
82
 
14-13.
Intent.
83



iv

--------------------------------------------------------------------------------

 
14-14.
Right of Set‑Off.
84
 
14-15.
Maximum Interest Rate.
84
 
14-16.
Waivers.
84
 
14-17.
Confidentiality.
85
 
14-18.
Press Releases.
86
 
14-19.
No Advisory or Fiduciary Responsibility.
86
 
14-20.
Intentionally Omitted.
86
 
14-21.
USA PATRIOT Act Notice.
87
 
14-22.
Foreign Asset Control Regulations.
87
 
14-23.
Obligations of Lenders Several.
87
 
14-24.
Intercreditor Agreement.
87



EXHIBITS
 
1
:  Certificate of Designation of Series B Convertible Preferred Stock
2-8A
:  Tranche A Term Loan Note
2-8B
:  Tranche B Term Loan Note
2-23A
:  Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)
2-23B
:  Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)
2-24
:  Discounted Voluntary Prepayments
2-25
:  Allocation of Issue Price
4-2
:  Related Entities
4-3
:  Trade Names
4-4
:  Intellectual Property
4-5
:  Locations, Leases, and Landlords
4-6
:  Encumbrances
4-7
:  Indebtedness
4-8
:  Insurance Policies
4-10
:  Capital Leases
4-13
:  Taxes
4-17
:  Litigation
4-22
:  Permitted Management Fees and Other Affiliated Transactions
4-23
:  Excluded Assets
4-28
:  Labor Matters
4-31
:  Material Contracts
6-3
:  Bonds and Deposits



v

--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT
May 23, 2014
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is made between Aero
Investors LLC, a Delaware limited liability company (in such capacity, the
“Agent”), with offices c/o Sycamore Partners at 9 West 57th Street, 31st Floor,
New York, New York 10019, as agent for the ratable benefit of the “Lenders” who
are, at present, those financial institutions identified on the signature pages
of this Agreement or who otherwise become “Lenders” pursuant to the terms of
this Agreement from time to time, the Lenders party hereto, and Aeropostale,
Inc. (hereinafter, the “Borrower”), a Delaware corporation with its principal
executive offices at 112 West 34th Street, New York, New York 10120.
The parties hereto agree as follows:
Article 1 - Definitions:
As herein used, the following terms have the following meanings or are defined
in the section of this Agreement so indicated:
“ABL Agent”:  Bank of America, N.A.
“ABL Credit Agreement”:  That certain Third Amended and Restated Loan and
Security Agreement, dated as of September 22, 2011, among ABL Agent, the
Borrower, the Guarantors and the financial institutions party thereto as lenders
(as amended by that certain Joinder and First Amendment thereto dated as of
February 21, 2014 and that certain Second Amendment thereto dated as of the
Effective Date), as the same may be further modified, restated or otherwise
amended from time to time in accordance with the terms of the Intercreditor
Agreement.
“ABL Facility” shall mean the asset-based revolving credit facility under the
ABL Credit Agreement.
“ABL Loan Documents”:  Has the meaning given to the term “Loan Documents” in the
ABL Credit Agreement, as the same may be modified, restated or otherwise amended
from time to time in accordance with the terms of the Intercreditor Agreement.
“ABL Priority Collateral”:  Has the meaning set forth in the Intercreditor
Agreement as in effect as of the date hereof.
“Acceptable Discount”:  Has the meaning set forth in subsection (c) of EXHIBIT
2-24.
“Acceptance Date”:  Has the meaning set forth in subsection (b) of EXHIBIT 2-24.
“Accounts” and “Accounts Receivable”:  include, without limitation, “accounts”
as defined in the UCC, and also all:  accounts, accounts receivable, credit card
receivables, notes, drafts, acceptances, and other forms of obligations and
receivables and rights to payment for credit extended and for goods sold or
leased, or services rendered, whether or not yet earned by performance; all
“contract rights” as formerly defined in the UCC; all Inventory which gave rise
thereto, and all rights associated with such Inventory, including the right of
stoppage in transit; and all reclaimed, returned, rejected or repossessed
Inventory (if any) the sale of which gave rise to any Account.

--------------------------------------------------------------------------------

“Account Debtor”:  Has the meaning given that term in the UCC and includes all
credit card processors of the Loan Parties.
 “Aeropostale Canada”:  Aeropostale Canada, Inc., an Ontario Canada corporation
with a United States address of 112 West 34th Street., New York, New York 10120,
a wholly owned Subsidiary of the Borrower.
“Affiliate”:  With respect to any two Persons, a relationship in which (a) one
holds, directly or indirectly, not less than twenty-five percent (25%) of the
capital stock, beneficial interests, partnership interests, or other equity
interests of the other; or (b) one has, directly or indirectly, the right, under
ordinary circumstances, to vote for the election of a majority of the directors
(or other body or Person who has those powers customarily vested in a board of
directors of a corporation); or (c) not less than twenty-five percent (25%) of
their respective ownership is directly or indirectly held by the same third
Person.
 “AGC”:  Aero GC Management LLC, a Virginia Limited Liability Company with an
address of 112 West 34th Street., New York, New York 10120, a wholly owned
Subsidiary of the Borrower.
“Agency Agreement”:  That certain Agency Agreement entered into among the Agent
and Lenders dated as of the Effective Date, regarding the loan arrangement
contemplated by this Agreement and the Loan Documents, as amended and in effect
from time to time.
“Agent”:  Defined in the Preamble.
“Agent’s Rights and Remedies”:  Is defined in Section 11-6.
“Annual True Up Period”:  Is defined in the Sourcing Agreement.
“Applicable Discount”:  Has the meaning set forth in subsection (c) of EXHIBIT
2-24.
“Applicable Percentage”:  Applicable Percentage (Tranche A) and/or Applicable
Percentage (Tranche B), as the context may require.
“Applicable Percentage (Tranche A)”:  (a) On or prior to the Effective Date, as
provided in the definition of “Commitment”, below and (b) after the Effective
Date, at any time, a Lender’s Applicable Percentage (Tranche A) shall be the
percentage of the then outstanding Tranche A Term Loans of all Lenders
represented by the principal amount of such Lender’s Tranche A Term Loans
outstanding at such time.
“Applicable Percentage (Tranche B)”:  (a) On or prior to the Effective Date, as
provided in the definition of “Commitment”, below and (b) after the Effective
Date, at any time, a Lender’s Applicable Percentage (Tranche B) shall be the
percentage of the then outstanding Tranche B Term Loans of all Lenders
represented by the principal amount of such Lender’s Tranche B Term Loans
outstanding at such time.
2

--------------------------------------------------------------------------------

“Approved Fund”:  Any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender,
or (c) an entity or an Affiliate of an entity that administers or manages a
Lender.
“Availability (Revolving Credit)”:  As defined in the ABL Credit Agreement as in
effect as of the date hereof.
“AWI”:  Aeropostale West, Inc., a Delaware corporation with an address of 125
Chubb Avenue, Lyndhurst, New Jersey 07071, a wholly owned Subsidiary of the
Borrower.
“Bankruptcy Code”:  Title 11, U.S.C., as amended from time to time.
“Borrower”:  Is defined in the Preamble.
“Borrowing Base (FILO)”:  As defined in the ABL Credit Agreement as in effect as
of the date hereof.
“Borrowing Base (Revolving Credit)”:  As defined in the ABL Credit Agreement as
in effect as of the date hereof.
“Borrowing Base Certificate”:  As defined in the ABL Credit Agreement as in
effect as of the date hereof.
“Business Day”:  Any day other than (a) a Saturday or Sunday; or (b) any day on
which banks in Boston, Massachusetts or New York, New York, generally are not
open to the general public for the purpose of conducting commercial banking
business.
“Business Plan”:  The Borrower’s then current business plan and any revision,
amendment, or update of such business plan to which the Agent has provided its
written sign-off.
“Capital Expenditures”:  The expenditure of funds or the incurrence of
liabilities which are capitalized in accordance with GAAP, provided that for
purposes of this Agreement, capital expenditures funded by the proceeds from the
incurrence of Indebtedness permitted hereunder, by the proceeds received from
the sale of assets permitted pursuant to  Section 4-12(d) hereof, by casualty
insurance proceeds or condemnation proceeds shall, to the extent of such
proceeds, not be deemed Capital Expenditures.
“Capital Lease”:  Any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as liabilities on a balance sheet of
such Person under GAAP and the amount of which obligations shall be the
capitalized amount thereof determined in accordance with GAAP.
3

--------------------------------------------------------------------------------

“Capital Lease Obligations”:  With respect to any Person for any period, any
obligations associated with Capital Leases.
“Cash Dominion Event”:  As defined in the ABL Credit Agreement as in effect as
of the date hereof.
“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
(12) months from the date of acquisition by such Person, (ii) time deposits and
certificates of deposit of any commercial bank incorporated in the United States
of recognized standing having capital and surplus in excess of $100,000,000.00
with maturities of not more than twelve (12) months from the date of acquisition
by such Person, (iii) repurchase obligations with a term of not more than seven
(7) days for underlying securities of the types described in clause (i) above, 
provided  that there shall be no restriction on the maturities of such
underlying securities pursuant to this clause (iii) entered into with a bank
meeting the qualifications specified in clause (ii) above, (iv) commercial paper
issued by the parent corporation of any commercial bank (provided  that the
parent corporation and the bank are both incorporated in the United States) of
recognized standing having capital and surplus in excess of $500,000,000.00 and
commercial paper issued by any Person incorporated in the United States rated at
least A‑1 or the equivalent thereof by Standard & Poor’s Ratings Group or at
least P‑1 or the equivalent thereof by Moody’s Investors Service, Inc.  and in
each case maturing not more than twelve (12) months after the date of
acquisition by such Person, and (v) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (i) through (v) above.
“Certificate of Designation”:  That certain Certificate of Designation of
Preferences of Series B Convertible Preferred Stock of Aeropostale, Inc., dated
as of the Effective Date, as amended or modified from time to time in accordance
with its terms and the terms hereof, in the form of EXHIBIT 1 attached hereto.
“Change in Control”:  The occurrence of any of the following:
(a)            The acquisition, by any group of persons (within the meaning of
the Securities Exchange Act of 1934, as amended) or by any Person, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission) of 30% or more of the issued and outstanding capital stock of the
Borrower (on a fully diluted basis) having the right, under ordinary
circumstances, to vote for the election of directors of the Borrower.
(b)            The Continuing Directors cease to constitute a majority of the
members of the board of directors of the Borrower.
(c)            If the Borrower fails at any time to own, directly or indirectly,
100% of the equity interests of any Subsidiary free and clear of all
Encumbrances (other than the Encumbrances in favor of the Agent and the ABL
Agent), except where such failure is as a result of a transaction permitted by
the Loan Documents or the ABL Loan Documents.
4

--------------------------------------------------------------------------------

“Chattel Paper”:  Has the meaning given that term in the UCC.
“Code”:  Except as provided in the definition of “FATCA”, the Internal Revenue
Code of 1986, as amended from time to time.
“Collateral”:  Is defined in Section 8-1.
“Commercial Tort Claim”:  Has the meaning given that term in the UCC.
“Commitment”:  As of the Effective Date, as follows:
LENDER
 
DOLLAR COMMITMENT (TRANCHE A)
   
APPLICABLE PERCENTAGE (TRANCHE A)
   
DOLLAR COMMITMENT (TRANCHE B)
   
APPLICABLE PERCENTAGE (TRANCHE B)
 
Aero Investors LLC
 
$
100,000,000.00
     
100.00
%
 
$
0.00
     
0.00
%
TSAM Holdings, Limited
 
$
0.00
     
0.00
%
 
$
50,000,000.00
     
100.00
%
Total
 
$
100,000,000.00
     
100.00
%
 
$
50,000,000.00
     
100.00
%



“Commitments (Revolving Credit)”:  Has the meaning ascribed to the defined term
“Commitment” in the ABL Credit Agreement as in effect as of the date hereof.
“Commodity Exchange Act”:  The Commodity Exchange Act (7 U.S.C.  § 1 et seq.).
“Consolidated”:  With reference to any term defined herein, shall mean that term
as applied to the accounts of the Borrower and its Subsidiaries, consolidated in
accordance with GAAP.
“Consolidated EBITDA”:  As defined in the ABL Credit Agreement as in effect as
of the date hereof.
“Consolidated Fixed Charge Coverage Ratio”:  As defined in the ABL Credit
Agreement as in effect on the date hereof.
 “Continuing Directors”:  The directors of the Borrower as of Effective Date and
each other director if such director’s election or nomination for the election
to the board of directors of the Borrower is approved by a majority of the then
Continuing Directors.
“Copyrights”:  Collectively, with respect to each Loan Party, all copyrights
(whether statutory or common law, whether established or registered in the
United States or any other country or any political subdivision thereof whether
registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Loan Party, in each case,
whether now owned or hereafter created or acquired by or assigned to such Loan
Party, including, without limitation, the registrations and applications listed
in EXHIBIT 4-4 annexed hereto, together with any and all (i) rights and
privileges arising under applicable Requirements of Law with respect to such
Loan Party’s use of such copyrights, (ii) reissues, renewals, continuations and
extensions thereof, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present or future infringements thereof.
5

--------------------------------------------------------------------------------

“Costs of Collection”:  Includes, without limitation all reasonable
out-of-pocket expenses incurred by the Agent, Lenders and each of their
respective Affiliates, in connection with this Agreement and the other Loan
Documents, including without limitation (i) the reasonable and documented
out-of-pocket fees, charges and disbursements of (A) one counsel to the Agent
and the Lenders taken as a whole, and, if necessary, one local counsel in each
relevant jurisdiction and special counsel for each relevant specialty and, in
the event of any actual or potential conflict of interest where such Agent or
Lender affected by such conflict informs the Borrower of such conflict, one
additional counsel in each relevant jurisdiction for each Lender or group of
Lenders or Agent subject to such conflict, (B) appraisers, (C) commercial
finance examiners, and (D) all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Liabilities, (ii) in
connection with (A) the preparation, negotiation, administration, management,
execution and delivery of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (B) the
enforcement or protection of their rights in connection with this Agreement or
the Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral or in connection with any proceeding under the Bankruptcy Code,
including, without limitation, in each case under this clause (B), outside
consultants for the Agent and Lenders, or (C) any workout, restructuring or
negotiations in respect of any Liabilities.
“Credit Party” or “Credit Parties”:  Means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each beneficiary of each indemnification
obligation undertaken by any Loan Party under any Loan Document, (iv) any other
Person to whom Liabilities under this Agreement and other Loan Documents are
owing, and (v) the successors and assigns of each of the foregoing, and (b)
collectively, all of the foregoing.
“DDA”:  Any checking or other demand daily depository account maintained by a
Loan Party.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Interest Event”:  The occurrence of any of the following:
(a)            The acceleration of the time for payment of the Liabilities upon
the occurrence of an Event of Default.
(b)            The occurrence of any Event of Default under Sections 10-1, 10-2,
10-5, 10-12, or 10-13 hereof.
(c)            The failure of the Borrower to comply with the provisions of
Section 4-29, or Sections 5-6, 5-7 or 5-8 (which failures continue for fifteen
(15) Business Days) or 8-4.
“Defaulting Lender”:  Has the meaning given that term in the Agency Agreement.
6

--------------------------------------------------------------------------------

“Deposit Account”:  Has the meaning given that term in the UCC.
“Designated Interest”:  The aggregate sum of $10,000,000.00, representing the
portion of the interest of Tranche A Term Loan that would otherwise have accrued
and   become payable with respect to the Tranche A Term Loan during the first
year of this Agreement but which will instead be prepaid on the Effective Date.
“Deteriorating Lender”:  Has the meaning given that term in the Agency
Agreement.
“Discount Range”:  Has the meaning set forth in subsection (b) of EXHIBIT 2-24.
“Discounted Prepayment Option Notice”:  Has the meaning set forth in subsection
(b) of EXHIBIT 2-24.
“Discounted Voluntary Prepayment”:  Has the meaning set forth in subsection (a)
of EXHIBIT 2-24.
“Discounted Voluntary Prepayment Notice”:  Has the meaning set forth in
subsection (e) of EXHIBIT 2-24.
“Documents”:  Has the meaning given that term in the UCC.
“Dollar Commitment”:  Dollar Commitment (Tranche A) and/or Dollar Commitment
(Tranche B), as the context may require.
“Dollar Commitment (Tranche A)”:  As provided in the Definition of “Commitment”,
above.
“Dollar Commitment (Tranche B)”:  As provided in the Definition of “Commitment”,
above.
“Effective Date”:  The date upon which the conditions precedent set forth in
Article 3 hereof have been satisfied or waived and this Agreement has become
effective.
“Eligible Trade Names”:  As defined in the ABL Credit Agreement as in effect as
of the date hereof.
“Employee Benefit Plan”:  As defined in Section 3(2) of ERISA.
“Encumbrance”:  Each of the following:
(a)            Any security interest, mortgage, pledge, hypothecation, lien,
attachment, or charge of any kind (including any agreement to give any of the
foregoing); the interest of a lessor under a Capital Lease; conditional sale or
other title retention agreement; sale (to the extent of recourse) of accounts
receivable or chattel paper; or other arrangement pursuant to which any Person
is entitled to any preference or priority with respect to the property or assets
of another Person or the income or profits of such other Person or which
constitutes an interest in property to secure an obligation; each of the
foregoing whether consensual or non‑consensual and whether arising by way of
agreement, operation of law, legal process or otherwise.
7

--------------------------------------------------------------------------------

(b)            The filing of any financing statement under the UCC or comparable
law of any jurisdiction.
“End Date”:  The date upon which all Liabilities (other than indemnities, not
then due and payable, which survive repayment of the Term Loans) have been paid
in full.
“Environmental Laws”:  All of the following:
(a)            Any and all federal, state, local or municipal laws, rules,
orders, regulations, statutes, ordinances, codes, decrees or requirements which
regulate or relate to, or impose any standard of conduct or liability on account
of or in respect to environmental protection matters, including, without
limitation, Hazardous Materials, as are now or hereafter in effect.
(b)            The common law relating to damage to Persons or property from
Hazardous Materials.
“Equipment”:  Includes, without limitation, “equipment” as defined in the UCC,
and also all motor vehicles, rolling stock, machinery, office equipment, plant
equipment, tools, dies, molds, store fixtures, furniture, and other goods,
property, and assets which are used and/or were purchased for use in the
operation or furtherance of the Borrower’s business, and any and all accessions
or additions thereto, and substitutions therefor.
“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate”:  Any Person which is under common control with the Borrower
within the meaning of Section 4001 of ERISA or is part of a group which includes
the Borrower and which would be treated as a single employer under Section 414
of the Internal Revenue Code of 1986, as amended.
“Events of Default”:  Is defined in Article 10.
“Excluded Assets”:  (a) all leasehold real property including Leases, (b) all
parcels of Real Estate with a fair market value of less than $2,000,000.00,
(c) interests in partnerships, joint ventures and non-wholly-owned subsidiaries
which cannot be pledged without the consent of one or more third parties, but
only to the extent no such consent has been obtained, (d) the capital stock of
Immaterial Subsidiaries, captive insurance subsidiaries, not-for-profit
subsidiaries, special purpose entities used for permitted securitization
facilities, (e) margin stock, (f) security interests in the stock of any Foreign
Subsidiary of the Borrower and the assets of any Foreign Subsidiary of the
Borrower, in each case to the extent the same would result in adverse tax
consequences as reasonably determined by the Borrower; provided that no more
than 35% of the voting stock of any Foreign Subsidiary or any Foreign Subsidiary
Holding Company owned directly by a Loan Party or any Foreign Subsidiary Holding
Company shall be an Excluded Asset and none of the non-voting stock of any
Foreign Subsidiary or Foreign Subsidiary Holding Company owned directly by a
Loan Party or Foreign Subsidiary Holding Company shall be an Excluded Asset, (g)
any property and assets the pledge of which would require governmental consent,
approval, license or authorization, but only to the extent that such consent,
approval, license or authorization has not been obtained, (h) any
“intent-to-use” trademark applications prior to the filing of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto, to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law, and (i) leases
or licenses and rights thereunder to the extent of enforceable anti-assignment
provisions contained therein which have not been waived (in each case after
giving effect to the applicable anti-assignment provisions of the UCC or any
other applicable law); provided, that, (i) Excluded Assets shall not include,
any proceeds of any of the foregoing (unless such proceeds would otherwise
constitute Excluded Assets), and (ii)  any item of the foregoing that at any
time ceases to satisfy the criteria for Excluded Assets (whether as a result of
the applicable Loan Party obtaining any necessary consent, any change in any
rule of law, statute or regulation, or otherwise), shall no longer be an
Excluded Asset; provided, further, that no asset shall constitute an “Excluded
Asset” if the same constitutes collateral under the ABL Loan Documents.
8

--------------------------------------------------------------------------------

“Excluded Taxes”:  With respect to the Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of the Loan Parties
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), franchise taxes imposed on it (in lieu of net income taxes) and
branch profits taxes, in each case, by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) in the case of a Lender, U.S. 
federal withholding tax that is imposed on amounts payable to such Lender at the
time such Lender becomes a party hereto or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2-23,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Lender’s failure to comply with Section 2-23(d) and (d) any U.S.  federal
withholding tax imposed under FATCA.
“Executive Order”:  Is defined in Section 14-22.
“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
with respect thereto.
“Fee Letter”: means that certain letter, dated as of the Effective Date, by the
Agent and acknowledged by the Borrower with respect to certain fees payable to
the Lenders in connection with the Agreement.
“Fidelity Accounts”: means, collectively, (i) account number 00702982489 in the
name of AWI and maintained at Fidelity Investments Institutional Operations
Company, Inc., and (ii) account number 00702978677 in the name of the Borrower
and maintained at Fidelity Investments Institutional Operations Company, Inc.,
in each case together with any successor account therefor.  “Fidelity Account”
shall mean any one of the foregoing.
“Fixtures”:  Has the meaning given that term in the UCC.
9

--------------------------------------------------------------------------------

“Foreign Assets Control Regulations”:  Has the meaning set forth in Section
14-22.
“Foreign Lender”:  Any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30).
“Foreign Subsidiary”:  Any Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.
“Foreign Subsidiary Holding Company”:  Any Subsidiary that (w) has no material
assets other than capital stock of one or more Foreign Subsidiaries and (x) has
no material liabilities.
“GAAP”:  Principles which are consistent with those promulgated or adopted by
the Financial Accounting Standards Board and its predecessors (or successors) in
effect and applicable to that accounting period in respect of which reference to
GAAP is being made, provided, however, in the event of a Material Accounting
Change, then unless otherwise specifically agreed to by the Agent, the Borrower
shall include, with its monthly, quarterly, and annual financial statements a
schedule, certified by the Borrower’s chief financial officer, on which the
effect of such Material Accounting Change to the statement with which provided
shall be described.  Notwithstanding the foregoing, any obligations of a Person
under a lease (whether existing now or entered into in the future) that is not
(or would not be) a Capital Lease Obligation under GAAP as in effect on the
Effective Date, shall not be treated as a Capital Lease Obligation solely as a
result of the adoption of changes in GAAP outlined by the Financial Accounting
Standards Board in its press release dated March 19, 2009.
“General Intangibles”:  Includes, without limitation, “general intangibles” as
defined in the UCC; and also all:  rights to payment for credit extended;
deposits; amounts due to a Loan Party; credit memoranda in favor of a Loan
Party; warranty claims; tax refunds and abatements; insurance refunds and
premium rebates; all means and vehicles of investment or hedging, including,
without limitation, options, warrants, and futures contracts; records; customer
lists; telephone numbers; goodwill; causes of action; judgments; payments under
any settlement or other agreement; literary rights; rights to performance;
royalties; license and/or franchise fees; rights of admission; licenses;
franchises; license agreements, including all rights of a Loan Party to enforce
same; permits, certificates of convenience and necessity, and similar rights
granted by any governmental authority; patents, patent applications, patents
pending, and other intellectual property; internet addresses and domain names;
developmental ideas and concepts; proprietary processes; blueprints, drawings,
designs, diagrams, plans, reports, and charts; catalogs; manuals; technical
data; computer software programs (including the source and object codes
therefor), computer records, computer software, rights of access to computer
record service bureaus, service bureau computer contracts, and computer data;
tapes, disks, semi‑conductors chips and printouts; trade secrets rights,
copyrights, mask work rights and interests, and derivative works and interests;
user, technical reference, and other manuals and materials; trade names,
trademarks, service marks, and all goodwill relating thereto; applications for
registration of the foregoing; and all other general intangible property of the
Loan Parties in the nature of intellectual property; proposals; cost estimates,
and reproductions on paper, or otherwise, of any and all concepts or ideas, and
any matter related to, or connected with, the design, development, manufacture,
sale, marketing, leasing, or use of any or all property produced, sold or
leased, by a Loan Party or credit extended or services performed, by a Loan
Party, whether intended for an individual customer or the general business of a
Loan Party, or used or useful in connection with research by a Loan Party.
10

--------------------------------------------------------------------------------

“Goods”:  Has the meaning given that term in the UCC.
“Goodwill”:  Collectively, with respect to each Loan Party, the goodwill
connected with such Loan Party’s business including, without limitation, (i) all
goodwill connected with the use of and symbolized by any other Intellectual
Property in which such Loan Party has any interest, (ii) all know-how, trade
secrets, customer and supplier lists, proprietary information, inventions,
methods, procedures, formulae, descriptions, compositions, technical data,
drawings, specifications, name plates, catalogs, confidential information and
the right to limit the use or disclosure thereof by any Person, pricing and cost
information, business and marketing plans and proposals, consulting agreements,
engineering contracts and such other assets which relate to such goodwill and
(iii) all product lines of such Loan Party’s business.
“Guarantor” and “Guarantors”:  means individually and collectively AWI, Jimmy’Z,
AGC, Aeropostale Procurement Company, Inc., Aeropostale Licensing, Inc., P.S. 
from Aeropostale, Inc.,  GoJane LLC, and any other Subsidiary (except any
Foreign Subsidiary or Foreign Subsidiary Holding Company) of the Borrower which
executes and delivers a Guarantor Agreement pursuant to the terms of this
Agreement from time to time.  Notwithstanding the foregoing or any provision of
any Loan Document to the contrary, each Subsidiary of the Borrower that is a
Guarantor under the ABL Credit Agreement shall be a Guarantor hereunder.
“Guarantor Agreement”:  Each instrument and document executed by a Guarantor of
the Liabilities to evidence or secure the Guarantor’s guaranty thereof.
“Hazardous Materials”:  Any (a) hazardous materials, hazardous waste, hazardous
or toxic substances, petroleum products, which (as to any of the foregoing) are
defined or regulated as a hazardous material in or under any Environmental Law
and (b) oil in any physical state.
“Immaterial Subsidiary”:  At any time, any Subsidiary of the Borrower designated
as such by the Borrower to Agent with not less than three (3) days advance
written notice, (i) which Subsidiary, as of the most recent period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5-7, did not contribute greater than five percent
(5%) of Consolidated EBITDA for such period or (ii) which Subsidiary, as of the
end of the most recently completed fiscal quarter for which financial statements
have been delivered pursuant to Section 5-7, did not contribute greater than
five percent (5%) of Total Assets as of such date; provided that, if at any time
the aggregate amount of Consolidated EBITDA or Total Assets of all Immaterial
Subsidiaries exceeds five percent (5%) of Consolidated EBITDA for any such
period or five percent (5%) of Total Assets as of the end of any such fiscal
quarter, the Borrower (or, in the event the Borrower has failed to do so within
ten (10) days of delivery of such financial statements, the Agent) shall
designate sufficient Immaterial Subsidiaries as no longer being “Immaterial
Subsidiaries” to eliminate such excess.
“Indebtedness”:  All indebtedness and obligations of or assumed by any Person on
account of or in respect to any of the following:
11

--------------------------------------------------------------------------------

(a)            In respect of money borrowed (including any indebtedness which is
non‑recourse to the credit of such Person but which is secured by an Encumbrance
on any asset of such Person) whether or not evidenced by a promissory note,
bond, debenture or other written obligation to pay money.
(b)           In connection with any letter of credit or acceptance transaction
(including, without limitation, the face amount of all letters of credit and
acceptances issued for the account of such Person or reimbursement on account of
which such Person would be obligated).
(c)            In connection with the sale or discount of accounts receivable or
chattel paper of such Person other than the sale of retail Accounts to credit
card processors.
(d)            On account of deposits or advances.
(e)            As lessee under Capital Leases.
(f)            On account of net obligations under any swap or hedging contract.
(g)            With respect to obligations to purchase, redeem, retire, defease
or otherwise make any payment in respect of any equity interest in such Person
or any other Person, or any warrant, right or option to acquire such equity
interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends.
“Indebtedness”:  also includes:
(x)            Indebtedness of others secured by an Encumbrance on any asset of
such Person, whether or not such Indebtedness is assumed by such Person.
(y)            Any guaranty, endorsement, suretyship or other undertaking
pursuant to which that Person may be liable on account of any Indebtedness of
any third party, other than endorsements of negotiable instruments for
collection in the ordinary course of business.
(z)            The Indebtedness of a partnership or joint venture in which such
Person is a general partner or joint venturer to the extent that the holder of
such Indebtedness has recourse to such Person.
“Indemnified Claim”:  Is defined in Section 14-11.
“Indemnified Person”:  Is defined in Section 14-11.
“Indemnified Taxes”:  means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Information”:  Is defined in Section 14-17.
12

--------------------------------------------------------------------------------

“Instruments”:  Has the meaning given that term in the UCC.
“Intellectual Property”:  Collectively, with respect to each Loan Party, all
intellectual property rights in, to and under all Copyrights, Patents,
Trademarks, Licenses and Goodwill.
“Intercreditor Agreement”:  That certain Intercreditor Agreement, dated as of
the Effective Date, among the Agent, the ABL Agent, the Borrower and the
Guarantors, as the same may be modified or amended from time to time in
accordance with the terms thereof.
“Interest Payment Date”:  With respect to the Tranche A Term Loans only, the
last day of each calendar quarter (or if such day is not a Business Day, the
immediately preceding Business Day).
“Inventory”:  Includes, without limitation, “inventory” as defined in the UCC
and also all:  packaging, advertising, and shipping materials related to any of
the foregoing, and all names or marks affixed or to be affixed thereto for
identifying or selling the same; Goods held for sale or lease or furnished or to
be furnished under a contract or contracts of sale or service by the Borrower,
or used or consumed or to be used or consumed in the Borrower’s business; Goods
of said description in transit:  returned, repossessed and rejected Goods of
said description; and all documents (whether or not negotiable) which represent
any of the foregoing.
“Investment”:  Any direct or indirect acquisition or investment by such Loan
Party, whether by means of (a) the purchase or other acquisition of equity
interests of another Person, (b) a loan, advance or capital contribution to,
guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person, or (c) any acquisition of the assets
or equity interests of any Person.
“Investment Property”:  Has the meaning given that term in the UCC.
“Investor Rights Agreement”:  That certain Investor Rights Agreement, dated as
of the Effective Date, by and between the Agent, as “Investor”, and the
Borrower, as “Company”, as amended or modified from time to time in accordance
with its terms and the terms hereof.
“Jimmy’Z”:  Jimmy’Z Surf Co., LLC, a Delaware limited liability company with an
address of 112 West 34th Street, New York, New York 10120, a wholly owned
Subsidiary of the Borrower.
“Lease”:  Any lease or other agreement, no matter how styled or structured,
pursuant to which the Borrower is entitled to the use or occupancy of any space.
“Lender Participation Notice”:  Has the meaning set forth in subsection (c) of
EXHIBIT 2-24.
“Lenders”:  At any time, a Tranche A Term Lender or Tranche B Term Lender.
“Letter of Credit Rights”:  Has the meaning given that term in the UCC and also
shall refer to any right to payment or performance under a letter of credit,
whether or not the beneficiary has demanded or at the time is entitled to demand
payment or performance.
“Liabilities” (in the singular, “Liability”):  Includes, without limitation, all
and each of the following, whether now existing or hereafter arising:
13

--------------------------------------------------------------------------------

(a)            Any and all direct and indirect liabilities, debts, and
obligations of the Borrower to the Agent or any Lender, each of every kind,
nature, and description under the Loan Documents.
(b)            Each obligation to repay any loan, advance, indebtedness, note,
obligation, overdraft, or amount now or hereafter owing by the Borrower to the
Agent or any Lender under the Loan Documents (including all future advances
whether or not made pursuant to a commitment by the Agent or any Lender),
whether or not any of such are liquidated, unliquidated, primary, secondary,
secured, unsecured, direct, indirect, absolute, contingent, or of any other
type, nature, or description, or by reason of any cause of action which the
Agent or any Lender may hold against the Borrower under the Loan Documents.
(c)            All notes and other obligations of the Borrower now or hereafter
assigned to or held by the Agent or any Lender with respect to the Loan
Documents, each of every kind, nature, and description.
(d)            All interest, fees, and charges and other amounts which may be
charged by the Agent or any Lender to the Borrower under the Loan Documents
and/or which may be due from the Borrower to the Agent or any Lender under the
Loan Documents from time to time.
(e)            All costs and expenses incurred or paid by the Agent or any
Lender in respect of any of the Loan Documents (including, without limitation,
Costs of Collection, reasonable attorneys’ fees, and all court and litigation
costs and expenses).
(f)            Any and all covenants of the Borrower to or with the Agent or any
Lender and any and all obligations of the Borrower to act or to refrain from
acting in accordance with under Loan Documents.
(g)            Each of the foregoing as if each reference to the “Agent” and
“Lender” therein were to each of the Affiliates of such Persons.
(h)            Any and all direct or indirect liabilities, debts, and
obligations of the Borrower to the Agent or any Lender or any Affiliate of the
Agent or any Lender, each of every kind, nature, and description owing on
account of any service or accommodation provided to, or for the account of the
Borrower pursuant to this or any other Loan Document.
“Licenses”:  Collectively, with respect to each Loan Party, all license and
distribution agreements with any other Person with respect to any Patent,
Trademark or Copyright or any other patent, trademark or copyright, whether such
Loan Party is a licensor or licensee, distributor or distributee under any such
license or distribution agreement, together with any and all (i) renewals,
extensions, supplements and continuations thereof, (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including, without limitation, damages and payments for
past, present or future infringements or violations thereof, (iii) rights to sue
for past, present and future infringements or violations thereof and (iv) other
rights to use, exploit or practice any or all of the Patents, Trademarks or
Copyrights or any other patent, trademark or copyright.
14

--------------------------------------------------------------------------------

“Liquidity”: The sum of (a) Availability (Revolving Credit), minus (b) the
dollar amount of any availability block or similar restriction pursuant to
Section 5-12 of the ABL Credit Agreement as of the date of this Agreement (or
comparable sections in subsequent ABL Credit Agreements) that is in excess of
the lesser of 10% of the Borrowing Base (Revolving Credit) or the Commitments
(Revolving Credit), plus (c) all unrestricted U.S. domestic cash and Cash
Equivalents.
“Loan Account”:  Is defined in Section 2-7.
“Loan Documents”:  This Agreement, the Agency Agreement, the Intercreditor
Agreement, the Related Real Estate Documents, the Fee Letter, each instrument
and document executed and/or delivered as contemplated by Article 3, below, and
each other instrument or document from time to time executed and/or delivered in
connection with the arrangements contemplated hereby.
“Loan Party” or “Loan Parties”:  Individually and collectively the Borrower and
each Guarantor.
“Material Accounting Change”:  Any change in GAAP applicable to accounting
periods subsequent to the Borrower’s fiscal year most recently completed prior
to the execution of this Agreement, which change has a material effect on the
Borrower’s financial condition or operating results, as reflected on financial
statements and reports prepared by or for the Borrower, when compared with such
condition or results as if such change had not taken place.
“Material Adverse Effect”:  A material adverse effect upon (i) the Loan Parties
business, assets, properties, liabilities (actual or contingent), operations,
financial affairs, or condition (financial or otherwise) taken as a whole, or
(ii) the Collateral, taken as a whole, or (iii) the ability of the Loan Parties
to perform their respective obligations under this Agreement and the other Loan
Documents, taken as a whole, or (iv) the validity, enforceability, perfection or
priority of this Agreement or the other Loan Documents or of the rights and
remedies of the Agent under any Loan Document, taken as a whole.  In determining
whether any individual event would result in a Material Adverse Effect,
notwithstanding that such event in and of itself does not have such effect, a
Material Adverse Effect shall be deemed to have occurred if the cumulative
effect of such event and all other then existing events would result in a
Material Adverse Effect.
“Material Contract”:  With respect to any Person, each contract (including, but
not limited to, the Sourcing Agreement) to which such Person is a party the
termination of which contract could reasonably be expected to have a Material
Adverse Effect.  For the avoidance of doubt, the Sourcing Agreement and the
Series B Documents shall constitute “Material Contracts” solely for all purposes
hereunder.
“Material Indebtedness”:  Indebtedness (other than the Liabilities) of the Loan
Parties in an aggregate principal amount exceeding $10,000,000.00.  For purposes
of determining the amount of Material Indebtedness at any time, (a) the amount
of the obligations in respect of any swap contract at such time shall be
calculated after taking into account the effect of any legally enforceable
netting agreement relating to such swap contracts, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included. 
Notwithstanding anything to the contrary, the Indebtedness owing in respect of
the ABL Credit Agreement shall constitute “Material Indebtedness” for all
purposes hereunder.
15

--------------------------------------------------------------------------------

“Maximum Rate”:  Is defined in Section 14-15.
“Measurement Period”:  As defined in the ABL Credit Agreement as in effect on
the date hereof.
“MGF Sourcing”:  TSAM (Delaware) LLC, a Delaware limited liability company
(d/b/a MGF Sourcing US, LLC).
“Mortgage”:  a mortgage, deed of trust or deed to secure debt in which a Loan
Party grants a lien on its Real Estate to Agent, as security for its obligations
hereunder and under the other Loan Documents.
“Net Cash Proceeds” means:
(a)            with respect to any sale or disposition by Borrower or any of its
Subsidiaries of assets, the amount of cash proceeds received from time to time
(whether as initial consideration or through the payment of deferred
consideration but only as and when received) by or on behalf of Borrower or such
Subsidiary, in connection therewith after deducting therefrom only (i) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness secured by any Lien permitted under this Agreement on any asset
(other than (A) Indebtedness owing to Agent or any Lender under the Agreement or
the other Loan Documents, and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by such Borrower or such Subsidiary in connection with such
sale or disposition, (iii) taxes paid or payable to any taxing authorities by
Borrower or such Subsidiary in connection with such sale or disposition, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable to a Person that is
not an Affiliate of Borrower or any of its Subsidiaries, and are properly
attributable to such transaction, (iv) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of such assets, (B)
for any liabilities associated with such sale or casualty, to the extent such
reserve is required by GAAP, and (C) for the payment of unassumed liabilities
relating to the assets sold or otherwise disposed of at the time of, or within
30 days after, the date of such sale or other disposition, to the extent that in
each case the funds described above in this clause (iv) are paid to Agent as a
prepayment of the Liabilities in accordance with this Agreement at such time
when such amounts are no longer required to be set aside as such a reserve and
(v) in the case of a sale, transfer or other disposition of any ABL Priority
Collateral (including pursuant to a sale and leaseback transaction or a casualty
or a condemnation or similar proceeding), the amount of all payments or
prepayments required to be made as a result of such event to repay Indebtedness
under the ABL Loan Documents in accordance with the Intercreditor Agreement and
the terms of the ABL Credit Agreement; and
(b)            with respect to the incurrence of any Indebtedness by Borrower or
any of its Subsidiaries, the aggregate amount of cash received from time to time
(whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of Borrower or such Subsidiary in
connection with such incurrence, after deducting therefrom only (i) reasonable
fees, commissions, and expenses related thereto and required to be paid by
Borrower or such Subsidiary in connection with such incurrence, (ii) taxes paid
or payable to any taxing authorities by Borrower or such Subsidiary in
connection with such incurrence, in each case to the extent, but only to the
extent, that the amounts so deducted are, at the time of receipt of such cash,
actually paid or payable to a Person that is not an Affiliate of Borrower or any
of its Subsidiaries, and are properly attributable to such transaction.
16

--------------------------------------------------------------------------------

“Note”:  Is defined in Section 2-8.
“Offered Loans”:  Has the meaning set forth in subsection (c) of EXHIBIT 2-24.
“Other Taxes”:  All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes or any other excise or property taxes,
charges or similar levies arising from any payment made hereunder or under any
other Loan Document or from the execution, delivery, performance, registration
or enforcement of, from the receipt or perfection of a security interest under,
or otherwise with respect to, this Agreement or any other Loan Document,
excluding, however, any such amounts imposed as a result of an assignment by a
Lender of its loan or Commitment.
“Participant”:  Is defined in Section 14-14, hereof.
“Patents”:  Collectively, with respect to each Loan Party, all patents issued or
assigned to and all patent applications made by such Loan Party (whether
established or registered or recorded in the United States or any other country
or any political subdivision thereof), including, without limitation, those
patents and patent applications listed in  EXHIBIT 4-4 annexed hereto, together
with any and all (i) rights and privileges arising under applicable Requirements
of Law with respect to such Loan Party’s use of any patents, (ii) inventions and
improvements described and claimed therein, (iii) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof, (iv)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.
“Patriot Act”:  Is defined in Section 14-21.
“Payment Intangibles”:  Has the meaning given that term in the UCC and shall
also refer to any General Intangible under which the Account Debtor’s primary
obligation is a monetary obligation.
“Permitted Acquisition”:  The investment in, the purchase of stock of, or the
purchase of all or a substantial part of the assets or properties of, or
controlling interests in, any Person (other than the Borrower), or the entering
into of any transaction, series of transactions, merger (with the Borrower as
the surviving entity), consolidation or exchange of securities with any Person
(referred to herein as an “Acquisition”), in which each of the following
conditions are satisfied:
17

--------------------------------------------------------------------------------

(a)            The type of business of such Person is generally the same type of
business (or is included in the types of business) in which the Borrower is
engaged or a business reasonably related thereto;
(b)            Immediately after giving effect to the transaction, the Term Loan
Payment Conditions have been satisfied;
(c)            Such Acquisition shall have been approved by the board of
directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable law;
(d)            For any Acquisition in an amount greater than $10,000,000.00, the
Borrower shall have furnished the Agent with thirty (30) days’ prior written
notice of such intended Acquisition and shall have furnished the Agent with a
current draft of the acquisition documents (and final copies thereof as and when
executed), copies of any third party accounting, financial, and legal due
diligence undertaken by the Loan Parties in connection with such Acquisition,
appropriate financial statements of the Person which is the subject of such
Acquisition, pro forma projected financial statements for the twelve (12) month
period following such Acquisition after giving effect to such Acquisition
(including balance sheets, cash flows and income statements by quarter (and, if
available, by month) for the acquired Person, individually, and on a
Consolidated basis with all Loan Parties), and such other information as the
Agent may reasonably require, all of which shall be in form reasonably
satisfactory to the Agent;
(e)            Intentionally omitted;
(f)            After giving effect to the Acquisition, if the Acquisition is an
Acquisition of equity interests, a Loan Party shall acquire and own, directly or
indirectly, a majority of the equity interests in the Person being acquired and
shall control a majority of any voting interests or shall otherwise control the
governance of the Person being acquired; and
(g)            All action required to be undertaken pursuant to Section 4-18(f)
by any Subsidiary created in connection with such transaction (including, but
not limited to, causing such Subsidiary to become a Guarantor hereunder) has
been completed, or, simultaneously with the consummation of such Acquisition,
will be completed, to the reasonable satisfaction of the Agent.
“Permitted Asset Disposition”:  Is defined in Section 4-12(d).
“Permitted Encumbrances”:  Those Encumbrances permitted as provided in Section
4-6(a) hereof.
“Person”:  Any natural person, and any corporation, limited liability company,
trust, partnership, joint venture, or other enterprise or entity.
“PIK Interest”:  Is defined in Section 2-10 hereof.
18

--------------------------------------------------------------------------------

“Proceeds”:  Includes, without limitation, “Proceeds” as defined in the UCC
(defined below), and each type of property described in Section 8-1 hereof.
“Property”:  Any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Proposed Discounted Prepayment Amount”:  Has the meaning set forth in
subsection (b) of EXHIBIT 2-24.
“Qualifying Lenders”:  Has the meaning set forth in subsection (d) of EXHIBIT
2-24.
“Qualifying Loans”:  Has the meaning set forth in subsection (d) of EXHIBIT
2-24.
“Real Estate”:  All fee interests in real estate and all buildings, structures,
parking areas or other improvements located thereon and all rights appurtenant
thereto.
“Rebate”:  Any annual rebate paid to Aeropostale Procurement Company, Inc. by
MGF Sourcing pursuant to Section 2(d) of the Sourcing Agreement.
“Receipts”:  All cash, cash equivalents, checks, and credit card slips and
receipts as arise out of the sale of the Collateral.
“Receivables Collateral”:  That portion of the Collateral which consists of the
Loan Parties’ Accounts, Accounts Receivable, General Intangibles for the payment
of money, Chattel Paper, Instruments, Investment Property, letters of credit for
the benefit of a Loan Party, and bankers’ acceptances held by a Loan Party, and
any rights to payment.
“Register”:  Is defined in Section 2-24(b)(iii).
“Registration Rights Agreement”:  That certain Registration Rights Agreement,
dated as of the Effective Date, by and between the Agent, as “Investor”, and the
Borrower, as “Company”, as amended or modified from time to time in accordance
with its terms and the terms hereof.
“Related Entity”:
(a)            Any corporation, limited liability company, trust, partnership,
joint venture, or other enterprise which:  is a parent, brother‑sister,
Subsidiary, or Affiliate, of the Borrower; could have such enterprise’s tax
returns or financial statements consolidated with the Borrower’s; could be a
member of the same controlled group of corporations (within the meaning of
Section 1563(a)(1), (2) and (3) of the Internal Revenue Code of 1986, as amended
from time to time) of which the Borrower is a member; controls or is controlled
by the Borrower or by any Affiliate of the Borrower.
(b)            Any Affiliate.
“Related Real Estate Documents”:  With respect to any Real Estate subject to a
Mortgage, the following, in form and substance satisfactory to Agent and
received by Agent for review at least 10 days prior to the effective date of the
Mortgage:  (a) a mortgagee title policy (or binder therefor) covering Agent's
interest under the Mortgage, by an insurer acceptable to Agent, which must be
fully paid on such effective date; (b) such assignments of leases, estoppel
letters, attornment agreements, consents, waivers and releases as Agent may
reasonably require with respect to other Persons having an interest in the Real
Estate; (c) a current, as-built survey of the Real Estate, containing a
metes-and-bounds property description and certified by a licensed surveyor
acceptable to Agent; (d) a life-of-loan flood hazard determination and, if the
Real Estate is located in a special flood hazard area, an acknowledged notice to
Borrower and evidence of flood insurance by an insurer acceptable to Agent; (e)
a current appraisal of the Real Estate, prepared by an appraiser acceptable to
Agent, and in form and substance satisfactory to the Lenders; and (f) an
environmental assessment, prepared by environmental engineers acceptable to
Agent, and such other reports, certificates, studies or data as Agent may
reasonably require, all in form and substance satisfactory to the Lenders.
19

--------------------------------------------------------------------------------

“Required Consent”:  Has the meaning given that term in the Agency Agreement.
“Requirement of Law”:  As to any Person:
(a)            (i)  All statutes, rules, regulations, orders, or other
requirements having the force of law and (ii) all court orders and injunctions,
arbitrator’s decisions, and/or similar rulings, in each instance ((i) and (ii))
of or by any federal, state, municipal, and other governmental authority, or
court, tribunal, governmental panel, or other governmental body which has
jurisdiction over such Person, or any property of such Person.
(b)            That Person’s charter, certificate of incorporation, articles of
organization, and/or other organizational documents, as applicable; and
(c)            That Person’s by‑laws and/or other instruments which deal with
corporate or similar governance, as applicable;
provided however, for purposes of this Agreement (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, guidelines or directives in
connection therewith, and (ii) all rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to have gone into effect and been adopted after the Effective Date.
“Responsible Officer”:  means the chief executive officer, chief operating
officer, president, chief financial officer, general counsel, chief accounting
officer, treasurer, controller, vice president of finance of a Loan Party or any
of the other individuals designated in writing to the Agent by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
20

--------------------------------------------------------------------------------

“Restricted Payment”:  Any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
equity interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.  Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.
“Security Agreement” means that certain Security Agreement dated as of the date
hereof by and among AWI, AGC, Jimmy’Z, Aeropostale Procurement Company, Inc.,
Aeropostale Licensing, Inc., P.S.  from Aeropostale, Inc., GoJane LLC and the
Agent (as amended, restated, supplemented or otherwise modified).
“Series B Convertible Preferred Stock” means the Series B Convertible Preferred
Stock, par value $0.01 per share, of the Borrower.
“Series B Documents” means, collectively, (i) the Stock Purchase Agreement, (ii)
the Investor Rights Agreement, (iii) the Registration Rights Agreement, (iv) the
Certificate of Designation, and (v) the other documents, instruments and
agreements executed and delivered in connection therewith.
“Solvent” and “Solvency”:  With respect to any Person on a particular date, that
on such date (a) at fair valuation, all of the properties and assets of such
Person are greater than the sum of the debts, including contingent liabilities,
of such Person, (b) the present fair saleable value of the properties and assets
of such Person is not less than the amount that would be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person is able to realize upon its properties and assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts beyond such
Person’s ability to pay as such debts mature, and (e) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or
transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged.  The amount of all
guarantees at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at the time, can reasonably be expected to
become an actual or matured liability.
“Sourcing Agreement”:  That certain Sourcing Agreement, dated as of the
Effective Date, by and between Aeropostale Procurement Company, Inc. and MGF
Sourcing, as the same may be modified or amended from time to time in accordance
with its terms.
“Start-Up Period”:  Is defined in the Sourcing Agreement.
21

--------------------------------------------------------------------------------

 “Stock Purchase Agreement”:  That certain Stock Purchase Agreement, dated as of
the Effective Date, by and between the Agent, as “Investor”, and the Borrower,
as “Company”, as amended or modified from time to time in accordance with its
terms and the terms hereof.
“Subordinated Indebtedness”:  Indebtedness the payment of principal and interest
of which is expressly subordinated in right of payment to the Liabilities, in
such form and on such terms (which may include the payment of current interest
until the occurrence, and during the continuance, of a Suspension Event) as are
reasonably acceptable to the Agent.
“Subsidiary”:  As to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which at
least fifty percent (50%) or more of the ordinary voting power (or equivalent
interests) for the election of a majority of the board of directors (or other
equivalent governing body) of such entity is held or controlled by such Person,
or by one or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person; or which is otherwise controlled by such Person, or
by one or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person through the exercise of voting power or otherwise.
“Supporting Obligation”:  Has the meaning given that term in the UCC and shall
also refer to a Letter of Credit Right or secondary obligation that supports the
payment or performance of an Account, Chattel Paper, a Document, a General
Intangible, an Instrument or Investment Property.
“Suspension Event”:  Any occurrence, circumstance, or state of facts which (a)
is an Event of Default, which is continuing; or (b) would become an Event of
Default if any requisite notice were given and/or any requisite period of time
were to run and such occurrence, circumstance, or state of facts were not
absolutely cured within any applicable grace period.
“Taxes”:  All present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any governmental
authority, including any interest, additions to tax or penalties applicable
thereto.
“Term Loan Account”:  the deposit account into which proceeds of the Term Loans
are funded on the Effective Date.
“Term Loan Facilities” means, at any time, the Tranche A Term Loan Facility and
the Tranche B Term Loan Facility.
“Term Loan Liquidity Requirements”:  With respect to any acquisition or payment,
(i) no Suspension Event or Event of Default then exists or would arise from the
consummation of the specified transaction and the making of any payments with
respect thereto, (ii) the Borrower has furnished the Agent with a pro forma
balance sheet, income statement and cash flow statement (including, without
limitation, a projection of Availability (Revolving Credit)) for the subsequent
12 month period, after giving effect to the consummation of the specified
transaction and the making of any payments with respect thereto; and (iii) the
Agent is reasonably satisfied that Availability (Revolving Credit), after giving
effect to such specified transaction and the making of any payments with respect
thereto, will be at least equal to 35% of the Borrowing Base (Revolving Credit)
as of the date of such transaction and the making of such payments and for the
12 months following such specified transaction and the making of such payments;
and (iv) the Agent is reasonably satisfied that, after giving effect to such
specified transaction and the making of any payments with respect thereto, the
Borrower will be solvent.
22

--------------------------------------------------------------------------------

“Term Loan Payment Conditions”:  At the time of determination with respect to
any specified transaction or payment, that:
(a)            no Suspension Event or Event of Default then exists or would
arise as a result of entering into such transaction or the making of such
payment,
(b)            after giving effect to such transaction or payment, Availability
(Revolving Credit) is equal to or greater than fifteen percent (15%) of the
lesser of (1) the Commitments  (Revolving Credit) and (2) the Borrowing Base
(Revolving Credit),
(c)            the Consolidated Fixed Charge Coverage Ratio, on a pro-forma
basis for the Measurement Period immediately prior to such transaction or
payment, will be equal to or greater than 1.0:1.0 (or, solely with respect to
Restricted Payments, 1.1:1.0),
(d)            for the six-month period immediately following such transaction
or payment and after giving effect to such transaction or payment, Availability
(Revolving Credit) shall be equal to or greater than fifteen percent (15%) of
the lesser of (1) the Commitments  (Revolving Credit) and (2) the Borrowing Base
(Revolving Credit), and
(e)            after giving effect to such transaction or payment, Liquidity is
equal to or greater than 2.0x the requirement set forth in Section 5-12.
Prior to undertaking any transaction or payment which is subject to the Term
Loan Payment Conditions, the Borrower shall deliver to the Agent a certificate
of the Borrower evidencing satisfaction of the conditions contained in clauses
(b), (c), (d) and (e) above on a basis (including, without limitation, giving
due consideration to results for prior periods) reasonably satisfactory to the
Agent, and attesting to the accuracy of the condition contained in clause (a)
above.
“Term Loans”:  Tranche A Term Loans and Tranche B Term Loans, individually or
collectively, as the context may require.
“Term Priority Collateral”:  Has the meaning set forth in the Intercreditor
Agreement.
“Total Assets”:  As of the date of any determination thereof, total assets of
the Borrower and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.
“Trademarks”:  With respect to each Loan Party, all trademarks (including
service marks), slogans, logos, certification marks, trade dress, uniform
resource locations (URLs), domain names, corporate names and trade names,
whether registered or unregistered, owned by or assigned to such Loan Party and
all registrations and applications for the foregoing (whether statutory or
common law and whether established or registered in the United States or any
other country or any political subdivision thereof), including, without
limitation, the registrations and applications listed in  EXHIBIT 4-4 annexed
hereto, together with any and all (i) rights and privileges arising under
applicable Requirements of Law with respect to such Loan Party’s use of any
trademarks, (ii) reissues, continuations, extensions and renewals thereof, (iii)
income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including, without limitation,
damages, claims and payments for past, present or future infringements thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present and future infringements thereof.
23

--------------------------------------------------------------------------------

“Trading With the Enemy Act”:  Is defined in Section 14-22.
“Tranche A Financial Default” means a failure to comply with Section 5-12 or a
Default or Event of Default under Section 10-3 resulting therefrom.
“Tranche A Maturity Date”:  May 23, 2019; provided, however, that, if such date
is not a Business Day, the Tranche A Maturity Date shall be the next preceding
Business Day.
“Tranche A Term Lenders” means at any time, (a) on or prior to the Effective
Date, any Lender that has a Dollar Commitment (Tranche A) at such time and (b)
at any time after the Effective Date, any Lender that holds Tranche A Term Loans
at such time.
“Tranche A Term Loan Facility” means, at any time, (a) on or prior to the
Effective Date, the aggregate amount of the Dollar Commitment (Tranche A) at
such time, and (b) thereafter, the aggregate principal amount of the Tranche A
Term Loans of all Tranche A Term Lenders outstanding at such time.
“Tranche A Term Loans”:  Is defined in Section 2-1(a)(i) hereof.
“Tranche B Maturity Date”:  the earlier of (a) the Annual True Up Date
immediately following the 10th anniversary of the expiration of the Start-Up
Period and (b) the expiration or termination of the Sourcing Agreement for any
reason whatsoever; provided, however, that, if such date is not a Business Day,
the Tranche B Maturity Date shall be the next preceding Business Day.
“Tranche B Term Lenders” means at any time, (a) on or prior to the Effective
Date, any Lender that has a Dollar Commitment (Tranche B) at such time and (b)
at any time after the Effective Date, any Lender that holds Tranche B Term Loans
at such time.
“Tranche B Term Loan Facility” means, at any time, (a) on or prior to the
Effective Date, the aggregate amount of the Dollar Commitment (Tranche B) at
such time, and (b) thereafter, the aggregate principal amount of the Tranche B
Term Loans of all Tranche B Term Lenders outstanding at such time.
“Tranche B Term Loans”:  Is defined in Section 2-1(b)(i) hereof.
“Trust Deposit Accounts”:  Depository accounts established by the Loan Parties
the proceeds of which are to be utilized solely for the payment of sales taxes,
ad valorem taxes, withholding taxes and other similar Taxes, and other
depository accounts established by the Loan Parties for which such Loan Party is
a trustee or other fiduciary for any other Persons.
24

--------------------------------------------------------------------------------

“UCC”:  The Uniform Commercial Code as presently in effect in New York,
provided, however , that if a term is defined in Article 9 of the Uniform
Commercial Code differently than in another Article thereof, the term shall have
the meaning set forth in Article 9;  provided further  that, if by reason of
mandatory provisions of law, perfection, or the effect of perfection or
non-perfection, of a security interest in any Collateral or the availability of
any remedy hereunder is governed by the Uniform Commercial Code as in effect in
a jurisdiction other than New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.
“U.S.  Tax Compliance Certificate”:  Is defined in Section 2-23(f)(ii)(B)(iii).
Article 2 - The Term Loan Facilities:
2-1.              Establishment of Term Loan Facilities.
    (a)                 Tranche A Term Loans.
(i)            Each Tranche A Term Lender, subject to, and in accordance with,
this Agreement, agrees to severally make the tranche A term loans (the “Tranche
A Term Loans”) to and for the account of the Borrower as provided herein, in
each case equal to that Tranche A Term Lender’s Applicable Percentage (Tranche
A) up to the maximum amount of such Tranche A Term Lender’s Dollar Commitment
(Tranche A).  Each Tranche A Term Lender’s Dollar Commitment (Tranche A) shall
terminate upon the issuance of the Tranche A Term Loans.  Once repaid, the
Tranche A Term Loans may not be reborrowed.
(ii)           The proceeds of the Tranche A Term Loans shall be used solely for
working capital and general corporate purposes of the Borrower and to pay
transaction fees and expenses in connection herewith, all solely to the extent
permitted by this Agreement.
(iii)         The Borrower recognizes that the Agent’s exercise of any
discretion accorded to the Agent with respect to the Tranche A Term Loans and of
its rights, remedies, powers, privileges, and discretions with respect to the
Loan Parties may be subject to the terms and conditions of the Agency Agreement.
    (b)                Tranche B Term Loans.
(i)            Each Tranche B Term Lender, subject to, and in accordance with,
this Agreement, agrees to severally make the tranche B term loans (the “Tranche
B Term Loans”) to and for the account of the Borrower, as provided herein, in
each case equal to that Tranche B Term Lender’s Applicable Percentage (Tranche
B) up to the maximum amount of such Tranche B Term Lender’s Dollar Commitment
(Tranche B).  Each Tranche B Term Lender’s Dollar Commitment (Tranche B) shall
terminate upon the issuance of the Tranche B Term Loans.  Once repaid or
rebated, the Tranche B Term Loans may not be reborrowed.
25

--------------------------------------------------------------------------------

(ii)           The proceeds of the Tranche B Term Loans shall be used solely for
working capital and general corporate purposes of the Borrower and to pay
transaction fees and expenses in connection herewith, all solely to the extent
permitted by this Agreement.
(iii)         The Borrower recognizes that the Agent’s exercise of any
discretion accorded to the Agent with respect to the Tranche B Term Loans and of
its rights, remedies, powers, privileges, and discretions with respect to the
Loan Parties may be subject to the terms and conditions of the Agency Agreement.
2-2.               Intentionally Omitted.
2-3.               Intentionally Omitted.
2-4.               Intentionally Omitted.
2-5.               Intentionally Omitted.
2-6.               Making of Loans Under Term Loan Facilities.
    (a)                On the Effective Date, the Term Loans shall be made by
wire transfer of the proceeds of such loans to the Term Loan Account or as
otherwise instructed by the Borrower.
    (b)                The Term Loans shall be deemed to have been made (and the
Borrower shall be indebted to the Lenders for their respective pro rata portions
of the amount thereof immediately) at the Agent’s initiation of the transfer of
the proceeds of such Term Loans in accordance with the Borrower’s instructions.
2-7.              The Loan Account.
(a)                An account (“Loan Account”) shall be opened on the books of
the Agent with respect to the Term Loans.  A record may be kept in the Loan
Account of all Term Loans made under or pursuant to this Agreement and of all
payments or deemed payments thereon.
(b)                The Agent may also keep a record (either in the Loan Account
or elsewhere, as the Agent may from time to time elect) of all interest, fees,
service charges, costs, expenses, and other debits owed the Agent and each
Lender on account of the Liabilities and of all credits against such amounts so
owed.
(c)                All credits against the Liabilities shall be conditional upon
final payment to the Agent for the account of each Lender of the items giving
rise to such credits.  The amount of any item credited against the Liabilities
which is charged back against the Agent or any Lender for any reason or is not
so paid shall be a Liability and shall be added to the Loan Account, whether or
not the item so charged back or not so paid is returned.
(d)                Except as otherwise provided herein, all fees, service
charges, costs, and expenses for which the Borrower is obligated hereunder are
payable on demand.
26

--------------------------------------------------------------------------------

(e)                Intentionally omitted.
(f)                 Absent manifest error, any statement rendered by the Agent
to the Borrower concerning the Liabilities shall be considered correct and
accepted by the Borrower and shall be conclusively binding upon the Borrower
unless the Borrower provides the Agent with written objection thereto within
sixty (60) days from the receipt of such statement, which written objection
shall indicate, with particularity, the reason for such objection.  The Loan
Account and the Agent’s books and records concerning the loan arrangement
contemplated herein and the Liabilities shall be prima facie evidence and proof
of the items described therein.
2-8.            The Notes.  The obligation to repay the Term Loans, with
interest (only with respect to Tranche A Term Loans) as provided herein, shall
be evidenced by promissory notes (each, a “Note”) in the form of  EXHIBITS 2-8A
(with respect to Tranche A Term Loans) and 2-8B (with respect to Tranche B Term
Loans), annexed hereto, executed by the Borrower, one payable to each Lender (or
its registered assigns).  Neither the original nor a copy of a Note shall be
required, however, to establish or prove any Liability.  In the event that a
Note is ever lost, mutilated, or destroyed, upon receipt of an indemnification
with respect to the lost Note from such Lender in form and substance reasonably
satisfactory to the Borrower and the Agent, the Borrower shall execute a
replacement thereof and deliver such replacement to such Lender.
2-9.            Payment of The Loan Account.
(a)                Repayment of Tranche A Term Loans.  The Borrower shall repay
the then entire unpaid balance of the Loan Account in respect of Tranche A Term
Loans and all other Liabilities in respect of Tranche A Term Loans on the
Tranche A Maturity Date.
(b)                Repayment of Tranche B Term Loans.  The Borrower shall repay
the aggregate outstanding principal amount of the Tranche B Term Loans in
installments of $5,000,000.00 on each Annual True Up Date; provided that such
amounts shall be reduced by the amount of any prepayments on the Tranche B Term
Loan pursuant to Section 2-9(d)(iii) of this Agreement.  Each such repayment or
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentage in respect of the Tranche B Term Loans.  The Borrower
shall repay the then entire unpaid balance of the Loan Account in respect of
Tranche B Term Loans and all other Liabilities in respect of Tranche B Term
Loans on the Tranche B Maturity Date.
(c)                Optional Prepayments.  The Borrower may, at its option from
time to time, prepay the Tranche A Term Loans, which prepayment must be at least
$5,000,000.00, plus any increment of $1,000,000.00 in excess thereof; provided,
that any such prepayment of Tranche A Term Loans shall be accompanied by a
prepayment premium equal to 10% of the principal amount prepaid on or before the
first anniversary of the Effective Date, 5% of the principal amount prepaid
after the first anniversary of the Effective Date and on or before the second
anniversary of the Effective Date, and 0% of the principal amount prepaid
thereafter.  The Borrower may, at its option from time to time, prepay all or
any portion of the Tranche B Term Loans without premium or penalty.  The
Borrower shall give written notice to the Agent of an intended prepayment of
Term Loans, which notice shall specify the amount of the prepayment, shall be
irrevocable once given, shall be given at least 5 Business Days prior to the
applicable payment date.  Each prepayment of Term Loans shall be accompanied by
all interest accrued thereon (if any), and shall be paid to the Lenders in
accordance with their respective Applicable Percentage in respect of the Tranche
A Term Loans or the Tranche B Term Loans, as applicable.  Any such optional
prepayment of the Tranche B Term Loans shall be applied to the Tranche B Term
Loans, and to the principal repayment installments thereof, in direct order of
maturity.
27

--------------------------------------------------------------------------------

(d)                Mandatory Prepayments.
(i)            Within 10 Business Days of the date of receipt by Borrower or any
of its Subsidiaries of the Net Cash Proceeds of any voluntary or involuntary
sale or disposition by Borrower or any of its Subsidiaries of assets (including
casualty losses or condemnations but excluding sales or dispositions described
in Section 4-12(d)(i), (iv) and (v)), Borrower shall prepay the outstanding
principal amount of the Tranche A Term Loans in an amount equal to 100% of such
Net Cash Proceeds (including condemnation awards and payments in lieu thereof)
received by such Person in connection with such sales or dispositions; provided,
that no such prepayment shall be required unless and until the aggregate Net
Cash Proceeds received during any fiscal year of the Borrower from such asset
dispositions exceeds $2,000,000 (in which case all Net Cash Proceeds in excess
of such amount shall be used to make prepayments pursuant to this Section
2-9(d)); provided further that, so long as (A) no Suspension Event or Event of
Default shall have occurred and be continuing or would result therefrom, (B)
Borrower shall have given Agent prior written notice of Borrower’s intention to
apply such monies to the costs of replacement of the properties or assets that
are the subject of such sale or disposition or the cost of purchase or
construction of other assets useful in the business of Borrower or its
Subsidiaries, (C) the monies are held in a deposit account in which ABL Agent
has a perfected security interest, and (D) Borrower or its Subsidiaries, as
applicable, complete such replacement, purchase, or construction within 365 days
after the initial receipt of such monies (or if the Loan Parties have committed
to reinvest such Net Cash Proceeds within such 365 day period, reinvestment
within 180 days following such 365 day period), then the Loan Party whose assets
were the subject of such disposition shall have the option to apply such monies
to the costs of replacement of the assets that are the subject of such sale or
disposition unless and to the extent that such applicable period shall have
expired without such replacement, purchase, or construction being made or
completed, in which case, all amounts remaining in the deposit account referred
to in clause (C) above shall be paid to Agent and applied to the Tranche A Term
Loans; provided that no Borrower nor any of its Subsidiaries shall have the
right to use such Net Cash Proceeds to make such replacements, purchases, or
construction in excess of $10,000,000.00 in any given fiscal year.
(ii)            Within 10 Business Days of the date of incurrence by Borrower or
any of its Subsidiaries of any Indebtedness not permitted by this Agreement,
Borrower shall prepay the outstanding principal amount of the Tranche A Term
Loans in an amount equal to 100% of the Net Cash Proceeds received by such
Person in connection with such incurrence.
28

--------------------------------------------------------------------------------

(iii)            Concurrently upon the receipt of the proceeds of any Rebate by
Aeropostale Procurement Company, Inc., the Borrower shall cause Aeropostale
Procurement Company, Inc.  to transfer such proceeds to the Borrower and
thereafter Borrower shall immediately prepay the Tranche B Term Loans in an
amount equal to such proceeds.  Borrower hereby acknowledges and agrees that the
payment of the Rebate to Aeropostale Procurement Company, Inc.  pursuant to the
Sourcing Agreement is subject to setoff to prepay the Tranche B Term Loans to
the extent provided in Section 2(e) of the Sourcing Agreement.  Each prepayment
of the outstanding Tranche B Term Loans pursuant to Section 2-9(d)(iii) shall be
applied to the Tranche B Term Loans and to the principal repayment installments
thereof in direct order of maturity, and each such prepayment shall be paid to
the Lenders in accordance with their respective Applicable Percentage in respect
of the Tranche B Term Loans; provided, however, that the Agent and the Borrower
may agree to alternative forms of payment under the Tranche B Term Loans in
respect of a Rebate payable under the Sourcing Agreement, such as cancellation
of a portion of the Tranche B Term Loans in lieu of actual payment of the
Rebate.
(iv)            Notwithstanding the foregoing, prior to making any payments to
the Lenders under this Section 2-9(d), Agent shall promptly provide the Lenders
written notice of the applicable proposed prepayment, any Lender may reject all
of its pro rata share of any mandatory prepayment required to be made pursuant
to Section 2-9(d)(i) or (ii) by providing written notice to Agent no later than
5:00 p.m.  New York time one Business Day after the date of such Lender’s
receipt of notice from Agent regarding such prepayment, and any such amount
declined shall be retained by Borrower and used for purposes not prohibited by
this Agreement.
2-10.            Interest Rates.
(a)                Subject to the final sentence of this clause (a), each
Tranche A Term Loan shall bear interest at a rate of 10% per annum, of which not
less than 8% per annum shall be payable quarterly in arrears in cash and up to
2% per annum may at Borrower’s election accrue and be added to the principal
amount of the Tranche A Term Loan (such interest, the “PIK Interest”) as of the
last day of each calendar quarter; provided that the Borrower may elect, at any
time before the third anniversary of the Effective Date, that up to 5% per annum
will accrue as PIK Interest and be added to the principal as of the last day of
each calendar quarter and the remaining portion of the interest will be paid
quarterly in arrears in cash.  The election of the form of interest payment will
occur by Borrower’s providing 10 days’ prior written notice to the Agent (prior
to the first Interest Payment Date, and each Interest Payment Date thereafter)
stating (i) the date on which such PIK Interest election shall begin to be
effective and (ii) the date on which such PIK Interest election shall cease to
be effective.  The Designated Interest shall be prepaid in cash in full, and
shall be deemed fully earned and non-refundable on the Effective Date, and no
other interest payments pursuant to this Section 2-10(a) with respect to the
Tranche A Term Loan shall be required to be paid with respect to the period
commencing on the Effective Date and ending on the first anniversary of the
Effective Date.
(b)                No interest shall be payable with respect to the Tranche B
Term Loan.
(c)                Intentionally omitted.
29

--------------------------------------------------------------------------------

(d)               Intentionally omitted.
(e)                The Borrower shall pay accrued and unpaid interest on each
Tranche A Term Loan in arrears on the applicable Interest Payment Date and
following the occurrence, and during the continuance, of any Event of Default,
with such frequency as may be determined by the Agent.
(f)                 Following the occurrence, and during the continuance, of any
Default Interest Event, all overdue amounts (excluding Tranche B Term Loan
principal) shall bear interest at a rate which is the aggregate of the interest
rate then in effect plus two percent (2%) per annum, unless the Agent, with the
consent of the Lenders with Required Consent, elects not to exercise its right
to increase the interest rate in effect by said two percent (2%) per annum.
(g)                All computations of interest for Tranche A Term Loans shall
be made on the basis of a year of 360 days and actual days elapsed.
2-11.            Other Fees.  The Borrower shall pay to the Agent for the
Tranche A Term Lenders’ account the fees in the amounts and at the times
specified in the Fee Letter.  All such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
2-12.            Intentionally Omitted.
2-13.            Intentionally Omitted.
2-14.            Intentionally Omitted.
2-15.            Concerning Fees.
The Borrower shall not be entitled to any credit, rebate or repayment of any
upfront fees payable under the Fee Letter or any other fee previously earned by
the Agent or any Lender pursuant to this Agreement.
2-16.            Agent’s Discretion.
Each reference in the Loan Documents to the exercise of discretion or the like
by the Agent shall be to its exercise of its reasonable judgment, in good faith,
based upon the Agent’s consideration of any such factor as the Agent reasonably
deems appropriate and in accordance with customary business practices for the
agents in similar financings.
2-17.            Intentionally Omitted.
2-18.            Intentionally Omitted.
2-19.            Intentionally Omitted.
2-20.            Intentionally Omitted.
2-21.            Intentionally Omitted.
30

--------------------------------------------------------------------------------

2-22.            Increased Costs.  If there is adopted after the date hereof any
requirement of law, or if there is any new interpretation or application of any
law after the date hereof by any court or by any governmental or other authority
or entity charged with the administration thereof, whether or not having the
force of law, which:
(a)                subjects Agent or any Lender to any Taxes (other than (A)
Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
(b)                imposes, modifies or deems applicable any reserve, cash
margin, special deposit or similar requirements against assets held by, or
deposits in or for the account of or loans by or any other acquisition of funds
by the relevant funding office of any Lender;
(c)                 imposes on any Lender any other condition with respect to
any Loan Document relating to Tranche A Term Loans; or
(d)                imposes on any Lender a requirement to maintain or allocate
capital in relation to the Liabilities;
and the result of any of the foregoing, in the Agent’s reasonable opinion, is to
increase the cost to any Lender of making or maintaining any loan, advance or
financial accommodation or to reduce the income receivable by any Lender in
respect of any loan, advance or financial accommodation by an amount which the
Agent deems to be material, then upon the Agent’s giving written notice thereof
to the Borrower (such notice to set out in reasonable detail the facts giving
rise to and a summary calculation of such increased cost or reduced income), the
Borrower shall forthwith pay to the Agent, for the benefit of such Lender, upon
receipt of such notice, that amount which shall compensate such Lender for such
additional cost or reduction in income,  provided that  the Borrower shall not
be obligated to make payment of such amounts which arise from transactions which
occurred more than ninety (90) Business Days prior to the Agent’s furnishing
notice hereunder.
Notwithstanding the foregoing, each Lender agrees to use its reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions and
so long as such efforts would not be disadvantageous to it, in its reasonable
discretion, in any legal, economic or regulatory manner) to designate a
different lending office if the making of such designation would allow such
Lender or its lending office to avoid the imposition of such increased costs.
2-23.            Taxes.
(a)                Any and all payments by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without deduction or withholding for any Taxes, except as required
by applicable law.  If any applicable law requires the deduction or withholding
of any Tax from or in respect of any such payment, then the applicable
withholding agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
governmental authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then (i) the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including deductions and withholdings applicable to additional sums payable
under this Section 2-23), the Agent or the applicable Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deduction or withholding been made.  This Section 2-23(a) shall not apply to the
Tranche B Term Loan and withholding with respect to the Tranche B Term Loan
shall be governed by Section 2-26.
31

--------------------------------------------------------------------------------

(b)                The Loan Parties shall timely pay to the relevant
governmental authority in accordance with applicable law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.
(c)                The Loan Parties shall jointly and severally indemnify the
Agent and each Lender, within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2-23) payable or paid
by such Agent or Lender or required to be withheld or deducted from a payment to
such Agent or Lender and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant governmental authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.  This Section 2-23(c) shall
not apply to the Tranche B Term Loan, which shall be governed by Section 2-26.
(d)               Each Lender shall severally indemnify the Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Agent for such Indemnified Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant governmental authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Agent to set off and apply
any and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (d).
(e)                As soon as practicable after any payment of any Taxes by any
Loan Party to a governmental authority, the Borrower shall deliver to the Agent
the original or a certified copy of a receipt issued by such governmental
authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.
(f)                  (i)  Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax with respect to payments made under any
Loan Document shall deliver to the Borrower (with a copy to the Agent), at the
time or times reasonably requested by the Borrower or the Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, any Lender, if reasonably requested
by the Borrower or the Agent, shall deliver such other documentation prescribed
by Requirements of Law or reasonably requested by the Borrower or the Agent as
will enable the Borrower or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in clause (ii)(A) and (ii)(B) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.  A Lender with respect to a Tranche B Term Loan shall only be required
to provide documents under this Section 2-26(f) if there is a change in
applicable tax law that requires withholding as provided for in Section 2-26.
32

--------------------------------------------------------------------------------

(ii)            Without limiting the generality of the foregoing,
(A)            any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Agent), executed originals of IRS Form W-9 certifying that such Lender is
exempt from U.S.  federal backup withholding tax;
(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), whichever of the
following is applicable:
(iii)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. 
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S.  federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(iv)            executed originals of IRS Form W-8ECI;
(v)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of EXHIBIT 2-23A to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S.  Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E; or
33

--------------------------------------------------------------------------------

(vi)            to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S.  Tax Compliance Certificate substantially in the form of EXHIBIT
2-23B on behalf of each such direct and indirect partner;
  (A)            any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S.  federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Agent to determine the withholding
or deduction required to be made; and
  (B)            if a payment made to a Lender under any Loan Document would be
subject to U.S.  federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
(g)                If the Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified by the Loan Parties or with respect to which the Loan
Parties have paid additional amounts pursuant to this  Section 2-23, it shall
pay to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Loan Parties under
this Section 2-23 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of the Agent or such Lender, as the
case may be, and without interest (other than any interest paid by the relevant
governmental authority with respect to such refund), provided that the Loan
Parties, upon the request of such Agent or such Lender, agree to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant governmental authority) to such Agent or such Lender in
the event that such Agent or such Lender is required to repay such refund to
such governmental authority.  Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This subsection shall not be construed to require the Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Loan Parties or any other
Person.
34

--------------------------------------------------------------------------------

(h)               Each party’s obligations under this Section 2-23 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
2-24.            Assignments.
(a)                The Term Loans may be assigned, from time to time, to
existing Lenders or other Persons who determine to become “Lenders”, provided,
however, that
(i)              Unless a Default has occurred and is continuing (in which
event, no consent of the Borrower is required) any assignment (other than an
assignment to a then Lender, Affiliate of a Lender, or an Approved Fund of a
Lender) shall be subject to the prior consent of the Borrower (not to be
unreasonably withheld), which consent will be deemed given unless the Borrower
provides the Agent with written objection, not more than five (5) Business Days
after the Agent shall have given the Borrower written notice of a proposed
assignment).
(ii)            Any assignment shall be subject to the prior written consent of
the Agent (not to be unreasonably withheld).
(iii)            No such assignment shall be in an amount less than Five Million
Dollars ($5,000,000.00), or, if less, the remaining Term Loans of the assigning
Lender.
(b)                Upon written notice given the Borrower from time to time by
the Agent, of any assignment or allocation referenced in Section 2-24(a):
(i)            The Borrower shall execute one or more replacement Notes to
reflect such assigned Term Loans and shall deliver such Notes to the Agent
(which promptly thereafter shall deliver to the Borrower the Notes so replaced)
provided however, in the event that a Note is to be exchanged following its
acceleration or the entry of an order for relief under the Bankruptcy Code with
respect to the Borrower, the Agent, in lieu of causing the Borrower to execute
one or more new Notes, may issue the Agent’s certificate confirming the assigned
Term Loans.
35

--------------------------------------------------------------------------------

(ii)             Such change shall be effective from the effective date
specified in such written notice and any Person added as a Lender shall have all
rights and privileges of a Lender hereunder thereafter as if such Person had
been a signatory to this Agreement and any other Loan Document to which a Lender
is a signatory and any person removed as a Lender shall be relieved of any
obligations or responsibilities of a Lender hereunder thereafter.
(iii)            The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(c)                 The Borrower and or any of its Subsidiaries shall be
permitted to prepay the Term Loans pursuant to the procedures, and subject to
the restrictions, set forth on EXHIBIT 2-24.
2-25.            Allocation of Purchase Price.  The Loan Parties hereby agree
that the Tranche A Term Loans and the Series B Convertible Preferred Stock
purchased by the Tranche A Term Lenders pursuant to this Agreement and the Stock
Purchase Agreement constitutes an “investment unit” for purposes of
Section 1273(c)(2) of the Internal Revenue Code of 1986, as amended, and
Treasury Regulations Section 1.1273-2(h), and that the aggregate “issue price”
of each such investment unit shall be the amount set forth opposite each Tranche
A Term Lender’s name on EXHIBIT 2-25.  The Loan Parties agree to use such
allocation for U.S.  federal income tax purposes with respect to this
transaction and further agree that none of the Loan Parties will take any
position inconsistent with such allocation in any tax return or in any judicial
or administrative proceeding in respect of taxes.  For the avoidance of doubt,
the Loan Parties shall not treat the Tranche B Term Loan as part of any such
investment unit.
2-26.            Tax Treatment and Reporting for Tranche B Term Loan.
(a)                 Unless required by a determination of a taxing authority
that is final, the parties hereto agree not to take any position for U.S. 
federal income tax purposes that is inconsistent with treating (i) the cash
advanced to the Borrower on the Tranche B Term Loan as an interest-free secured
advance of cash that the Borrower is required to pay in accordance with the
terms of this Agreement and related documents, (ii) the Rebates to Aeropostale
Procurement Company, Inc.  pursuant to the Sourcing Agreement as trade discounts
provided to Aeropostale Procurement Company, Inc. or its applicable affiliate
and (iii) such Rebates, to the extent transferred by Aeropostale Procurement
Company, Inc. to Borrower or any other Loan Party and used pursuant to this
Agreement and related documents to repay the secured advances made to the
Borrower pursuant to this Agreement, as repayments of the secured cash advances
to the Borrower on the Tranche B Term Loan.
36

--------------------------------------------------------------------------------

(b)                The parties hereto agree that as of the date hereof no
withholding is applicable to any of the payments to be made by the Borrower on
the Tranche B Term Loan and all such payments shall be made free and clear of
and without deduction or withholding for any Taxes.  If the deduction or
withholding of any Tax on any such payment is required by a change in applicable
tax law (including a determination by a taxing authority that withholding is
required), then the applicable withholding agent shall make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant governmental authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then (i) the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including deductions and withholdings applicable to additional sums
payable under this Section 2-26), the Agent or the applicable Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deduction or withholding been made.
Article 3 - Conditions Precedent:
3-1.              Generally.  As a condition to the effectiveness of this
Agreement, each of the documents respectively described in Sections 3-2 through
and including 3-5 (each in form and substance reasonably satisfactory to the
Agent) shall have been delivered to the Agent, and the conditions respectively
described in Sections 3-6 through and including 3-18, shall have been satisfied:
3-2.              Corporate Due Diligence.
(a)                A Certificate of corporate good standing issued by the
Secretary of State of each State in which a Loan Party is organized.
(b)                Intentionally omitted.
(c)                A Certificate of each Loan Party’s secretary of the due
adoption, continued effectiveness, and setting forth the texts of, each
corporate resolution adopted in connection with the establishment of the loan
arrangement contemplated by the Loan Documents and attesting to the true
signatures of each Person authorized as a signatory to any of the Loan
Documents.
3-3.            Opinion.  An opinion of counsel to the Loan Parties in form and
substance reasonably satisfactory to the Agent.
3-4.            Additional Documents.
(a)                 The Security Agreement, Guaranty Agreement and all other
collateral documents requested by Agent in form and substance reasonably
acceptable to Agent.
(b)                A perfection certificate in form and substance reasonably
acceptable to Agent.
37

--------------------------------------------------------------------------------

(c)                The Intercreditor Agreement in form and substance reasonably
acceptable to the Borrower, Agent and the ABL Agent.
(d)                A deposit account control agreement by and among the Agent,
the Borrower and Bank of America, N.A., as the depositary bank, in form and
substance satisfactory to the Agent, covering the Term Loan Account.
(e)                An amendment to the ABL Credit Agreement in form and
substance reasonably satisfactory to the Agent.
(f)                  The Sourcing Agreement in form and substance reasonably
acceptable to the Tranche B Lenders and the Borrower.
(g)               The Certificate of Designation in the form of EXHIBIT 1
hereto, shall have been filed and accepted by the Secretary of State of the
State of Delaware, and the Certificate of Designation, as so filed and accepted,
shall be in full force and effect.
(h)                Each of the Stock Purchase Agreement and the Investor Rights
Agreement, each in form and substance reasonably acceptable to the Tranche A
Lenders and the Borrower.
(i)                The Registration Rights Agreement in form and substance
reasonably acceptable to the Tranche A Lenders and the Borrower.
(j)                The Fee Letter in form and substance reasonably satisfactory
to the Agent and the Borrower.
(k)               Such additional instruments and documents as the Agent or its
counsel reasonably may require or request.
3-5.              Officers’ Certificate.  Certificate executed by the Chief
Financial Officer of the Borrower, satisfactory in form and substance to the
Agent, and stating the following:  (i) that the representations and warranties
made by the Loan Parties to the Agent and Lenders in the Loan Documents are true
and complete in all material respects as of the date of such Certificate, except
in the case of any representation and warranty qualified by materiality, they
shall be true and correct in all respects; (ii) that no event has occurred which
is or which, solely with the giving of notice or passage of time (or both) would
be an Event of Default; (iii) attesting to the Solvency of the Loan Parties as
of the Effective Date after giving effect to the transactions contemplated
hereby; (iv) either (1) no consents, licenses or approvals are required in
connection with the execution, delivery and performance by the Loan Parties and
the validity against any such Loan Party of the Loan Documents to which it is a
party, or (2) that all such consents, licenses and approvals have been obtained
and are in full force and effect; and (v) that the Borrower has no other
material outstanding indebtedness for borrowed money other than the Term Loan
Facilities and the indebtedness under the ABL Credit Agreement.
3-6.              Representations and Warranties.  Each of the representations
made by or on behalf of the Loan Parties in this Agreement or in any of the
other Loan Documents or in any other report, statement, document, or paper
provided by or on behalf of a Loan Party shall be true and complete in all
material respects as of the date as of which such representation or warranty was
made, except in the case of any representation and warranty qualified by
materiality, they shall be true and correct in all respects.
38

--------------------------------------------------------------------------------

3-7.              Borrowing Base Certificate.  The Agent shall have received a
copy of the Borrowing Base Certificate most recently delivered to the ABL Agent
prior to the Effective Date.
3-8.              All Fees and Expenses Paid.  All fees due at or immediately
after the funding of the Term Loans and all costs and expenses reasonably
incurred by the Agent in connection herewith (including the reasonable fees and
expenses of counsel to the Agent) shall have been paid (to the extent then
invoiced).
3-9.              Financial Projections.  The Agent shall have received and be
satisfied with (i) a detailed forecast prepared on a quarterly basis for the
period commencing on the Effective Date and ending on or about January 31, 2015
which shall include a liquidity model, a Consolidated income statement, balance
sheet, and statement of cash flow, by quarter, each prepared in conformity with
GAAP (but for the absence of footnotes and year-end adjustments) and consistent
with the Loan Parties’ then current practices, (ii) a detailed forecast prepared
on an  annual basis for the period ending January 31, 2015 and for the next
three fiscal years immediately thereafter, which shall include a Consolidated
income statement, balance sheet, and statement of cash flow, by year, each
prepared in conformity with GAAP (but for the absence of footnotes and year-end
adjustments) and consistent with the Loan Parties’ then current practices and
(iii) such other information (financial or otherwise) reasonably requested by
the Agent.
3-10.            Borrower’s Assets.  The Agent shall have received such reports,
material and other information concerning the Loan Parties’ inventory and the
Loan Parties’ suppliers as shall reasonably satisfy the Agent in its sole
discretion.
3-11.            Lien Search.  The Agent shall have received results of searches
or other evidence satisfactory to the Agent (in each case dated as of a date
reasonably satisfactory to the Agent) indicating the absence of liens on the
assets of the Loan Parties, except for Permitted Encumbrances and liens for
which termination statements and releases reasonably satisfactory to the Agent
are being tendered concurrently with the making of the Term Loans.
3-12.            Perfection of Collateral.  The Agent shall have filed all such
financing statements and given all such notices as may be necessary for the
Agent to perfect its security interest in such of the Collateral as to which the
Agent determines to perfect its security interests and to assure its first
priority status in the Term Priority Collateral and second priority status in
the ABL Priority Collateral (subject only, in each case, to Permitted
Encumbrances having priority under applicable Requirements of Law).
3-13.            Insurance.  The Agent shall be reasonably satisfied with the
Loan Parties’ insurance arrangements and shall have received all documentation
requested in connection with such insurance including, documentation naming the
Agent as “loss payee” (as its interests may appear) or “additional insured”, as
applicable, under each policy.
3-14.            No Suspension Event.  No Suspension Event shall then exist.
39

--------------------------------------------------------------------------------

3-15.            No Adverse Change.  No event shall have occurred or failed to
occur since February 1, 2014, which occurrence or failure reasonably would be
expected to have a Material Adverse Effect.
3-16.            Execution and Delivery of Agreement.  This Agreement shall have
been duly executed and delivered by the parties hereto, and shall be in full
force and effect and shall be in form and substance satisfactory to the Agent.
3-17.            Series B Convertible Preferred Stock.  Concurrently with the
closing of the transactions contemplated hereby, the Tranche A Lenders will have
been issued 1,000 shares of the Series B Convertible Preferred Stock.
3-18.            Patriot Act.  The Agent and the Lenders shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act to the extent reasonably requested
at least 5 days in advance of the Effective Date.
3-19.            Designated Interest.  The Borrower shall have prepaid the
Designated Interest, which prepayment shall take the form of an original issue
discount to the Tranche A Term Loans funded on the Effective Date.
Article 4 - General Representations, Covenants and Warranties:
To induce the Agent and each Lender to establish the loan arrangement
contemplated herein and to make the Term Loans (each of which loans shall be
deemed to have been made in reliance thereupon), the Borrower, in addition to
all other representations, warranties, and covenants made by the Borrower in any
other Loan Document, makes those representations, warranties, and covenants
included in this Agreement.
4-1.              Payment and Performance of Liabilities.  The Borrower shall
pay each Liability when due (or when demanded if payable on demand) and shall
promptly, punctually, and faithfully perform each other Liability.
4-2.              Due Organization ‑ Corporate Authorization ‑ No Conflicts.
(a)            Each Loan Party presently is and shall hereafter remain in good
standing in its State of organization and each is and shall hereafter remain
duly qualified and in good standing in every other State in which, by reason of
the nature or location of the Loan Parties’ assets or operation of the Loan
Parties’ business, such qualification is necessary, except where the failure to
so qualify would not have a Material Adverse Effect.
(b)            Each Related Entity as of the Effective Date is listed on EXHIBIT
4-2, annexed hereto.  Each Subsidiary is and shall hereafter remain in good
standing in the State in which incorporated and is and shall hereafter remain
duly qualified in which other State in which, by reason of that entity’s assets
or the operation of such entity’s business, such qualification may be necessary,
except where the failure to so qualify would not reasonably be expected to have
a Material Adverse Effect.  The Borrower shall provide the Agent with prior
written notice of any entity’s becoming or ceasing to be a Related Entity.
40

--------------------------------------------------------------------------------

(c)            No Loan Party shall change its State of incorporation or its
taxpayer identification number without the prior consent of the Agent.
(d)            Each Loan Party has all requisite corporate power and authority
to execute and deliver all Loan Documents to which such Loan Party is a party
and has and will hereafter retain all requisite corporate power to perform all
Liabilities.
(e)            The execution and delivery by the Loan Parties of each Loan
Document to which it is a party; the Loan Parties’ consummation of the
transactions contemplated by such Loan Documents (including, without limitation,
the creation of security interests by the Loan Parties as contemplated hereby);
each Loan Party’s performance under those of the Loan Documents to which it is a
party; the borrowings hereunder; and the use of the proceeds thereof:
(i)            Have been duly authorized by all necessary corporate action.
(ii)           Do not, and will not, contravene in any material respect any
provision of any (A) Requirement of Law, (B) Material Indebtedness, or (C) the
organizational documents of such Loan Party.
(iii)         Will not result in the creation or imposition of, or the
obligation to create or impose, any Encumbrance upon any assets of a Loan Party
pursuant to any Requirement of Law or obligation, except pursuant to the Loan
Documents.
(f)            The Loan Documents have been duly executed and delivered by each
Loan Party and are the legal, valid and binding obligations of the Loan Parties
enforceable against the Loan Parties in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws of general application relating to
or affecting the rights and remedies of creditors generally and except as the
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding therefor may be brought.
4-3.              Trade Names.
(a)            EXHIBIT 4-3, annexed hereto, is a listing of:
(i)            All names under which the Loan Parties conducted their business
within the past five (5) years.
(ii)            All entities and/or persons with whom the Loan Parties
consolidated or merged within the past five (5) years, or from whom the Loan
Parties, within the past five (5) years, acquired in a single transaction or in
a series of related transactions substantially all of such entity’s or person’s
assets.
(b)            No Loan Party will change its name or conduct its business under
any name not listed on EXHIBIT 4-3 except (i) upon not less than twenty-one (21)
days prior written notice (with reasonable particularity) to the Agent and (ii)
in compliance with all other provisions of this Agreement.
41

--------------------------------------------------------------------------------

4-4.              Intellectual Property.
(a)            EXHIBIT 4-4, annexed hereto, is a listing of (i) all Patents and
Trademarks that have been registered by the Loan Parties in the United States
Patent and Trademark Office or any similar governmental authority in the United
States (including, without limitation, in any state or other political
subdivision thereof), (ii) all Copyrights that have been registered by the Loan
Parties in the United States Copyright Office or any similar governmental
authority in the United States (including, without limitation, in any state or
other political subdivision thereof), and (iii) all Licenses to which any Loan
Party is a party (whether as licensor or licensee), in each case as of the
Effective Date.  Each Loan Party owns and possesses, or has the right to use,
all Patents, industrial designs,  Trademarks,  trade styles, brand names,
service marks, logos, Copyrights, trade secrets, know-how, confidential
information, and other intellectual property of any third Person necessary for
the Loan Parties’ conduct of their respective business.
(b)            The conduct by the Loan Parties of their respective business does
not presently infringe in any manner which could reasonably be expected to have
a Material Adverse Effect (nor will the Loan Parties conduct their businesses in
the future so as to infringe in any manner which could reasonably be expected to
have a Material Adverse Effect) the patents, industrial designs, trademarks,
trade names, trade styles, brand names, service marks, logos, copyrights, trade
secrets, know-how, confidential information, or other intellectual property of
any third Person.
4-5.            Locations.
(a)            The Collateral, and the books, records, and papers of Loan
Parties pertaining thereto, are kept and maintained solely at, or in transit to
and from, the Loan Parties’ chief executive offices at
(i)            112 West 34th Street, New York, New York 10120
(ii)          125 Chubb Avenue, Lyndhurst, New Jersey 07071
(iii)          those locations which are listed on EXHIBIT 4-5 annexed hereto,
as such EXHIBIT may be amended from time to time, which EXHIBIT includes, with
respect to each such location, the name and address of the landlord on the Lease
which covers such location (or an indication that a Loan Party owns the subject
location) and of all service bureaus with which any such records are maintained.
(b)            No Loan Party shall remove any of the Collateral from said chief
executive office or those locations listed on  EXHIBIT 4-5  except:
(i)             to accomplish sales of Inventory in the ordinary course of
business; or
(ii)            to move Inventory, Equipment and other assets from one such
location to another such location; or
42

--------------------------------------------------------------------------------

(iii)          to utilize such of the Collateral as is removed from such
locations in the ordinary course of business (such as motor vehicles).
(iv)         to accomplish other dispositions permitted pursuant to Section
4-12(d) hereof.
(v)           otherwise upon thirty (30) days prior written notice to the Agent.
(c)            Except (i) with respect to Inventory delivered to a processor for
finishing, (ii) with respect to Inventory in transit, and (iii) as otherwise
disclosed pursuant to, or permitted by, this Section 4-5, no tangible personal
property of a Loan Party is in the care or custody of any third party or stored
or entrusted with a bailee or other third party and none shall hereafter be
placed under such care, custody, storage, or entrustment.
4-6.            Title to Assets.
(a)            Each of the Loan Parties is, and shall hereafter remain, the
owner of, or holder of subsisting license or leasehold rights in and to, the
Collateral free and clear of all Encumbrances with the exceptions of the
following (the “Permitted Encumbrances”):
(i)             Encumbrances in favor of the Agent.
(ii)            Those Encumbrances (if any) listed on EXHIBIT 4-6, annexed
hereto.
(iii)          Purchase money security interests in Equipment to secure
Indebtedness otherwise permitted hereby.
(iv)          Encumbrances for Taxes, governmental assessments or charges in the
nature of Taxes not yet due or which are being contested in good faith by
appropriate proceedings as to which adequate reserves are maintained on the
books of the Loan Parties in accordance with GAAP.
(v)            Encumbrances in respect of property or assets of the Loan Parties
imposed by law, which were incurred in the ordinary course of business, such as
carriers’, warehousemen’s, customs broker’s, materialmen’s, repairmen’s, and
mechanics’ liens and other similar Encumbrances, in each case in respect of
obligations not overdue for a period of more than thirty (30) days or which are
being contested in good faith by appropriate proceedings.
(vi)         Utility deposits and pledges or deposits in connection with
worker’s compensation, unemployment insurance and other social security
legislation.
(vii)        Encumbrances arising under Capital Leases.
(viii)       Encumbrances resulting from the sale, transfer and assignment of
retail Accounts to credit card processors.
43

--------------------------------------------------------------------------------

(ix)          Deposits to secure the performance of bids, tenders, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business, all to the extent such obligations
are otherwise permitted hereunder.
(x)            Encumbrances on Equipment of a Person which becomes a Subsidiary
after the date hereof pursuant to, and Equipment acquired in connection with, a
Permitted Acquisition,  provided that  (A) such Encumbrances existed at the time
such Person became a Subsidiary or such Equipment was acquired and were not
created in anticipation of the acquisition, and (B) any such Encumbrance does
not cover any other assets of such Person after it became a Subsidiary or any
other assets of the Loan Parties after such Equipment was acquired, and (C) such
Encumbrance does not secure any Indebtedness other than Indebtedness existing
immediately prior to the time such Person became a Subsidiary or the time of
such acquisition.
(xi)          Encumbrances consisting of the right of setoff of a customary
nature or bankers’ liens on amounts on deposit incurred in the ordinary course
of business.
(xii)         Encumbrances on goods in favor of customs and revenue authorities
which secure the payment of customs duties in connection with the importation of
such goods, which obligations are not overdue.
(xiii)       Encumbrances constituting precautionary filings by lessors and
bailees with respect to assets which are leased or entrusted to a Loan Party but
in which assets such Loan Party has mere possessory rights.
(xiv)            Encumbrances arising from judgments which do not result in an
Event of Default under Section 10-11 hereof.
(xv)        Encumbrances on Real Estate (i) arising by reason of zoning
restrictions, easements, licenses, reservations, restrictions, covenants,
rights-of-way, encroachments, minor defects or irregularities in title
(including leasehold title) and other similar encumbrances on the use of real
property or (ii) consisting of leases, licenses or subleases granted by a
lessor, licensor or sublessor on its real property (in each case other than
Capital Leases) that, for each of the Liens in clauses (i) and (ii) above, do
not, in the aggregate, materially (x) impair the value or marketability of such
real property or (y) interfere with the ordinary conduct of the business
conducted and proposed to be conducted at such real property.
(xvi)       Encumbrances on the interest of non-Loan Party lessors under Leases.
(xvii)     Landlords’ statutory Encumbrances in respect of rent not in default.
(xviii)    Encumbrances of a collection bank on items in the course of
collection arising under Section 4-208 of the UCC as in effect in the State of
New York or any similar section under any applicable UCC or any similar
Requirement of Law of any foreign jurisdiction.
44

--------------------------------------------------------------------------------

(xix)        Encumbrances on Intellectual Property of the Loan Parties to the
extent securing Indebtedness permitted pursuant to Section 4-7; provided that
such Encumbrances (A) do not cover any other assets of the Loan Parties (other
than the proceeds and products of such Intellectual Property), and (B) shall be
junior and subordinate to the Encumbrances securing the Liabilities and the
holder of such Indebtedness shall have entered into an intercreditor and
subordination agreement with the Agent on terms reasonably acceptable to the
Agent.
(xx)         Encumbrances in favor of the ABL Agent to secure the obligations
under the ABL Credit Agreement to the extent permitted by the Intercreditor
Agreement.
provided, however, in all such cases, no Encumbrance shall be considered a
‘Permitted Encumbrance’ to the extent such Encumbrance covers any assets not
constituting Collateral unless and until, if requested by the Agent, the Loan
Parties shall have used commercially reasonable efforts to cause the holder of
such Encumbrance to deliver to the Agent a use and/or access agreement with
respect to such assets, which shall be in form and substance reasonably
acceptable to the Agent.
(b)            No Loan Party has or shall have possession of any property on
consignment.
(c)            No Loan Party shall acquire or obtain the right to use any
Equipment, the acquisition or right to use of which Equipment is otherwise
permitted by this Agreement, in which Equipment any third party has an interest,
except for:
(i)             Equipment which is merely incidental to the conduct of a Loan
Party’s business.
(ii)            Equipment, the acquisition or right to use of which has been
consented to by the Agent, which consent may be conditioned upon the Agent’s
receipt of such agreement with the third party which has an interest in such
Equipment as is satisfactory to the Agent.
(iii)          Equipment, the acquisition of which is permitted pursuant to
Section 4-7(c) hereof or which is the subject of an operating lease (but not
Capital Leases).
4-7.              Indebtedness.  No Loan Party has or shall hereafter have any
Indebtedness with the exceptions of:
(a)           The Liabilities.
(b)           The Indebtedness (if any) listed on EXHIBIT 4-7, annexed hereto.
45

--------------------------------------------------------------------------------

(c)           Capital Lease obligations and purchase money Indebtedness not to
exceed the aggregate principal amount outstanding in excess of $10,000,000.00,
and extensions, renewals and refinancings thereof on terms no less favorable in
any material respect to the Loan Parties than the Indebtedness or Capital Lease
being refinanced.
(d)          Subordinated Indebtedness.
(e)           Other Indebtedness not to exceed $10,000,000.00 outstanding at any
time.
(f)            Indebtedness created under the ABL Loan Documents, in each case
subject to the terms of the Intercreditor Agreement; provided that the aggregate
outstanding principal amount of such Indebtedness permitted by this clause (f)
does not exceed $230,000,000.
4-8.            Insurance Policies.
(a)            EXHIBIT 4-8, annexed hereto, is a schedule of all material
insurance policies owned by the Loan Parties or under which the Loan Parties are
the named insured as of Effective Date.  Each of such policies is in full force
and effect.  None of the issuers (to the Borrower’s knowledge) of any such
policy, have provided notice that the Loan Parties are in default or violation
of any such policy.
(b)            The Loan Parties shall have and maintain at all times insurance
covering such risks, in such amounts, containing such terms, in such form, for
such periods, and written by such companies as may be reasonably satisfactory to
the Agent.  The coverage reflected on EXHIBIT 4-8 presently satisfies the
foregoing requirements, it being recognized by the Loan Parties, however, that
such requirements may change hereafter to reflect changing circumstances.  All
insurance carried by the Loan Parties shall provide for a minimum of fourteen
(14) days’ written notice of cancellation to the Agent and all such insurance
which covers the Collateral shall include an endorsement in favor of the Agent,
as lender’s loss payee (as its interests may appear) and additional insured,
which endorsement shall provide that the insurance, to the extent of the Agent’s
interest therein, shall not be impaired or invalidated, in whole or in part, by
reason of any act or neglect of the Loan Parties or by the failure of the Loan
Parties to comply with any warranty or condition of the policy.  In the event of
the failure by the Loan Parties to maintain insurance as required herein, the
Agent, at its option, may obtain such insurance, provided, however, the Agent’s
obtaining of such insurance shall not constitute a cure or waiver of any Event
of Default occasioned by the Loan Parties’ failure to have maintained such
insurance.  The Loan Parties shall furnish to the Agent certificates or other
evidence satisfactory to the Agent regarding compliance by the Loan Parties with
the foregoing insurance provisions.
(c)            After the occurrence, and during the continuance, of an Event of
Default, the Loan Parties shall each advise the Agent of each claim made by a
Loan Party under any policy of insurance which covers the Collateral and will
permit the Agent, at the Agent’s option in each instance, to the exclusion of
the Loan Parties, to conduct the adjustment of each such claim.  The Loan
Parties each hereby appoint the Agent as such Loan Party’s attorney in fact,
exercisable after the occurrence, and during the continuance, of an Event of
Default, to obtain, adjust, settle, and cancel any insurance described in this
section and to endorse in favor of the Agent any and all drafts and other
instruments with respect to such insurance.  This appointment, being coupled
with an interest, is irrevocable until this Agreement is terminated by a written
instrument executed by a duly authorized officer of the Agent.  The Agent shall
not be liable on account of any exercise pursuant to said power except for any
exercise in actual willful misconduct and bad faith.  The Agent may apply any
proceeds of such insurance against the Liabilities, whether or not such have
matured, in such order of application as the Agent may determine.
46

--------------------------------------------------------------------------------

4-9.              Licenses.  Each material license, distributorship, franchise,
and similar agreement issued to, or to which a Loan Party is a party is in full
force and effect.  To the Borrower’s knowledge, no party to any such license or
agreement is in default or violation thereof.  No Loan Party has received any
notice or threat of cancellation of any such license or agreement.
4-10.            Leases.  EXHIBIT 4-10, annexed hereto, is a schedule of all
presently effective Capital Leases (other than Capital Leases the total
obligations under which do not aggregate more than $100,000.00).  EXHIBIT 4-5
includes a list of all other presently effective Leases.  Each of such Leases
and Capital Leases presently is in full force and effect.  As of the Effective
Date, no party to any such Lease or Capital Lease is in default or violation in
any material respect of any such Lease or Capital Lease and no Loan Party has
received any notice or threat of cancellation of any such Lease or Capital
Lease.  Each Loan Party hereby authorizes the Agent at any time and from time to
time after the occurrence, and during the continuance, of an Event of Default to
contact any of the Loan Party’s landlords in order to confirm the Loan Party’s
continued compliance with the terms and conditions of the Lease(s) between such
Loan Party and that landlord and to discuss such issues, concerning the Loan
Party’s occupancy under such Lease(s), as the Agent may determine.
4-11.            Requirements of Law.  Each Loan Party is in compliance with,
and shall hereafter comply with and use its respective assets in compliance
with, all Requirements of Law, except to the extent that such non-compliance
would not reasonably be expected to have a Material Adverse Effect.  No Loan
Party has received any notice of any material violation of any Requirement of
Law, which violation has not been cured or otherwise remedied.
4-12.            Maintain Properties.  The Loan Parties each shall:
(a)            Keep the Collateral in good order and repair (ordinary reasonable
wear and tear and insured casualty excepted).
(b)            Not suffer or cause the waste or destruction of any material part
of the Collateral.
(c)            Not use any of the Collateral in violation of any policy of
insurance thereon.
(d)            Not sell, lease, or otherwise dispose of any of the Collateral,
other than the following (each a “Permitted Asset Disposition”):
 (i)            The sale of Inventory in compliance with this Agreement.
47

--------------------------------------------------------------------------------

 (ii)            As long as no Event of Default exists or would arise as a
result thereof, the disposal of Equipment which is obsolete, worn out, or
damaged beyond repair, which Equipment is replaced to the extent necessary to
preserve or improve the operating efficiency of the Loan Parties.
 (iii)            The surrender, disposition, or expiration of Collateral (such
as Trademarks and Copyrights, but excluding Eligible Trade Names) no longer used
or useful for the conduct of the Loan Parties’ businesses in the ordinary
course.
 (iv)            The turning over to the ABL Agent of all Receipts as provided
in the ABL Credit Agreement.
 (v)            The transfer, sale and assignment of retail Accounts to credit
card processors.
4-13.            Pay Taxes.
(a)            Except as disclosed on EXHIBIT 4-13, (i) all material Tax returns
that relate to or include any Loan Party and that are due on or before the 
Effective Date, taking into account any extensions for the filing thereof, have
been timely filed in accordance in all material respects with applicable
Requirements of Law, (ii) all such Tax returns are correct and complete in all
material respects, and (iii) all material Taxes for which a Loan Party may be
liable that are due (whether or not shown on any tax return) have been paid in
full.
(b)            Each Loan Party has, and hereafter shall:  pay, as they become
due and payable, all material Taxes and unemployment contributions and other
charges of any kind or nature levied, assessed or claimed against such Loan
Party, or the Collateral by any person or entity whose claim could result in an
Encumbrance upon any asset of any Loan Party or by any governmental authority,
except to the extent such Taxes are being contested by a Loan Party in good
faith, and adequate reserves are being maintained therefor on Loan Parties books
in accordance with GAAP; timely make all contributions and other payments as may
be required pursuant to any Employee Benefit Plan now or hereafter established
by the Loan Parties; and timely file all material Tax and other returns and
other reports with each governmental authority to whom a Loan Party is obligated
to so file, in each case, taking into account any applicable extension periods.
(c)            At its option, after the occurrence, and during the continuance,
of a Suspension Event, the Agent may, but shall not be obligated to, pay any
Taxes, unemployment contributions, and any and all other charges levied or
assessed upon a Loan Party, or the Collateral by any person or entity or
governmental authority, and make any contributions or other payments on account
of a Loan Party’s Employee Benefit Plan as the Agent, in the Agent’s discretion,
may deem necessary or desirable, to protect, maintain, preserve, collect, or
realize upon any or all of the Collateral or the value thereof or any right or
remedy pertaining thereto, provided, however, the Agent’s making of any such
payment shall not constitute a cure or waiver of any Event of Default occasioned
by a Loan Party’s failure to have made such payment.
(d)            The Borrower does not intend to treat the Term Loans and the
transactions related thereto as being “reportable transactions” (within the
meaning of Treasury Regulation Section 1.6011-4).  In the event the Borrower
determines to take any action inconsistent with such intention, it will promptly
notify the Agent thereof.  If the Borrower so notifies the Agent, the Borrower
acknowledges that the Agent may treat the Term Loans as part of a transaction
that is subject to Treasury Regulation Section 301.6112-1, and the Agent may
maintain the lists and other records required by such Treasury Regulation.
48

--------------------------------------------------------------------------------

4-14.            No Margin Stock.  No Loan Party is engaged in the business of
extending credit for the purpose of purchasing or carrying any margin stock
(within the meaning of Regulations U, T, and X of the Board of Governors of the
Federal Reserve System of the United States).  No part of the proceeds of any
borrowing hereunder will be used at any time to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.
4-15.            ERISA.  From and after the date hereof, none of the Loan
Parties nor any ERISA Affiliate shall, in any manner which could reasonably be
expected to have a Material Adverse Effect:
(a)            Fail to comply in all material respects with any Employee Benefit
Plan.
(b)            Fail timely to file all reports and filings required by ERISA to
be filed by a Loan Party.
(c)            Engage in any non-exempt “prohibited transactions” (as described
in ERISA).
(d)            Engage in, or commit, any act such that a tax or penalty could be
imposed upon the Loan Parties on account thereof pursuant to ERISA.
(e)            Accumulate any material funding deficiency within the meaning of
Section 302 of ERISA.
(f)            Terminate any Employee Benefit Plan such that a lien could be
asserted against any assets of the Loan Parties on account thereof pursuant to
ERISA.
(g)            Be a member of, contribute to, or have any obligation under any
Employee Benefit Plan which is a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA.
4-16.            Hazardous Materials.
(a)            Other than matters that could not reasonably be expected to have
a Material Adverse Effect, no Loan Party has ever:
 (i)            Been legally responsible for any release or threat of release of
any Hazardous Material.
 (ii)          Received notification of any release or threat of release of any
Hazardous Material from any site, vessel or real property occupied or operated
by a Loan Party and/or of the incurrence of any expense or loss in connection
with the assessment, containment, or removal of any release or threat of release
of any Hazardous Material from any such site, vessel or real property.
49

--------------------------------------------------------------------------------

(b)            The Loan Parties each shall:
 (i)            Dispose of any Hazardous Material only in compliance with all
Environmental Laws, except for dispositions which could not reasonably be
expected to have a Material Adverse Effect.
 (ii)          Not store on any site, vessel or real property occupied or
operated by a Loan Party and not transport or arrange for the transport of any
Hazardous Material, except if such storage or transport is in the ordinary
course of the Loan Parties’ business and is in compliance with all Environmental
Laws or could not reasonably be expected to have a Material Adverse Effect.
(c)            The Loan Parties shall provide the Agent with written notice upon
such Loan Party obtaining knowledge of any incurrence of any expense or loss by
any governmental authority or other Person in connection with the assessment,
containment, or removal of any Hazardous Material, for which expense or loss a
Loan Party may be liable, other than expense or loss that could not reasonably
be expected to have a Material Adverse Effect.
4-17.            Litigation.  Except as described in EXHIBIT 4-17, annexed
hereto, there is not presently pending or threatened by or against the Loan
Parties any suit, action, proceeding, or investigation which, if determined
adversely to the Loan Parties, would have a material adverse effect upon the
Loan Parties’ financial condition or ability to conduct its business as such
business is presently conducted or is contemplated to be conducted in the
foreseeable future.
4-18.            Investments.  No Loan Party shall:
(a)            Intentionally Omitted.
(b)            Intentionally Omitted.
(c)            Intentionally Omitted.
(d)            Merge or consolidate or be merged or consolidated with or into
any other corporation or other entity, other than (i) the merger of any of the
Borrower’s Subsidiaries with and into the Borrower, and (ii) in connection with
any Permitted Acquisitions.
(e)            Consolidate any of a Loan Party’s operations with those of any
other corporation or other entity, except in connection with any Permitted
Acquisition.
(f)            Organize or create any Subsidiary, other than in connection with
a Permitted Acquisition and only if (i) such Subsidiary guarantees the repayment
of the Liabilities and (ii) such Subsidiary grants the Agent an Encumbrance
(subject to Permitted Encumbrances having priority under applicable Requirements
of Law), of a priority in accordance with the Intercreditor Agreement, on all of
its assets, all of the foregoing satisfactory in form and substance to the
Agent.
50

--------------------------------------------------------------------------------

(g)            Subordinate any debts or obligations owed to a Loan Party by any
third party to any other debts owed by such third party to any other Person.
(h)            Acquire any assets other than (i) Permitted Acquisitions, (ii) by
the making of Capital Expenditures to the extent permitted hereunder, (iii) in
the ordinary course and conduct of the Loan Parties business permitted under
Section 4-21 hereof, and (iv) Investments in joint ventures not to exceed
$5,000,000.00 in the aggregate at any time; provided however Investments in
joint ventures may exceed $5,000,000.00 in the aggregate at any time so long as
at the time such Investment that would exceed the $5,000,000.00 cap is made, the
Term Loan Payment Conditions have been satisfied.
4-19.            Loans.  No Loan Party shall make any loans or advances to, nor
acquire the Indebtedness of, any Person, provided, however, the foregoing does
not prohibit any of the following:
(a)            Advance payments made to the Loan Parties’ suppliers in the
ordinary course.
(b)            Advances to a Loan Party’s officers, employees, and salespersons
with respect to reasonable expenses to be incurred by such officers, employees,
and salespersons for the benefit of such Loan Party in the ordinary course of
business, which expenses are properly substantiated by the person seeking such
advance and properly reimbursable by such Loan Party.
(c)            Advances on account of sales of Inventory in the ordinary course
of business made on credit and all Accounts arising therefrom.
(d)            Provided that after giving effect to any such loans or advances,
the Term Loan Liquidity Requirements have been satisfied, loans and/or
Investment in or to Aeropostale Puerto Rico, Inc.  and Aeropostale Canada.
(e)            Loans and/or Investments by one Loan Party to another in the
ordinary course of business.
4-20.            Protection of Assets.  The Agent, in the Agent’s reasonable
discretion, and from time to time, may discharge any Tax or Encumbrance on any
of the Collateral, or take any other action that the Agent may deem necessary to
repair, insure, maintain, preserve, collect, or realize upon any of the
Collateral.  The Agent shall not have any obligation to undertake any of the
foregoing and shall have no liability on account of any action so undertaken
except where there is a specific finding in a judicial proceeding (in which the
Agent has had an opportunity to be heard), from which finding no further appeal
is available, that the Agent had acted in actual bad faith or in a grossly
negligent manner.  The Borrower shall pay to the Agent, on demand, or the Agent,
in its reasonable discretion, may add to the Loan Account, all amounts paid or
incurred by the Agent pursuant to this section.  The obligation of the Borrower
to pay such amounts is a Liability.
4-21.            Line of Business.  No Loan Party shall engage in any business
other than the business in which it is currently engaged (which is agreed to be
the design, sourcing, marketing, distribution and sale of apparel products and
accessories and the licensing of trade names, trademarks and intellectual
property to third Persons in connection with the foregoing), any business
reasonably related thereto or any business or activity that is reasonably
similar or complementary thereto or a reasonable extension, development or
expansion thereof or ancillary thereto.
51

--------------------------------------------------------------------------------

4-22.            Affiliate Transactions.  No Loan Party shall make any payment,
nor give any value to any Related Entity except for goods and services actually
purchased by such Loan Party from, or sold by such Loan Party to, such Related
Entity for a price and on terms which shall not be less favorable to the Loan
Party from those which would have been charged in an arms-length transaction,
except:
(a)            until the occurrence, and during the continuance, of an Event of
Default, the Loan Parties may (a) pay management fees, and (b) may maintain and
make payments with respect to those transactions, in each case as set forth in 
EXHIBIT 4-22 hereof;
(b)            transactions in the ordinary course of business among the Loan
Parties;
(c)            provided that the Term Loan Liquidity Requirements have been
satisfied, loans to, payments to, or Investments in Aeropostale Puerto Rico,
Inc.  and Aeropostale Canada.
4-23.            Additional Assurances.
(a)            Except as set forth on EXHIBIT 4-23, no Loan Party is the owner
of, nor has it any interest in, any property or asset which, immediately upon
the satisfaction of the conditions precedent to the effectiveness of the credit
facility contemplated hereby (Article 3) will not be subject to a perfected
security or other collateral interest in favor of the Agent (subject only to
Permitted Encumbrances) to secure the Liabilities.
(b)            Except as set forth on EXHIBIT 4-23, no Loan Parties will
hereafter acquire any asset or any interest in property which is not,
immediately upon such acquisition, subject to such a perfected security or other
collateral interest in favor of the Agent to secure the Liabilities (subject
only to Permitted Encumbrances).
(c)            The Loan Parties shall each execute and deliver to the Agent such
instruments, documents, and papers, and shall do all such things from time to
time hereafter as the Agent may reasonably request to carry into effect the
provisions and intent of this Agreement; to protect and perfect the Agent’s
security interests in the Collateral; and to comply in all material respects
with all applicable statutes and laws, and facilitate the collection of the
Receivables Collateral.  The Loan Parties shall each execute all such
instruments as may be reasonably required by the Agent with respect to the
recordation and/or perfection of the security interests created herein.
(d)            Each Loan Party hereby designates the Agent as and for such Loan
Party’s true and lawful attorney, with full power of substitution, to sign and
file any financing statements in order to perfect or protect the Agent’s
security and other collateral interests in the Collateral.
(e)            To the full extent permitted by applicable Requirements of Law, a
carbon, photographic, or other reproduction of this Agreement or of any
financing statement or other instrument executed pursuant to this Section 4-23
shall be sufficient for filing to perfect the security interests granted herein.
52

--------------------------------------------------------------------------------

4-24.            Adequacy of Disclosure; No Suspension Event; No Material
Adverse Effect.
(a)            All financial statements for (i) the three fiscal years ending
before the Effective Date and (ii) after the Effective Date which are and have
been furnished to the Agent by the Loan Parties shall be and have been prepared
in accordance with GAAP consistently applied and present fairly, in all material
respects, the condition of the Loan Parties at the date(s) thereof and the
results of operations and cash flows for the period(s) covered.
(b)            Intentionally Omitted.
(c)            As of the Effective Date, no Loan Party has any contingent
obligations or obligation under any Lease or Capital Lease which is not noted in
the Loan Party’s financial statements furnished to the Agent prior to the
execution of this Agreement.
(d)            No document, instrument, agreement, or paper which has been, is
now or will hereafter be given to the Agent by or on behalf of a Loan Party in
connection with the execution of this Agreement by the Agent contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements therein not misleading. 
There is no fact known to a Loan Party which has, or which, in the foreseeable
future would reasonably be expected to have, a material adverse effect on the
financial condition of the Loan Parties which has not been disclosed in writing
to the Agent.
(e)            No Suspension Event exists.
(f)            Since February 1, 2014, no event has occurred or failed to occur,
which occurrence or failure reasonably would be expected to have a Material
Adverse Effect.
4-25.            Investments.  As long as no Cash Dominion Event exists, the
Loan Parties may make investments consisting of Cash Equivalents maintained at
such bank(s) as the Borrower may select.
4-26.            Prepayments of Indebtedness.
No Loan Party will make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash securities or other property) of
or in respect of principal of or interest on any Indebtedness, including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:
(a)            payments with respect to the Liabilities;
(b)            payments with respect to obligations under the ABL Credit
Agreement (to the extent permitted by the Intercreditor Agreement);
53

--------------------------------------------------------------------------------

(c)            as long as no Event of Default has occurred and is continuing or
would result therefrom, mandatory payments and prepayments of interest and
principal as and when due in respect of any Indebtedness permitted hereunder
(other than Indebtedness permitted to be paid by the preceding clauses (a) and
(b)), excluding any Subordinated Indebtedness;
(d)            payments on account of Subordinated Indebtedness to the extent
permitted under any subordination agreement or provisions governing such
Indebtedness;
(e)            voluntary prepayments of Indebtedness permitted hereunder (other
than Indebtedness permitted to be paid by the preceding clauses (a) and (b)),
excluding any Subordinated Indebtedness, as long as the Term Loan Payment
Conditions are satisfied; and
(f)            refinancings of Indebtedness to the extent permitted under this
Agreement.
4-27.            Other Covenants.  No Loan Party shall indirectly do or cause to
be done any act which, if done directly by a Loan Party, would breach any
covenant contained in this Agreement.
4-28.            Labor Matters.  There are no strikes, lockouts, slowdowns or
other material labor disputes against any Loan Party pending or, to the
knowledge of any Loan Party, threatened.  The hours worked by and payments made
to employees of the Loan Parties comply with the Fair Labor Standards Act and
any other applicable federal, state, local or foreign law dealing with such
matters except to the extent that any such violation could not reasonably be
expected to have a Material Adverse Effect.  No Loan Party has incurred any
liability or obligation under the Worker Adjustment and Retraining Act or
similar state Law.  All payments due from any Loan Party, or for which any claim
may be made against any Loan Party, on account of wages and employee health and
welfare insurance and other benefits, have been paid or properly accrued in
accordance with GAAP as a liability on the books of such Loan Party.  Except as
set forth on EXHIBIT 4-28 or as filed with the SEC, no Loan Party is a party to
or bound by any collective bargaining agreement, management agreement,
employment agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement. 
There are no representation proceedings pending or, to any Loan Party’s
knowledge, threatened to be filed with the National Labor Relations Board, and
no labor organization or group of employees of any Loan Party has made a pending
demand for recognition.  There are no complaints, unfair labor practice charges,
grievances, arbitrations, unfair employment practices charges or any other
claims or complaints against any Loan Party pending or, to the knowledge of any
Loan Party, threatened to be filed with any governmental authority or arbitrator
based on, arising out of, in connection with, or otherwise relating to the
employment or termination of employment of any employee of any Loan Party which
could reasonably be expected to have a Material Adverse Effect.  The
consummation of the transactions contemplated by the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party is
bound.
4-29.            Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that each of the following
shall be permitted so long as no Suspension Event or Event of Default shall have
occurred and be continuing prior, or immediately after giving effect, to the
following, or would result therefrom:
54

--------------------------------------------------------------------------------

(a)            each Subsidiary of a Loan Party may make Restricted Payments to
any Loan Party;
(b)            the Loan Parties and each Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common equity interests of such Person;
(c)            if the Term Loan Payment Conditions are satisfied, the Loan
Parties and each Subsidiary may purchase, redeem or otherwise acquire equity
interests issued by it, and the Borrower may declare or pay cash dividends to
its stockholder; and
(d)            the Loan Parties may make Restricted Payments required or
otherwise allowed in connection with the Series B Convertible Preferred Stock
and the Series B Documents.
4-30.            Solvency.  After giving effect to the transactions contemplated
by this Agreement, and before and after giving effect to the Term Loans, the
Loan Parties, on a Consolidated basis, are Solvent.  No transfer of property has
been or will be made by any Loan Party and no obligation has been or will be
incurred by any Loan Party in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.
4-31.            Material Contracts.
(a)            EXHIBIT 4-31 sets forth all Material Contracts to which any Loan
Party is a party or is bound as of the Effective Date.  The Loan Parties have
delivered true, correct and complete copies of such Material Contracts to the
Agent on or before the Effective Date.  The Loan Parties are not in breach or in
default in any material respect of or under any Material Contract and have not
received any notice of the intention of any other party thereto to terminate any
Material Contract.
(b)            From and after the Effective Date, the Loan Parties agree they
shall each perform and observe all the terms and provisions of each Material
Contract to be performed or observed by it, (b) maintain each such Material
Contract in full force and effect except to the extent such Material Contract is
no longer used or useful in the conduct of the business of the Loan Parties in
the ordinary course of business, consistent with past practices, (c) enforce
each such Material Contract in accordance with its terms, and, (d) upon request
of the Agent, make such demands and requests for information and reports or for
action from any other party to each such Material Contract as any Loan Party or
any of its Subsidiaries is entitled to make under such Material Contract, and
(e) cause each of its Subsidiaries to do the foregoing except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.
55

--------------------------------------------------------------------------------

4-32.            Customer Relations.  There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
material adverse modification or change in the business relationship of any Loan
Party with any supplier material to its operations.
4-33.            Consents.  No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any governmental authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document, except for (a) the perfection or maintenance of the
liens created hereunder or under any other Loan Document (including the priority
thereof as set forth in the Intercreditor Agreement) or (b) such as have been
obtained or made and are in full force and effect.
4-34.            Amendment of Material Documents.  The Loan Parties shall not
amend, modify or waive any of a Loan Party’s rights under (a) its organization
documents in a manner materially adverse to the Agent or any Lender, or (b) any
Material Contract or Material Indebtedness (other than on account of any
refinancings permitted pursuant to this Agreement or, with respect to the ABL
Credit Agreement, as permitted by the Intercreditor Agreement), in each case to
the extent that such amendment, modification or waiver would result in a
Suspension Event or Event of Default under any of the Loan Documents, would be
materially adverse to the Agent or any Lender, or otherwise would be reasonably
likely to have a Material Adverse Effect.  Without limiting the foregoing, the
Loan Parties shall not amend or modify the provisions of the ABL Loan Documents
if such amendment or modification, would violate the Intercreditor Agreement.
4-35.            Intentionally Omitted.
4-36.            Compliance with Leases.  Except as otherwise expressly
permitted hereunder, (a) make all payments and otherwise perform all obligations
in respect of all Leases to which any Loan Party or any of its Subsidiaries is a
party, keep such Leases in full force and effect (b) not allow such Leases to
lapse or be terminated or any rights to renew such Leases to be forfeited or
cancelled except in the ordinary course of business, consistent with past
practices, (c) notify the Agent of any default by any party with respect to such
Leases and cooperate with the Agent in all respects to cure any such default,
and (d) cause each of its Subsidiaries to do the foregoing, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.
4-37.            Term Loan Account.  Following the funding of the proceeds of
the Term Loans into the Term Loan Account, such proceeds will be retained in the
Term Loan Account except to the extent applied in accordance with Section
2-1(a)(ii) and Section 2-1(b)(ii).
4-38.            Post-Closing Obligations.  The Loan Parties covenant and agree
that the Loan Parties shall use commercially reasonable efforts to deliver to
the Agent, within sixty (60) days following the Effective Date (or such later
date as the Agent may agree in its discretion) and in form and substance
reasonably satisfactory to the Agent, evidence of (i) termination of that
certain UCC-1 financing statement filed against the Borrower on October 12, 2009
in favor of Pom-College Station, LLC with filing number 20093276844 (the
“Pom-College UCC-1”), or (ii) amendment of the Pom-College UCC-1 to narrow the
scope of the collateral described therein.
56

--------------------------------------------------------------------------------

Article 5 - Financial Reporting and Performance Covenants:
5-1.              Maintain Records.  The Borrower shall, and shall cause each
Guarantor to:
(a)            At all times, keep proper books of account, in which full, true,
and accurate entries shall be made of all of the Loan Parties’ transactions, all
in accordance with GAAP, applied consistently with all prior periods, to fairly
reflect, in all material respects, the financial condition of the Loan Parties
at the close of, and its results of operations for, the periods in question.
(b)            Timely provide the Agent with those financial reports,
statements, and schedules required by this Article 5 or otherwise, each of which
reports, statements and schedules shall be prepared, to the extent applicable,
in accordance with GAAP (but for the absence of footnotes and year-end
adjustments), applied consistently with all prior periods, to fairly reflect, in
all material respects, the financial condition of the Loan Parties at the close
of, and their results of operations for, the period(s) covered therein.
(c)            At all times, keep accurate (in all material respects) and
current records of the Collateral including, without limitation, accurate
current stock, cost, and sales records of its respective Inventory, accurately
and sufficiently itemizing and describing the kinds, types, and quantities of
Inventory and the cost and selling prices thereof.
(d)            At all times, retain Deloitte & Touche LLP, or such other
independent certified public accountants who are reasonably satisfactory to the
Agent and instruct such accountants to fully cooperate with, and be available
to, the Agent to discuss a Loan Party’s financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such accountants, as may be raised by the Agent.  Agent
shall give the Borrower an opportunity to participate in any discussions Agent
has with Borrower’s certified public accountant pursuant to this Section 5-1.
5-2.              Access to Records.
(a)            The Borrower shall, and shall cause each Guarantor to, afford the
Agent and the Agent’s representatives with access from time to time, during
normal business hours and, unless an Event of Default exists, upon reasonable
notice, as the Agent and such representatives may require to all properties
owned by or over which a Loan Party has control.  The Agent and the Agent’s
representatives shall have the right, and the Borrower will, and will cause each
Guarantor to, permit the Agent and such representatives from time to time as the
Agent and such representatives may request, during normal business hours and,
unless an Event of Default exists, upon reasonable notice, to examine, inspect,
copy, and make extracts from any and all of the Loan Parties’ books, records,
electronically stored data, papers, and files pertaining to its business
operations, financial information or the Collateral.  The Borrower shall, and
shall cause the Guarantor to, make copying facilities reasonably available to
the Agent.
(b)            The Borrower for itself, and as the sole shareholder or member,
as applicable, of each Guarantor, hereby authorizes the Agent and the Agent’s
representatives to:
57

--------------------------------------------------------------------------------

 (i)            Inspect, copy, duplicate, review, cause to be reduced to hard
copy, run off, draw off, and otherwise use any and all computer or
electronically stored information or data which relates to the Loan Parties,
whether in the possession of a Loan Party or in the possession of any service
bureau, contractor, accountant, or other person, (and the Loan Parties each
directs any such service bureau, contractor, accountant, or other person fully
to cooperate with the Agent and the Agent’s representatives with respect
thereto),  provided  that, except as set forth in Section 5-10 hereof, such
inspections and reviews shall not be undertaken by the Agent as long as no Event
of Default then exists and is continuing.
 (ii)            Verify at any time the Collateral or any portion thereof,
including verification with Account Debtors, and/or with each Loan Party’s
computer billing companies, collection agencies, and accountants and to sign the
name of the Loan Party on any notice to such Loan Party’s Account Debtors or
verification of the Collateral,  provided that, as long as no Event of Default
exists and is continuing, the form and content of any such verification letters
shall be subject to the prior approval of the Borrower (whose consent shall not
be unreasonably withheld or delayed).
5-3.              Prompt Notice to Agent.
(a)            The Borrower shall, and shall cause each Guarantor to, provide
the Agent with written notice promptly upon the occurrence of any of the
following events, which written notice shall be with reasonable particularity as
to the facts and circumstances in respect of which such notice is being given:
 (i)            Any change in a Loan Party’s executive officers.
 (ii)            The completion of any physical count of a Loan Party’s
Inventory (together with a copy of the certified results thereof).
 (iii)            Any ceasing of any Loan Party making payment, in the ordinary
course, to a material portion (in amount or number) of its creditors.
 (iv)            Any failure by a Loan Party to pay rent at any of the
locations, which failure continues for more than twenty (20) Business Days
following the day on which such rent first came due, except for Leases for such
locations which have been terminated or abandoned by a Loan Party and except for
amounts subject to a good faith dispute.
 (v)            Any material change in the business, operations, or financial
affairs of a Loan Party.
 (vi)            The occurrence of any Suspension Event that has not been cured
by the Loan Parties or waived by the Agent.
 (vii)            Any decision on the part of a Loan Party to discharge a Loan
Party’s present independent accountants or any withdrawal or resignation by such
independent accountants from their acting in such capacity (as to which, see
Subsection 5-1(d)).
58

--------------------------------------------------------------------------------

 (viii)            Any litigation which, if determined adversely to a Loan
Party, would reasonably be expected to have a material adverse effect on the
financial condition of such Loan Party.
 (ix)            The acquisition by a Loan Party of any Commercial Tort Claim.
 (x)            The intention by Borrower to treat the Term Loans and related
transactions as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4), by delivering a duly completed copy of IRS Form
8886 or any successor form.
 (xi)            (x) The occurrence of any “Suspension Event” or “Event of
Default” under the ABL Credit Agreement or any default or breach under any other
Material Contract, (y) any proposed amendment to any of the ABL Loan Documents,
the Sourcing Agreement or the Series B Documents, and (z) without waiving the
Loan Parties’ obligations hereunder with respect to any such amendments
described in the foregoing clause (y), upon the effectiveness of such
amendments, the Borrower shall provide Agent with true and complete copies of
such amendments.
 (xii)            The occurrence of a default or breach by any Loan Party under
any Material Contract.
(b)            The Borrower shall, and shall cause each Guarantor to, provide
the Agent, when received by the Borrower or Guarantor, with a copy of any
management letter or similar communications from any accountant of the Borrower
or Guarantor.
5-4.               Intentionally Omitted.
5-5.              Borrowing Base Certificates.  Monthly, within fifteen (15)
days after the end of the Borrower’s prior fiscal month, the Borrower shall
provide the Agent with a Borrowing Base Certificate showing the Borrowing Base 
(Revolving Credit) and Borrowing Base (FILO) as of the close of business on the
last day of the Borrower’s immediately preceding fiscal quarter month, each such
Borrowing Base Certificate to be certified as complete and correct on behalf of
the Borrower by a Responsible Officer of the Borrower.  Notwithstanding the
foregoing, provided if at any time, an Event of Default exists (without, in any
way, limiting the Agent’s Rights and Remedies) or if, at any time, the
Availability (Revolving Credit) is less than fifteen percent (15%) of the lesser
of (a) the Commitments (Revolving Credit) and (b) the Borrowing Base (Revolving
Credit), then such Borrowing Base Certificate shall be delivered weekly, on the
Wednesday of each such week until such time that the foregoing Availability
(Revolving Credit) deficiency described in this proviso does not exist for a
period of sixty (60) consecutive days as confirmed by the Agent, upon which, the
Borrower’s obligation to deliver Borrowing Base Certificates shall revert to the
other provisions of this Section 5-5, as applicable.
5-6.              Monthly Reports.  (a)  Within thirty (30) days following the
end of each of the Borrower’s fiscal months, the Borrower shall provide the
Agent with original counterparts of an internally prepared financial statement
of the Loan Parties’ financial condition and the results of their respective
operations for, the period ending with the end of the subject month, which
financial statement shall include, at a minimum, a balance sheet, income
statement (on a “consolidated” basis), cash flow and comparison of same store
sales for the corresponding month of the then immediately previous year, as well
as to the Business Plan, and management’s analysis and discussion of the
operating results reflected therein.  At Agent’s request, Borrower shall provide
the Agent with copies of the bank statements issued by Fidelity with respect to
each Fidelity Account for the immediately preceding month.
59

--------------------------------------------------------------------------------

(b)            The Borrower shall deliver to the Agent, within thirty (30) days
after the end of Borrower’s fiscal month, a duly completed compliance
certificate signed by a Responsible Officer of the Borrower which (among other
things) includes a calculation of Liquidity, certifications (i) that no
Suspension Event or Event of Default exists or, if any such Suspension Event or
Event of Default shall exist, stating the nature and status of such event, (ii)
that the aggregate balance in the Fidelity Accounts did or did not exceed
$3,000,000.00 at any time during such fiscal month, and (iii) as to the
identities of the Immaterial Subsidiaries as of the end of such fiscal month. 
Notwithstanding the foregoing, provided if at any time, an Event of Default
exists (without, in any way, limiting the Agent’s Rights and Remedies) or if, at
any time, the Availability (Revolving Credit) is less than fifteen percent (15%)
of the lesser of (a) the Commitments (Revolving Credit) and (b) the Borrowing
Base (Revolving Credit), then compliance certificate shall be delivered weekly,
on the Wednesday of each such week until such time that the foregoing
Availability (Revolving Credit) deficiency described in this proviso does not
exist for a period of sixty (60) consecutive days as confirmed by the Agent,
upon which, the Borrower’s obligation to deliver compliance certificates shall
revert to the other provisions of this Section 5-6(b), as applicable.
5-7.              Quarterly Reports.  Within forty-five (45) days following the
end of each of the Borrower’s fiscal quarters, the Borrower shall provide the
Agent with original counterparts of an internally prepared financial statement
of the Loan Parties’ financial condition and the results of their respective
operations for, the period ending with the end of the subject quarter, which
financial statement shall include, at a minimum, a balance sheet, income
statement (on a “consolidated” basis), cash flow and comparison of same store
sales for the corresponding quarter of the then immediately previous year, as
well as to the Business Plan, and management’s analysis and discussion of the
operating results reflected therein.  The delivery either electronically or in
paper to the Agent of the Borrower’s Form 10Q or Form 10K, as the case may be,
which is filed with the Securities and Exchange Commission shall satisfy the
Borrower’s obligations under this Section 5-7.
5-8.              Annual Reports.
(a)            Annually, within ninety (90) days following the end of the
Borrower’s fiscal year, the Borrower shall furnish the Agent with an original
signed counterpart of the Borrower’s Consolidated annual financial statement,
which statement shall have been prepared by, and bear the unqualified opinion
of, the Borrower’s independent certified public accountants (i.e.  said
statement shall be “certified” by such accountants).  Such annual statement
shall include, at a minimum (with comparative information for the then prior
fiscal year) a balance sheet, income statement, statement of changes in
shareholders’ equity, and cash flows.  The delivery either electronically or in
paper to the Agent of the Borrower’s Form 10K which is filed with the Securities
and Exchange Commission shall satisfy the Borrower’s obligations under this
Section 5-8(a).
60

--------------------------------------------------------------------------------

(b)            No later than the earlier of fifteen (15) days prior to the end
of each of the Borrower’s fiscal years or the date on which such accountants
commence their work on the preparation of the Borrower’s annual financial
statement, the Borrower shall give written notice to such accountants (with a
copy of such notice, when sent, to the Agent) that:
 (i)            Such annual financial statement will be delivered by the
Borrower to the Agent.
 (ii)            It is an intention of the Loan Parties, in their engagement of
such accountants, to satisfy the financial reporting requirements set forth in
this Article 5.
 (iii)            The Loan Parties have been advised that the Agent and each
Lender will rely thereon with respect to the administration of, and transactions
under, the credit facility contemplated by this Agreement.
(c)            Each annual statement shall be accompanied by such accountant’s
Certificate indicating that, in the preparation of such annual statement, such
accountants did not conclude that any Suspension Event had occurred during the
subject fiscal year (or if one or more had occurred, the facts and circumstances
thereof).
5-9.              Fiscal Year.  The Borrower shall not change its fiscal year or
permit any other Loan Party to change its fiscal year, or the accounting
policies or reporting practices of the Loan Parties, except as required by GAAP;
provided that, to the extent any such changes are required by GAAP, the Loan
Parties shall promptly deliver notice of same to the Agent pursuant to  Section
5-3(a)(v) of this Agreement.
5-10.            Inventories, Appraisals, and Audits.
(a)            The Agent, at the expense of the Borrower, may observe each
physical count and/or inventory of so much of the Collateral as consists of
Inventory which is undertaken on behalf of, and at the request of, a Loan Party.
(b)            The Loan Parties, at their own expense, shall cause not less than
one (1) physical inventory to be undertaken in each twelve (12) month period
during which this Agreement is in effect to be conducted by a national third
party inventory taker.
(i)             The Loan Parties shall provide the Agent with a copy of the
final results of each such inventory (as well as of any other physical inventory
undertaken by a Loan Party) within fourteen (14) days following the completion
of such inventory.
(ii)            The Borrower shall provide the Agent with a reconciliation of
the results of each such inventory (as well as of any other physical inventory
undertaken by a Loan Party) to the Loan Party’s books and records within
forty-five (45) days following completion of such inventory.
61

--------------------------------------------------------------------------------

 (iii)            The Agent, in its discretion, following the occurrence, and
during the continuance, of a Suspension Event or an Event of Default, may cause
such additional inventories to be taken as the Agent determines (each, at the
expense of the Borrower).
 (iv)            The Agent, in its reasonable discretion, may cause such
additional inventories to be taken as it deems necessary or appropriate (each at
the expense of the Agent and Lenders).
(c)            Upon the Agent’s request from time to time, the Borrower shall,
and shall cause each Guarantor to, permit the Agent to obtain appraisals
conducted by such appraisers as are satisfactory to the Agent.  Without limiting
the foregoing, the Agent may obtain periodic liquidation analyses with respect
to the Collateral performed by Hilco Valuation Services, Great American Group or
another valuation firm selected by the Agent; provided that the expense for any
such appraisals shall be borne by the Agent and Lenders (except as provided in
the following three sentences).  The  Agent may, in its discretion, undertake up
to one (1) appraisal of the Collateral, at the Loan Parties’ expense, in each
twelve (12) month period.  Notwithstanding the foregoing, to the extent that
Availability (Revolving Credit) is at any time less than fifty percent (50%) of
the lesser of the Commitments (Revolving Credit) or the Borrowing Base
(Revolving Credit), then the Agent may, in its discretion, undertake up to two
(2) appraisals of the Collateral at the Loan Parties’ expense, in each
subsequent twelve (12) month period.  The Agent may cause additional appraisals
of the Collateral to be undertaken (i) as Agent, using its reasonable
discretion, deems necessary or appropriate, at the Lenders’ expense, or (ii) if
required by applicable Requirements of Law or if a Suspension Event or Event of
Default has occurred and is continuing, at the expense of the Borrower.
(d)            Upon the Agent’s request from time to time, the Borrower shall,
and shall cause each other Loan Party to, permit the Agent to conduct commercial
finance audits of the Borrower’s and the other Loan Parties’ books and records,
provided that the expense for any such audits shall be borne by the Agent and
Lenders (except as provided in the following three sentences).  The Agent may,
in its discretion, undertake up to one (1) audit at the Loan Parties’ expense,
in each twelve (12) month period.  Notwithstanding the foregoing, to the extent
that Availability (Revolving Credit) is at any time less than fifty percent
(50%) of the lesser of the Commitments (Revolving Credit) or the Borrowing Base
(Revolving Credit), then the Agent may, in its discretion, undertake up to two
(2) audits, at the Loan Parties’ expense, in each subsequent twelve (12) month
period.  The Agent may cause additional audits to be undertaken (i) as Agent,
using its reasonable discretion, deems necessary or appropriate, at the Lenders’
expense, or (ii) if required by applicable Requirements of Law or if a
Suspension Event or Event of Default has occurred and is continuing, at the
expense of the Borrower.
5-11.            Additional Financial Information.
(a)            In addition to all other information required to be provided
pursuant to this Article 5, the Borrower promptly shall provide the Agent (and
shall cause each other Loan Party and any other guarantor of the Liabilities to
also provide the Agent), with such other and additional information concerning
the Borrower or Guarantors, the Collateral, the operation of the Borrower’s or
Guarantors’ business, and the Borrower’s or Guarantors’ financial condition,
including original counterparts of financial reports and statements, as the
Agent may from time to time reasonably request from the Borrower.
62

--------------------------------------------------------------------------------

(b)            The Borrower may provide the Agent, at the Agent’s discretion,
from time to time hereafter, with updated projections of the Loan Parties’
anticipated performance and operating results.
(c)            In all events, the Borrower, no sooner than ninety (90) nor later
than thirty (30) days prior to the end of each of the Borrower’s fiscal years,
shall furnish the Agent with an updated and extended balance sheet, income
statement and cash flow statement (including models of Liquidity), prepared on a
monthly basis and which shall go out at least through the end of the then next
fiscal year.  Together with such updated and extended projections, the Borrower
shall deliver to the Agent a description of the methodology and assumptions upon
which the projections were prepared.
(d)            The Loan Parties each recognize that all appraisals, inventories,
analyses, financial information, and other materials which the Agent may obtain,
develop, or receive with respect to the Loan Parties is confidential to the
Agent and that, except as otherwise provided herein, no Loan Party is entitled
to receipt of any of such appraisals, inventories, analyses, financial
information, and other materials, nor copies or extracts thereof or therefrom.
5-12.            Minimum Liquidity.
(a)            Only as long as any Tranche A Term Loan is outstanding, the
Borrower shall not permit Liquidity, at any time, to be less than
$70,000.000.00.
(b)            Notwithstanding anything to the contrary set forth herein or in
any other Loan Document (i) no Tranche B Term Lender shall have any right to
exercise, or direct the Agent to exercise or refrain from exercising, any right
or remedy arising or available hereunder or under any other Loan Document upon
the occurrence or during the continuance of a Default or an Event of Default if
the only such Default or Event of Default that shall have occurred and be
continuing is a Tranche A Financial Default and the Tranche A Term Lenders have
taken no action under Article 11, (ii) no Tranche B Term Lender shall have any
right to approve or disapprove (x) any amendment or modification to Section 5-12
or the definitions referenced therein to the extent affecting such Section or
(y) any waiver of a Tranche A Financial Default and (iii) it is understood and
agreed that any Tranche B Term Loan held by any Tranche B Term Lender shall be
excluded from any vote of the Lenders (and shall be deemed to not be
outstanding) for the purposes described in clause (i) above and clause (ii)
above.  For the avoidance of doubt, nothing in this paragraph (b) shall in any
way limit or restrict the rights or remedies of the Tranche B Term Lenders in
connection with any Default or Event of Default other than a Tranche A Financial
Default (whether arising before or after the occurrence of the Tranche A
Financial Default) or the right of any Tranche B Term Lenders to approve or
disapprove any amendment or modification to any other provision hereof or of any
other Loan Document, or to waive any Default or Event of Default other than a
Tranche A Financial Default.
63

--------------------------------------------------------------------------------

Article 6 - Use and Collection of Collateral:
6-1.               Use of Inventory Collateral.
(a)            The Borrower shall not, and shall cause each other Loan Party not
to, engage in any sale of the Inventory other than for fair consideration in the
conduct of the Borrower’s or any other Loan Party’s business in the ordinary
course (other than promotions, markdowns, and discounts in the ordinary course
of business) nor shall either engage in sales or other dispositions to creditors
in reduction or satisfaction of such creditors’ claims; sales or other
dispositions in bulk; or any use of any of the Inventory in breach of any
provision of this Agreement.  Notwithstanding the foregoing, the Loan Parties
may “job-out” end of season and slow-moving Inventory, provided that the
Inventory so disposed of does not exceed five percent (5%) of the Loan Parties’
aggregate retail receipts in any fiscal year.
(b)            No sale of Inventory shall be on consignment, approval, or under
any other circumstances such that, with the exception of the Loan Parties’
customary return policy applicable to the return of inventory purchased by the
Loan Parties’ retail customers in the ordinary course, such Inventory may be
returned to the Loan Parties without the consent of the Agent.
6-2.              Adjustments and Allowances.  A Loan Party may grant such
allowances or other adjustments to such Loan Party’s Account Debtors as the Loan
Party, respectively, may reasonably deem to accord with sound business practice,
provided, however, the authority granted the Loan Parties pursuant to this
Section 6-2 may be limited or terminated by the Agent at any time after the
occurrence, and during the continuance, of an Event of Default in the Agent’s
discretion.
6-3.              Validity of Accounts.
(a)            The amount of each Account shown on the books, records, and
invoices of the Loan Parties represented as owing by each Account Debtor is and
will be the correct amount actually owing by such Account Debtor (subject to
adjustments for returned Inventory in the ordinary course of business) and shall
have been fully earned by performance by such Loan Party.
(b)            The Agent, from time to time (at the expense of the Borrower in
each instance), may verify the validity, amount, and all other matters with
respect to the Receivables Collateral directly with Account Debtors (including
without limitation, by forwarding balance verification requests to each Loan
Party’s Account Debtors), and with each Loan Party’s accountants, collection
agents, and computer service bureaus (each of which is hereby authorized and
directed to cooperate in full with the Agent and to provide the Agent with such
information and materials as the Agent may request),  provided that, as long as
no Event of Default exists and is continuing, the form and content of any such
verification letters shall be subject to the prior approval of the Borrower
(whose consent shall not be unreasonably withheld or delayed).
(c)            No Loan Party has knowledge of any impairment of the validity or
collectability of any of the Accounts (other than customary adjustments and
chargebacks in the ordinary course of business) and shall notify the Agent of
any such fact immediately after a Loan Party becomes aware of any such
impairment.
64

--------------------------------------------------------------------------------

(d)            Except as set forth in EXHIBIT 6-3, no Loan Party shall post any
bond to secure a Loan Party’s performance under any agreement to which a Loan
Party is a party nor cause any surety, guarantor, or other third party obligee
to become liable to perform any obligation of a Loan Party (other than to the
Agent or ABL Agent) in the event of Loan Party’s failure so to perform, if the
amount of any such bond or other obligation of a Loan Party exceeds $50,000 in
any one instance, and after giving effect to all existing bonds and obligations
permitted hereunder, the aggregate amount thereof does not exceed $1,000,000.
6-4.              Notification to Account Debtors.  Subject to the Intercreditor
Agreement, the Agent shall have the right at any time after the occurrence, and
during the continuance, of an Event of Default, to notify any of a Loan Party’s
Account Debtors to make payment directly to the Agent and to collect all amounts
due on account of the Collateral.
Article 7 - [Intentionally Omitted].
Article 8 - Grant of Security Interest:
8-1.              Grant of Security Interest.  To secure the Borrower’s prompt,
punctual, and faithful performance of all and each of the Liabilities, the
Borrower hereby grants to the Agent, for the ratable benefit of itself and the
other Credit Parties, a continuing security interest in and to, and assigns to
the Agent, for the ratable benefit of itself and the other Credit Parties, all
of the assets of the Borrower, including the following, and each item thereof,
whether now owned or now due, or in which the Borrower has an interest, or
hereafter acquired, arising, or to become due, or in which the Borrower obtains
an interest, and all products, Proceeds, substitutions, and accessions of or to
any of the following (all of which, together with any other property in which
the Agent may in the future be granted a security interest, is referred to
herein as the “Collateral”):
(a)            All Accounts and Accounts Receivable;
(b)            All Inventory;
(c)            All General Intangibles, including, without limitation, (i) all
Intellectual Property, and (ii) all Payment Intangibles;
(d)            All Equipment;
(e)            All Goods;
(f)            All Fixtures;
(g)            All Chattel Paper;
(h)            All Letter of Credit Rights;
65

--------------------------------------------------------------------------------

(i)              All Supporting Obligations;
(j)              All Investment Property, Instruments, Documents, Deposit
Accounts, money, policies and certificates of insurance, deposits, impressed
accounts, compensating balances, cash, or other property;
(k)            All Commercial Tort Claims, including, without limitation, the
Commercial Tort Claims described in Section 12 of that certain Perfection
Certificate dated as of the Effective Date by the Loan Parties in favor of the
Agent and the ABL Agent, among others;
(l)              All insurance proceeds, refunds, and premium rebates,
including, without limitation, proceeds of fire and credit insurance, whether
any of such proceeds, refunds, and premium rebates pertaining to any of the
items described in the foregoing clauses (a) through (k);
(m)            All liens, guaranties, rights, remedies, and privileges
pertaining to any of the items described in the foregoing clauses (a) through
(l), including the right of stoppage in transit; and
(n)            All books, records, and information pertaining to any of the
items described in the foregoing clauses (a) through (m) and/or to the operation
of the Borrower’s business, and all rights of access to such books, records, and
information, and all property in which such books, records, and information are
stored, recorded, and maintained;
provided that, the Collateral shall not include Excluded Assets.
Notwithstanding anything to the contrary contained herein, the Borrower shall
not be required to perfect any security interest to the Agent in any Collateral
to the extent (i) the cost, burden, difficulty or consequence of obtaining or
perfecting a security interest therein outweighs the benefit of the security
afforded thereby as reasonably determined and agreed in writing by the Borrower
and the Agent, (ii) of any actions with respect to assets located outside of the
United States, (iii) such Collateral consists of vehicles or other assets
subject to certificates of title, or (iv) assets consisting of letter-of-credit
rights not constituting Term Priority Collateral to the extent not perfected by
the filing of a Form UCC-1 financing statement.  Notwithstanding the foregoing
or any other provision in any Loan Document to the contrary, all assets included
as “Collateral” under the ABL Loan Documents shall be included as “Collateral”
hereunder and under the other Loan Documents.
8-2.               Extent and Duration of Security Interest.  This grant of a
security interest shall continue in full force and effect applicable to all
Liabilities, until the End Date and the specific termination  in writing by a
duly authorized officer of the Agent (which the Agent agrees to do on the End
Date) of  the security interest granted herein.
8-3.              Use of Assets.  Without limiting any other rights or remedies
of the Agent hereunder, the Borrower and each other Loan Party hereby covenant
and agree that Agent shall, in connection with the disposition of the
Collateral, following any Event of Default, have an irrevocable license to use
any assets of the Loan Parties (in addition to those assets constituting
Collateral), including all general intangibles, furniture, fixtures and
equipment contained in any premises owned or occupied by any Loan Party without
cost, subject to the rights, if any, of third parties in such other assets. 
Neither the Agent nor any Lender shall have any obligation or liability with
respect to the use of any assets of the Loan Parties, except with respect to the
gross negligence or willful misconduct of the Agent or such Lender.
66

--------------------------------------------------------------------------------

8-4.              Real Estate Collateral.
(a)            Lien on Real Estate.  The obligations of the Loan Parties
hereunder shall also be secured by Mortgages upon all Real Estate owned by
Borrower, other than any Real Estate constituting an Excluded Asset.  The
Mortgages shall be duly recorded, at Borrower's expense, in each office where
such recording is required to constitute a fully perfected lien on the Real
Estate covered thereby.  If Borrower acquires Real Estate hereafter, Borrower
shall, within 60 days, execute, deliver and record a Mortgage sufficient to
create a first priority lien in favor of Agent on such Real Estate, and shall
deliver all Related Real Estate Documents.
Article 9 - Agent As Borrower’s Attorney-In-Fact:
9-1.              Appointment as Attorney‑In‑Fact.  The Borrower hereby
irrevocably constitutes and appoints the Agent as the Borrower’s true and lawful
attorney, with full power of substitution, exercisable only after the
occurrence, and during the continuance, of an Event of Default, to convert the
Collateral into cash at the sole risk, cost, and expense of the Borrower, but
for the sole benefit of the Agent.  The rights and powers granted the Agent by
this appointment include but are not limited to the right and power to:
(a)            Prosecute, defend, compromise, or release any action relating to
the Collateral.
(b)            Sign change of address forms to change the address to which the
Borrower’s mail is to be sent to such address as the Agent shall designate;
receive and open the Borrower’s mail; remove any Receivables Collateral and
Proceeds of Collateral therefrom and turn over the balance of such mail either
to the Borrower or to any trustee in bankruptcy, receiver, assignee for the
benefit of creditors of the Borrower, or other legal representative of the
Borrower whom the Agent determines to be the appropriate person to whom to so
turn over such mail.
(c)            Endorse the name of the Borrower in favor of the Agent upon any
and all checks, drafts, notes, acceptances, or other items or instruments; sign
and endorse the name of the Borrower on, and receive as secured party, any of
the Collateral, any invoices, schedules of Collateral, freight or express
receipts, or bills of lading, storage receipts, warehouse receipts, or other
documents of title respectively relating to the Collateral.
(d)            Sign the name of the Borrower on any notice to the Borrower’s
Account Debtors or verification of the Receivables Collateral; sign the
Borrower’s name on any proof of claim in Bankruptcy against Account Debtors, and
on notices of lien, claims of mechanic’s liens, or assignments or releases of
mechanic’s liens securing the Accounts.
(e)            Take all such action as may be necessary to obtain the payment of
any letter of credit and/or banker’s acceptance of which the Borrower is a
beneficiary.
67

--------------------------------------------------------------------------------

(f)            Repair, manufacture, assemble, complete, package, deliver, alter
or supply goods, if any, necessary to fulfill in whole or in part the purchase
order of any customer of the Borrower.
(g)            Use, license or transfer any or all General Intangibles of the
Borrower.
9-2.              No Obligation to Act.  The Agent shall not be obligated to do
any of the acts or to exercise any of the powers authorized by Section 9-1
herein, but if the Agent elects to do any such act or to exercise any of such
powers, it shall not be accountable for more than it actually receives as a
result of such exercise of power, provided that, if the Agent elects to use or
license any General Intangibles of the Borrower consisting of trademarks,
copyrights or similar property, the Agent shall use reasonable efforts to
preserve and maintain any such trademark, copyright or similar property (but
nothing contained herein shall obligate the Agent or any Lender to undertake (or
refrain from undertaking) any specific action with respect thereto).  Neither
the Agent or any Lender shall be responsible to the Borrower for any act or
omission to act pursuant to Section 9-1, except to the extent that the subject
act or omission to act had been grossly negligent or in actual bad faith.
Article 10 - Events of Default:
The occurrence of any event described in this Article 10 shall constitute an
“Event of Default” herein.  Upon the occurrence of any Event of Default
described in Section 10-13, any and all Liabilities shall become due and payable
without any further act on the part of the Agent or any Lender.  Upon the
occurrence, and during the continuance, of any other Event of Default, any and
all Liabilities shall become immediately due and payable, at the option of the
Agent and without notice or demand.  The occurrence and continuance of any Event
of Default shall also constitute, without notice or demand, a default under all
other Loan Documents, whether such Loan Documents now exist or hereafter arise.
10-1.            Failure to Pay Term Loans.  The failure by the Borrower to pay
any principal amount of the Term Loans when due.
10-2.            Failure To Make Other Payments.  The failure by the Borrower to
pay when due (or upon demand, if payable on demand) any payment Liability within
five (5) days of the date when due other than the principal amount of the Term
Loans.
10-3.            Failure to Perform Covenant or Liability (No Grace Period). 
The failure by the Loan Parties to promptly, punctually, faithfully and timely
perform, discharge, or comply with any covenant or Liability not otherwise
described in Section 10-1 or Section 10-2 hereof, and included in any of the
following provisions hereof:
68

--------------------------------------------------------------------------------

Section
Relates to
4-5
Location of Collateral
4-6
Title to Assets
4-7
Indebtedness
4-8(b)
Insurance Policies
4-29
Restricted Payments
4-30
Solvency
4-34
Amendment of Material Documents
4-37
Term Loan Account
5-3(a)(ii)
Notice Regarding Material Contracts
5-12
Minimum Liquidity
6
Use of Collateral
8-4
Real Estate Collateral

; provided that any failure to observe or perform any covenant or agreement
contained in Sections 5-12 shall not constitute an Event of Default with respect
to the Tranche B Term Loans so long as the Tranche A Term Lenders have not taken
any action pursuant to Article 11.
10-4.            Failure to Perform Covenant or Liability (Limited Grace
Period).  The failure by the Loan Parties to promptly, punctually and faithfully
perform, discharge, or comply with any covenant under Sections 4-13, 4-22, 4-23,
and Article 5 hereof (except as to Section 5-12, which is governed by the
provisions of Section 10-3 above and Section 5-5, but only to the extent
governed by the provisions of Section 10-5 below), in each instance within five
(5) days after the date on which such covenant was to have been performed,
discharged, or complied with.
10-5.            Intercreditor Agreement.  (i) The Intercreditor Agreement
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the obligations
under the ABL Credit Agreement; or (ii) the Borrower or any other Loan Party
shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Intercreditor Agreement,
(B) that the Intercreditor Agreement exists for the benefit of the Agent and the
Lenders or (C) that all payments of principal of or premium and interest on the
obligations under the ABL Credit Agreement, or realized from the liquidation of
any property of any Loan Party, shall be subject to the Intercreditor Agreement.
10-6.            Failure to Perform Covenant or Liability (Grace Period).  The
failure by the Loan Parties to promptly, punctually and faithfully perform,
discharge, or comply with any covenant hereunder or under any other Loan
Document or with any Liability not described in any of Sections 10-1, 10-2, 10-3
or 10-4 hereof, in each instance within fifteen (15) days after the date on
which such covenant was to have been performed, discharged, or complied with.
10-7.            Misrepresentation.  Any representation, warranty or
certification at any time made by the Borrower to the Agent and/or Lenders is
not true or complete in all material respects when given.
69

--------------------------------------------------------------------------------

10-8.            Default of Other Debt.  The occurrence of any event such that
any Material Indebtedness could then be accelerated (whether or not the subject
creditor takes any action on account of such occurrence), provided that if such
event is waived in writing by the holder of the Indebtedness prior to the
exercise of remedies by the Agent hereunder, the occurrence of such event shall
not constitute an Event of Default hereunder.
10-9.            Default of Leases.  The occurrence of any event such that any
Lease or Leases of the Borrower could then be terminated (whether or not any or
all of the subject lessors take any action on account of such occurrence) and
such termination (individually or together with all other such terminations)
could reasonably likely have a Material Adverse Effect,  provided  that if such
event is waived in writing by the subject lessors prior to the exercise of
remedies by the Agent hereunder, the occurrence of such event shall not
constitute an Event of Default hereunder.
10-10.         Uninsured Casualty Loss.  The occurrence of any uninsured loss,
theft, damage, or destruction of or to any material portion of the Collateral,
having an aggregate value in excess of $1,500,000.00.
10-11.         Judgment.  Restraint of Business.
(a)            The entry of any uninsured judgment against the Borrower, in
excess of $5,000,000.00, individually or in the aggregate, which judgment is not
satisfied (if a money judgment) or appealed from (with execution or similar
process stayed) within thirty (30) days of its entry.
(b)            The entry of any order or the imposition of any other process
having the force of law, in either case applicable specifically to the Borrower,
the effect of which is to restrain in any materially adverse way the conduct by
the Borrower of its business in the ordinary course, which order is not
dissolved within ten (10) days of its imposition.
10-12.         Business Failure.  Any act by, against, or relating to the
Borrower, or its property or assets, which act constitutes the application for,
consent to, or sufferance of the appointment of a receiver, trustee, or other
person, pursuant to court action or otherwise, over all, or any material part of
the Borrower’s property; the granting of any trust mortgage or execution of an
assignment for the benefit of the creditors of the Borrower generally; the
offering by or entering into by the Borrower of any composition, extension, or
any other arrangement seeking relief generally from or extension of the debts of
the Borrower; or the initiation of any judicial or non‑judicial proceeding or
agreement by, against, or including the Borrower which seeks or intends to
accomplish a reorganization or arrangement with creditors,  provided  that, if
such proceeding is initiated against the Borrower, an Event of Default shall not
arise hereunder unless such proceeding is not timely contested in good faith by
the Borrower by appropriate proceedings or, if so contested, is not dismissed
within sixty (60) days of when initiated; and/or the initiation by or on behalf
of the Borrower of the liquidation or winding up of all or any material part of
the Borrower’s business or operations.
10-13.         Bankruptcy.  The failure by the Borrower to generally pay the
debts of the Borrower as they mature; adjudication of bankruptcy or insolvency
relative to the Borrower; the entry of an order for relief or similar order with
respect to the Borrower in any proceeding pursuant to the Bankruptcy Code or any
other federal bankruptcy law; the filing of any complaint, application, or
petition by the Borrower initiating any matter in which the Borrower is or may
be granted any relief from its debts generally pursuant to the Bankruptcy Code
or any other insolvency statute or procedure of general application; the filing
of any complaint, application, or petition against the Borrower initiating any
matter in which the Borrower is or may be granted any relief from its debts
generally pursuant to the Bankruptcy Code or any other insolvency statute or
procedure of general application, which complaint, application, or petition is
not timely contested in good faith by the Borrower by appropriate proceedings
or, if so contested, is not dismissed within sixty (60) days of when filed.
70

--------------------------------------------------------------------------------

10-14.         Indictment ‑ Forfeiture.  Any Loan Party is (A) criminally
indicted or convicted of a felony for fraud or dishonesty in connection with the
Loan Parties’ business, or (B) charged by a governmental authority under any law
that would reasonably be expected to lead to forfeiture of any material portion
of Collateral, or (ii) any director or senior officer of any Loan Party is (A)
criminally indicted or convicted of a felony for fraud or dishonesty in
connection with the Loan Parties’ business, unless such director or senior
officer promptly resigns or is removed or replaced or (B) charged by a
governmental authority under any law that would reasonably be expected to lead
to forfeiture of any material portion of Collateral.
10-15.         Default by Guarantor or Subsidiary.  The occurrence of any of the
foregoing Events of Default with respect to any Guarantor of the Liabilities, or
the occurrence of any of the foregoing Events of Default with respect to any
Subsidiary of the Borrower, as if such guarantor or Subsidiary were the
“Borrower” described therein.
10-16.         Termination of Guaranty.  The termination or attempted
termination of any Guaranty Agreement by any Guarantor of the Liabilities (other
than in accordance with its terms or as permitted by the Lenders).
10-17.         Challenge to Loan Documents.
(a)            Any challenge by or on behalf of the Borrower, any Guarantor, or
any other guarantor of the Liabilities to the validity of any Loan Document or
the applicability or enforceability of any Loan Document strictly in accordance
with the subject Loan Document’s terms or which seeks to void, avoid, limit, or
otherwise adversely affect any security interest created by or in any Loan
Document or any payment made pursuant thereto.
(b)            Any determination by any court or any other judicial or
government authority that the Loan Documents, taken as a whole, are not
enforceable strictly in accordance with their terms or which voids, avoids,
limits, or otherwise adversely affects any security interest created by any Loan
Document or any payment made pursuant thereto.
10-18.         ERISA.  (i) An ERISA Event occurs with respect to a pension plan
or multiemployer plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the pension
plan, multiemployer plan or the Pension Benefit Guaranty Corporation in an
aggregate amount in excess of $5,000,000.00 or which would reasonably likely
result in a Material Adverse Effect, or (ii) a Loan Party or any ERISA affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a multiemployer plan in an aggregate amount in excess of
$5,000,000.00 or which would reasonably likely result in a Material Adverse
Effect.
71

--------------------------------------------------------------------------------

10-19.         Material Contracts.  Any Loan Party or any Subsidiary thereof
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Contract or fails to observe or perform any other agreement or condition
relating to any such Material Contract or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract.
10-20.         Change in Control.  Any Change in Control.
10-21.        Sourcing Agreement.  The occurrence of a breach by the Borrower
with respect to its obligations under the Sourcing Agreement giving rise to a
right on the part of MGF Sourcing to terminate the Sourcing Agreement in
accordance with Section 12(a) of the Sourcing Agreement.
Article 11 - Rights and Remedies Upon Default:
In addition to all of the rights, remedies, powers, privileges, and discretions
which the Agent is provided prior to the occurrence of an Event of Default, the
Agent shall have the following rights and remedies upon the occurrence, and
during the continuance, of any Event of Default.
11-1.            Rights of Enforcement.  The Agent shall have all of the rights
and remedies of a secured party upon default under the UCC, as well as all other
rights and remedies afforded to the Agent under applicable state, federal, and
international laws.  In addition to which, the Agent may, or, at the request of
the Lender with Required Consent, shall, subject to the Intercreditor Agreement,
take any or all of the following actions:
(a)            declare the unpaid principal amount of all outstanding Term
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower.
(b)            To take possession of all or any portion of the Collateral.
(c)            To sell, lease, or otherwise dispose of any or all of the
Collateral, in its then condition or following such preparation or processing as
the Agent deems advisable and with or without the taking of possession of any of
the Collateral.
(d)            To conduct one or more going out of business sales which include
the sale or other disposition of the Collateral.
(e)            To apply the Proceeds of the Collateral towards (but not
necessarily in complete satisfaction of) the Liabilities.
72

--------------------------------------------------------------------------------

(f)             To exercise all or any of the rights, remedies, powers,
privileges, and discretions under all or any of the Loan Documents.
11-2.            Sale of Collateral.
(a)            Any sale or other disposition of the Collateral may be at public
or private sale upon such terms and in such manner as the Agent deems advisable,
having due regard to compliance with any statute or regulation which might
affect, limit, or apply to the Agent’s disposition of the Collateral.
(b)            The Agent, in the exercise of the Agent’s rights and remedies
upon default, may conduct one or more going out of business sales, in the
Agent’s own right or by one or more agents and contractors.  Such sale(s) may be
conducted upon any premises owned, leased, or occupied by the Borrower.  The
Agent and any such agent or contractor, in conjunction with any such sale, may
augment the Inventory with other goods (all of which other goods shall remain
the sole property of the Agent or such agent or contractor).  Any amounts
realized from the sale of such goods which constitute augmentations to the
Inventory (net of an allocable share of the costs and expenses incurred in their
disposition) shall be the sole property of the Agent or such agent or contractor
and neither the Borrower nor any Person claiming under or in right of the
Borrower shall have any interest therein.
(c)            Unless the Collateral is perishable or threatens to decline
speedily in value, or is of a type customarily sold on a recognized market (in
which event the Agent shall provide the Borrower with such notice as may be
practicable under the circumstances), the Agent shall give the Borrower at least
ten (10) days prior written notice of the date, time, and place of any proposed
public sale, and of the date after which any private sale or other disposition
of the Collateral may be made.  The Borrower agrees that such written notice
shall satisfy all requirements for notice to the Borrower which are imposed
under the UCC or other applicable Requirements of Law with respect to the
exercise of the Agent’s rights and remedies upon default.
(d)            The Agent may purchase the Collateral, or any portion of it at
any sale held under this Article (to the extent permitted by applicable
Requirements of Law).
(e)            Subject to the terms and provisions of the Agency Agreement, upon
the occurrence and during the continuance of an Event of Default, the Agent
shall apply the proceeds of any Collateral in the following order:
First:
To all costs and expenses incurred by the Agent under this Agreement, or any
other Loan Document, including all Costs of Collection.
Second:
To accrued and unpaid interest on the Tranche A Term Loans to the Lenders until
all accrued and unpaid interest on the Tranche A Term Loans has been paid in
full.
Third:
To the principal balance of the remaining Tranche A Term Loans to the Lenders
until the unpaid principal balance of the Tranche A Term Loans has been paid in
full.



73

--------------------------------------------------------------------------------

Fourth:
To the principal balance of the remaining Tranche B Term Loans to the Lenders
until the unpaid principal balance of the Tranche B Term Loans has been paid in
full.
Fifth:
To all fees due under this Agreement or any other Loan Document, until the
remaining balance of all fees have been paid in full.
Sixth:
To all other Liabilities, until such Liabilities have been paid in full.
Seventh:
As provided under applicable Requirements of Law, to each Person then entitled
thereto.



11-3.            Occupation of Business Location.  In connection with the
Agent’s exercise of the Agent’s rights under this Article 11, the Agent may
enter upon, occupy, and use any premises owned or occupied by the Borrower, and
may exclude the Borrower from such premises or portion thereof as may have been
so entered upon, occupied, or used by the Agent.  The Agent shall not be
required to remove any of the Collateral from any such premises upon the Agent’s
taking possession thereof, and may render any Collateral unusable to the
Borrower.  In no event shall the Agent or any Lender be liable to the Borrower
for use or occupancy by the Agent of any premises pursuant to this Article 11
except to the extent acting in violation of Leases in doing so, nor for any
charge (such as wages for the Borrower’s employees and utilities) incurred in
connection with the Agent’s exercise of the Agent’s Rights and Remedies, except
for such charges which are incurred as a result of the Agent’s or such Lender’s
gross negligence or willful misconduct.
11-4.            Grant of Nonexclusive License.  The Borrower hereby grants to
the Agent a royalty free nonexclusive irrevocable license, exercisable upon the
occurrence, and during the continuance, of an Event of Default, to use, apply,
and affix any trademark, trade name, logo, or the like in which the Borrower now
or hereafter has rights, such license being with respect to the Agent’s exercise
of the rights hereunder including, without limitation, in connection with any
completion of the manufacture of Inventory or sale or other disposition of
Inventory.  In exercising its rights under such license, the Agent shall use
reasonable efforts to preserve and maintain any such trademark, trade name, or
logo, but nothing contained herein shall obligate the Agent to undertake (or
refrain from undertaking) any specific action and neither the Agent nor any
Lender shall, under any circumstances, have any liability to the Borrower,
except for such which are a result of the Agent’s or such Lender’s gross
negligence or willful misconduct.
11-5.            Assembly of Collateral.  The Agent may require the Borrower to
assemble the Collateral and make it available to the Agent at the Borrower’s
sole risk and expense at a place or places which are reasonably convenient to
both the Agent and Borrower.
11-6.            Rights and Remedies.  The rights, remedies, powers, privileges,
and discretions of the Agent hereunder (herein, the “Agent’s Rights and
Remedies”) shall be cumulative and not exclusive of any rights or remedies which
it would otherwise have.  No delay or omission by the Agent in exercising or
enforcing any of the Agent’s Rights and Remedies shall operate as, or
constitute, a waiver thereof.  No waiver by the Agent of any Event of Default or
of any default under any other agreement shall operate as a waiver of any other
default hereunder or under any other agreement.  No single or partial exercise
of any of the Agent’s Rights or Remedies, and no express or implied agreement or
transaction of whatever nature entered into between the Agent and any person, at
any time, shall preclude the other or further exercise of the Agent’s Rights and
Remedies.  No waiver by the Agent of any of the Agent’s Rights and Remedies on
any one occasion shall be deemed a waiver on any subsequent occasion, nor shall
it be deemed a continuing waiver.  All of the Agent’s Rights and Remedies and
all of the Agent’s rights, remedies, powers, privileges, and discretions under
any other agreement or transaction are cumulative, and not alternative or
exclusive, and may be exercised by the Agent at such time or times and in such
order of preference as the Agent in its sole discretion may determine.  The
Agent’s Rights and Remedies may be exercised without resort or regard to any
other source of satisfaction of the Liabilities.
74

--------------------------------------------------------------------------------

11-7.            Warehouse Bailment Agreement.  Notwithstanding anything
contained in the Warehouse Bailment Agreement entered into or to be entered into
by and among GSI Commerce Solutions, Inc., the Borrower and the Agent, but
without limiting the Agent’s other rights and remedies set forth in Article 11
arising upon the occurrence of an Event of Default, the demands, notices,
directions and orders contemplated by Sections F(3), G and J thereof may only be
given by the Agent after the occurrence and during the continuance of an Event
of Default.
Article 12 - Notices:
12-1.            Notice Addresses.  All notices, demands, and other
communications made in respect of this Agreement shall be made to the following
addresses, each of which may be changed upon seven (7) days written notice to
all others given by certified mail, return receipt requested:
 
If to the Agent:
c/o Sycamore Partners
 
 
9 West 57th Street, 31st Floor
 
 
New York, New York 10019
 
 
Attention: Stefan Kaluzny
 
 
John Woodworth
 
 
Fax:  (212) 796-8560
 
 
Email:  skaluzny@sycamorepartners.com
 
 
jwoodworth@sycamorepartners.com
    With a copy to (which copy shall not constitute notice):    
Law Offices of Gary M.  Holihan, P.C.
 
2345 Larkdale Drive
 
Glenview, IL 60025
 
Email:  garyholihan@gmail.com
   
And:

 
75

--------------------------------------------------------------------------------



 
 
Winston & Strawn LLP
 
 
35 W.  Wacker Drive
 
 
Chicago, IL 60601-9703
 
 
Attention:  Gregory S.  Murray
 
 
Fax: (312) 558-5700
 
 
Email: gmurray@winston.com
 
 
If to the Borrower
 
 
or any other Loan
 
 
Party:
Aeropostale, Inc.
 
 
125 Chubb Avenue
 
 
Lyndhurst, New Jersey 07071
 
Attention:  Joseph Pachella, GVP and Treasurer
 
 
Fax: (973) 872-5650
 
 
Email: jpachella@aeropostale.com
 
 
With copies to (which copies shall not constitute notice):
 
 
 
Marc G.  Schuback, Esquire
 
 
General Counsel
 
 
Aeropostale, Inc.
 
 
112 West 34th Street, 22nd Floor
 
 
New York, New York 10120
 
 
Fax:  (646) 619-4873
 
 
Email:  mschuback@aeropostale.com
 
 
 
and
 
 
 
Weil, Gotshal & Manges LLP
 
 
767 Fifth Avenue
 
 
New York, NY 10153
 
 
Attention: Douglas R. Urquhart
 
 
Email: douglas.urquhart@weil.com



12-2.            Notice Given.
(a)            Except as otherwise specifically provided herein, notices shall
be deemed made and correspondence received, as follows (all times being local to
the place of delivery or receipt):
 (i)            By mail:  the sooner of when actually received or three (3) days
following deposit in the United States mail, postage prepaid.
 (ii)            By recognized overnight express delivery:  the Business Day
following the day when sent.
76

--------------------------------------------------------------------------------

 (iii)            By Hand:  If delivered on a Business Day after 9:00 AM and no
later than three (3) hours prior to the close of customary business hours of the
recipient, when delivered.  Otherwise, at the opening of the then next Business
Day.
 (iv)            By Facsimile or electronic transmission (which must include a
header on which the party sending such transmission is indicated):  If sent on a
Business Day after 9:00 AM and no later than three (3) hours prior to the close
of customary business hours of the recipient, one (1) hour after being sent. 
Otherwise, at the opening of the then next Business Day.
(b)            Rejection or refusal to accept delivery and inability to deliver
because of a changed address or Facsimile Number for which no due notice was
given shall each be deemed receipt of the notice sent.
Article 13 - Survival; Release of Collateral:
13-1.            On the Term A Maturity Date (or such earlier date upon which
the Tranche A Term Loans shall have become due and payable pursuant to this
Agreement), the Borrower shall pay the Agent (whether or not then due), in
immediately available funds, all of the Liabilities in respect of the Tranche A
Term Loans (other than indemnities, not then due and payable, which survive
repayment of the Tranche A Term Loans), including, without limitation, all
unreimbursed costs and expenses of the Agent in respect of the Tranche A Term
Loans for which the Borrower is responsible.  On the Term B Maturity Date (or
such earlier date upon which the Tranche B Term Loans shall have become due and
payable pursuant to this Agreement), the Borrower shall pay the Agent (whether
or not then due), in immediately available funds, all of the Liabilities in
respect of the Tranche B Term Loans (other than indemnities, not then due and
payable, which survive repayment of the Tranche B Term Loans), including,
without limitation, all unreimbursed costs and expenses of the Agent in respect
of the Tranche B Term Loans for which the Borrower is responsible.  Until such
payment described in the first and second sentences of this Section 13-1, all
provisions of this Agreement shall remain in full force and effect until all
Liabilities (other than indemnities, not then due and payable, which survive
repayment of the Term Loans) shall have been paid in full.
13-2.            Subject to the terms of the Intercreditor Agreement, if any of
the Collateral shall be sold, transferred or otherwise disposed of by the
Borrower or any other Loan Party in a transaction permitted by this Agreement
(including by way of merger, consolidation or in connection with the sale of a
Subsidiary permitted hereunder), then the Liens created by any of the Loan
Documents on such property shall be automatically released (without need for
further action by any person) and in connection therewith, upon receipt by the
Agent of a certificate of the Borrower to the effect that such transaction and
the disposition of the proceeds thereof will comply with the terms of this
Agreement (with such supporting detail as the Agent may reasonably request), the
Agent, at the request and sole expense of the Borrower or such other Loan Party,
shall execute and deliver without recourse, representation or warranty all
releases or other documents necessary or desirable to evidence the release of
the Liens created under any of the Loan Documents on such Collateral.
77

--------------------------------------------------------------------------------

Article 14 - General:
14-1.            Protection of Collateral.  Neither the Agent nor any Lender has
a duty as to the collection or protection of the Collateral beyond the safe
custody of such of the Collateral as may come into the possession of the Agent
and shall have no duty as to the preservation of rights against prior parties or
any other rights pertaining thereto.  With the Borrower’s prior approval (which
shall not be unreasonably delayed or withheld), the Agent may include reference
to the Borrower (and may utilize any logo or other distinctive symbol associated
with the Borrower) in connection with any advertising, promotion, or marketing
undertaken by the Agent.
14-2.            Successors and Assigns.  This Agreement shall be binding upon
the Borrower and the Borrower’s representatives, successors, and assigns and
shall inure to the benefit of the Agent, the Lenders and their respective
successors and assigns, provided, however, no trustee or other fiduciary
appointed with respect to the Borrower shall have any rights hereunder.  In the
event that the Agent or any Lenders, in accordance with the provisions of
Section 2-23 hereof, assign or transfer their respective rights under this
Agreement, the assignee shall thereupon succeed to and become vested with all
rights, powers, privileges, and duties of such assignor hereunder to the extent
of such assignment, and, with respect to the interest so assigned, such assignor
shall thereupon be discharged and relieved from its duties and obligations
hereunder.
14-3.            Severability.  Any determination that any provision of this
Agreement or any application thereof is invalid, illegal, or unenforceable in
any respect in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provision of this Agreement.
14-4.            Amendments.  Course of Dealing.
(a)            This Agreement and the other Loan Documents incorporate all
discussions and negotiations between the Borrower, the Agent, and the Lenders,
either express or implied, concerning the matters included herein and in such
other instruments, any custom, usage, or course of dealings to the contrary
notwithstanding.  No such discussions, negotiations, custom, usage, or course of
dealings shall limit, modify, or otherwise affect the provisions thereof.  No
failure by the Agent to give notice to the Borrower of the Borrower’s having
failed to observe and comply with any warranty or covenant included in any Loan
Document shall constitute a waiver of such warranty or covenant or the amendment
of the subject Loan Document.
(b)            The Borrower may undertake any action otherwise prohibited
hereby, and may omit to take any action otherwise required hereby, upon and with
the express prior written consent of the Agent, subject to the terms and
conditions of the Agency Agreement.  No consent, modification, amendment, or
waiver of any provision of any Loan Document shall be effective unless executed
in writing by or on behalf of the party to be charged with such modification,
amendment, or waiver (and if such party is the Agent, then by a duly authorized
officer thereof); provided, however that with respect to any amendment,
supplement, modification, waiver or other action described above with respect to
Section 5-12 or definitions that affect such Section or any waiver with respect
to a Tranche A Financial Default, the Lenders shall be determined excluding the
Tranche B Term Lenders.  Any modification, amendment, or waiver provided by the
Agent shall be in reliance upon all representations and warranties theretofore
made to the Agent by or on behalf of the Borrower (and any guarantor, endorser,
or surety of the Liabilities) and consequently may be rescinded in the event
that any of such representations or warranties was not true and complete in all
material respects when given.
78

--------------------------------------------------------------------------------

14-5.            Power of Attorney.  In connection with all powers of attorney
included in this Agreement, the Borrower hereby grants unto the Agent full power
to do any and all things necessary or appropriate in connection with the
exercise of such powers as fully and effectually as the Borrower might or could
do, hereby ratifying all that said attorney shall do or cause to be done by
virtue of this Agreement.  No power of attorney set forth in this Agreement
shall be affected by any disability or incapacity suffered by the Borrower and
each shall survive the same.  All powers conferred upon the Agent by this
Agreement, being coupled with an interest, shall be irrevocable until this
Agreement is terminated by a written instrument executed by a duly authorized
officer of the Agent.
14-6.            Application of Proceeds.  Except as otherwise provided in
Section 11-2(e) hereof, the proceeds of any collection, sale, or disposition of
the Collateral, or of any other payments received hereunder, shall be applied
towards the Liabilities in such order and manner as the Agent determines in its
sole discretion.  The Borrower shall remain liable for any deficiency remaining
following such application.
14-7.            Costs and Expenses of Agent and Lenders.
(a)            The Borrower shall pay on demand all Costs of Collection and all
reasonable expenses of the Agent and Lenders in connection with the preparation,
execution, and delivery of this Agreement and of any other Loan Documents,
whether now existing or hereafter arising, and all other reasonable expenses
which may be incurred by the Agent and Lenders in preparing or amending this
Agreement and all other agreements, instruments, and documents related thereto,
or otherwise incurred with respect to the Liabilities, and all other costs and
expenses of the Agent and Lenders which relate to the credit facility
contemplated hereby.
(b)            The Borrower shall pay on demand all reasonable and documented
out-of-pocket costs and expenses incurred (including reasonable and documented
out-of-pocket costs and expenses of one counsel to the Agent and the Lenders
taken as a whole, and, if necessary, one local counsel in each relevant
jurisdiction and special counsel for each relevant specialty and, in the event
of any actual or potential conflict of interest where such Agent or Lender
affected by such conflict informs the Borrower of such conflict, one additional
counsel in each relevant jurisdiction for each Lender or group of Lenders or
Agent subject to such conflict) incurred, following the occurrence, and during
the continuance, of any Event of Default, by the Agent and Lenders in connection
with the enforcement, attempted enforcement, or preservation of any rights and
remedies under this, or any other Loan Document, as well as any such costs and
expenses in connection with any “workout”, forbearance, or restructuring of the
credit facility contemplated hereby.
(c)            The Borrower authorizes the Agent to pay all such fees and
expenses and in the Agent’s discretion, to add such fees and expenses to the
Loan Account.
79

--------------------------------------------------------------------------------

(d)            The undertaking on the part of the Borrower in this Section 14-7
shall survive payment of the Liabilities and/or any termination, release, or
discharge executed by the Agent or any Lender in favor of the Borrower, other
than a termination, release, or discharge which makes specific reference to this
Section 14-7.
14-8.            Copies and Facsimiles.  This Agreement and all documents which
relate thereto, which have been or may be hereinafter furnished any of the
Credit Parties may be reproduced by such Credit Party by any photographic,
microfilm, xerographic, digital imaging, or other process, and the Credit
Parties may destroy any document so reproduced.  Any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business).  Any facsimile which
bears proof of transmission shall be binding on the party which or on whose
behalf such transmission was initiated and likewise shall be so admissible in
evidence as if the original of such facsimile had been delivered to the party
which or on whose behalf such transmission was received.
14-9.            New York Law.  This Agreement and the transactions contemplated
hereby, and all disputes between the parties under or relating to this Agreement
or the facts or circumstances leading to its execution, whether in contract,
tort or otherwise, shall be construed in accordance with and governed by the
laws (including statutes of limitation) of the State of New York, without regard
to conflicts of law principles that would require the application of the laws of
another jurisdiction.
14-10.         Consent to Jurisdiction.
The Borrower agrees that any legal action, proceeding, case, or controversy
against the Borrower with respect to any Loan Document may be brought in the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, as the Agent may elect in the Agent’s sole discretion.  By execution
and delivery of this Agreement, the Borrower, for itself and in respect of its
property, accepts, submits, and consents generally and unconditionally, to the
non-exclusive jurisdiction of the aforesaid courts.
(a)            The Borrower WAIVES personal service of any and all process upon
it, and irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, to the Borrower at the Borrower’s
address for notices as specified herein, such service to become effective ten
(10) Business Days after such mailing.
(b)            The Borrower WAIVES any objection based on forum non conveniens
and any objection to venue of any action or proceeding instituted in the
aforesaid courts under any of the Loan Documents.
(c)            Nothing herein shall affect the right of the Agent to bring legal
actions or proceedings in any other competent jurisdiction.
The Borrower agrees that any action commenced by the Borrower asserting any
claim or counterclaim arising under or in connection with this Agreement or any
other Loan Document shall be brought solely in the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and that such Courts shall have exclusive jurisdiction with respect
to any such action.
80

--------------------------------------------------------------------------------

14-11.            Indemnification.  The Loan Parties shall indemnify, defend,
and hold the Agent, each Lender and each other Credit Party and any employee,
officer, or agent of the Agent, each Lender and other Credit Parties (each, an
“Indemnified Person”) harmless of and from any claim brought or threatened
against any Indemnified Person by the Borrower, any guarantor or endorser of the
Liabilities, or any other Person (as well as from any reasonable and documented
legal or other out-of-pocket expenses incurred in connection with investigating
or defending any of the foregoing (but limited, in the case of legal fees and
expenses, to one counsel to the Indemnified Persons taken as a whole, and, if
necessary, one local counsel in each relevant jurisdiction and special counsel
for each relevant specialty and, in the event of any actual or potential
conflict of interest where such Indemnified Person affected by such conflict
informs the Borrower of such conflict, one additional counsel in each relevant
jurisdiction for each Indemnified Person subject to such conflict)) on account
of the relationship of the Borrower or of any other guarantor or endorser of the
Liabilities with the Agent, Lenders and other Credit Parties (each, an
“Indemnified Claim”) other than any claim resulting from the gross negligence,
bad faith, or willful misconduct of such Indemnified Person.  Each Indemnified
Claim may be defended, compromised, settled, or pursued by the Indemnified
Person with counsel of the Agent’s selection (and if such Indemnified Claim is
brought by a Person other than the Loan Parties, any guarantor or endorser of
the Liabilities or any Affiliate of the Loan Parties, after consultation with
(but not approval of) the Loan Parties regarding the selection of such counsel),
but at the expense of the Borrower, provided that any Indemnified Claim may not
be settled without the consent of the Loan Parties (which shall not be
unreasonably withheld or delayed) if as the result of any such settlement the
Loan Parties will be obligated to make any payment (other than reimbursement of
the reasonable costs and expenses of the Indemnified Person).  This
indemnification shall survive payment of the Liabilities and/or any termination,
release, or discharge executed by the Agent in favor of the Borrower or any
other Loan Party, other than a termination, release, or discharge which makes
specific reference to this Section 14-11.
14-12.         Rules of Construction.  The following rules of construction shall
be applied in the interpretation, construction, and enforcement of this
Agreement and of the other Loan Documents:
(a)            Words in the singular include the plural and words in the plural
include the singular.
(b)            Titles, headings (indicated by being underlined or shown in SMALL
CAPITALS) and any Table of Contents are solely for convenience of reference; do
not constitute a part of the instrument in which included; and do not affect
such instrument’s meaning, construction, or effect.
(c)            The words “includes” and “including” are not limiting.
81

--------------------------------------------------------------------------------

(d)            Text which follows the words “including, without limitation” (or
similar words) is illustrative and not limiting.
(e)            Except where the context otherwise requires or where the relevant
subsections are joined by “or”, compliance with any Section or provision of any
Loan Document which constitutes a warranty or covenant requires compliance with
all subsections (if any) of that Section or provision.  Except where the context
otherwise requires, compliance with any warranty or covenant of any Loan
Document which includes subsections which are joined by “or” may be accomplished
by compliance with any of such subsections.
(f)             Text which is shown in italics, shown in bold, shown IN ALL
CAPITAL LETTERS, or in any combination of the foregoing, shall be deemed to be
conspicuous.
(g)            The words “may not” are prohibitive and not permissive.
(h)            The word “or” is not exclusive.
(i)             Terms which are defined in one section of any Loan Document are
used with such definition throughout the instrument in which so defined.
(j)             The symbol “$” refers to United States Dollars.
(k)            Unless limited by reference to a particular Section or provision,
any reference to “herein”, “hereof”, or “within” is to the entire Loan Document
in which such reference is made.
(l)             References to “this Agreement” or to any other Loan Document is
to the subject instrument as amended to the date on which application of such
reference is being made.
(m)           Except as otherwise specifically provided, all references to time
are to Boston time.
(n)            In the determination of any notice, grace, or other period of
time prescribed or allowed hereunder:
 (i)            Unless otherwise provided (A) the day of the act, event, or
default from which the designated period of time begins to run shall not be
included and the last day of the period so computed shall be included unless
such last day is not a Business Day, in which event the last day of the relevant
period shall be the then next Business Day and (B) the period so computed shall
end at 5:00 PM on the relevant Business Day.
 (ii)          The word “from” means “from and including”.
 (iii)        The words “to” and “until” each mean “to, but excluding”.
 (iv)        The word “through” means “to and including”.
82

--------------------------------------------------------------------------------

(o)            References to “presently”, “currently”, and other similar
expressions mean the Effective Date.
(p)            The term “upon the occurrence, and during the continuance, of an
Event of Default”, “upon the occurrence, and during the continuance, of Default
Interest Event” and any other similar term means, subject to the terms and
conditions of the Agency Agreement, the occurrence of an Event of Default or a
Default Interest Event which has not been (i) waived by the Agent, or (ii)
resolved to the reasonable satisfaction of the Agent.  For purposes hereof, an
Event of Default shall be deemed “resolved to the reasonable satisfaction of the
Agent” if (A) the Agent has not theretofore exercised any of its rights and
remedies on account of the existence of such Event of Default, and (B) the
matter giving rise to such Event of Default has been fully remediated by the
Borrower, provided, however, that (1) nothing contained herein shall furnish the
Borrower with any additional cure periods beyond those set forth in Article 10,
if any, prior to an event constituting an “Event of Default”, (2)
notwithstanding the foregoing, any Event of Default under Article 7, or Sections
10-1, 10-2, 10-12, or 10-13 hereof may only be waived by the Agent and shall not
ever be deemed “resolved to the reasonable satisfaction of the Agent”, and (3)
the Borrower may not resolve any occurrences which constitute Events of Default
to the reasonable satisfaction of the Agent on more than four (4) occasions in
any fiscal year.
(q)            The Loan Documents shall be construed and interpreted in a
harmonious manner and in keeping with the intentions set forth in Section 14-13
hereof, provided, however, in the event of any inconsistency between the
provisions of this Agreement and any other Loan Document, the provisions of this
Agreement shall govern and control.
14-13.         Intent.  It is intended that:
(a)            This Agreement take effect as a sealed instrument.
(b)            The security interests created by this Agreement secure all
Liabilities, whether now existing or hereafter arising.
(c)            Unless otherwise explicitly provided herein, the consent of the
Agent or any Lender to any action of the Borrower which is prohibited unless
such consent is given may be given or refused by the Agent and Lenders in their
reasonable discretion.
14-14.         Right of Set‑Off.  Any and all deposits (other than Trust Deposit
Accounts) or other sums at any time credited by or due to the Borrower from the
Agent, any Lender, or any participant (a “Participant”) in the credit facility
contemplated hereby or any from any Affiliate of the Agent, any Lender, or any
Participant and any cash, securities, instruments or other property of the
Borrower in the possession of the Agent, any Lender, any Participant or any such
Affiliate, whether for safekeeping or otherwise (regardless of the reason such
Person had received the same) shall at all times constitute security for all
Liabilities and for any and all obligations of the Borrower to the Agent, any
Lender or any Participant or any such Affiliate and may be applied or set off
against the Liabilities and against such obligations at any time, whether or not
such are then due and whether or not other collateral is then available to the
Agent, any Lender or any Participant or any such Affiliate.
83

--------------------------------------------------------------------------------

14-15.         Maximum Interest Rate.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Term Loans, as applicable, or, if it exceeds
such unpaid principal, refunded to the Borrower.  In determining whether the
interest contracted for, charged, or received by the Agent or Lenders exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable
Requirements of Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Liabilities hereunder.
14-16.         Waivers.
(a)            The Borrower (and all guarantors, endorsers, and sureties of the
Liabilities) make each of the waivers included in Section 14-16(b), below,
knowingly, voluntarily, and intentionally, and understands that the Agent and
Lenders, in entering into the financial arrangements contemplated hereby and in
providing loans and other financial accommodations to or for the account of the
Borrower as provided herein, whether not or in the future, are relying on such
waivers.
(b)            THE BORROWER, AND EACH SUCH GUARANTOR, ENDORSER, AND SURETY
RESPECTIVELY WAIVES THE FOLLOWING:
 (i)            Except as otherwise specifically required hereby, and to the
extent permissible under applicable Requirements of Law, notice of non‑payment,
demand, presentment, protest and all forms of demand and notice, both with
respect to the Liabilities and the Collateral.
 (ii)            Except as otherwise specifically required hereby, and to the
extent permissible under applicable Requirements of Law, the right to notice
and/or hearing prior to the Agent’s exercising of the Agent’s rights upon
default.
 (iii)            THE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN
WHICH THE AGENT OR ANY LENDER IS OR BECOMES A PARTY (WHETHER SUCH CASE OR
CONTROVERSY IS INITIATED BY OR AGAINST THE AGENT OR ANY LENDER OR IN WHICH THE
AGENT OR ANY LENDER IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY
ARISES OUT OF OR IS IN RESPECT OF, ANY RELATIONSHIP AMONGST OR BETWEEN THE
BORROWER OR ANY OTHER PERSON AND THE AGENT OR ANY LENDER (AND THE AGENT AND
LENDERS LIKEWISE WAIVE THEIR RIGHT TO A JURY IN ANY TRIAL OF ANY SUCH CASE OR
CONTROVERSY).
 (iv)            Except to the extent that such may not be waived under
applicable Requirements of Law, the benefits or availability of any stay,
limitation, hindrance, delay, or restriction with respect to any action which
the Agent or any Lender may or may become entitled to take hereunder.
84

--------------------------------------------------------------------------------

 (v)            Any defense, counterclaim, set‑off, recoupment, or other basis
on which the amount of any Liability, as stated on the books and records of the
Agent or any Lender, could be reduced or claimed to be paid otherwise than in
accordance with the tenor of and written terms of such Liability.
 (vi)            Any claim against the Agent or any Lender to consequential,
special, or punitive damages.
14-17.         Confidentiality.  The Credit Parties shall keep, and shall cause
their respective officers, directors, employees, affiliates and attorneys to
keep, all financial statements, reports and other proprietary information
furnished to them by the Borrower, the Guarantor or their respective Affiliates
(hereinafter collectively, the “Information”) confidential and shall not
disclose such Information, or cause such Information to be disclosed, to any
Person, provided, however, that (i) the Information may be disclosed to any
Credit Party’s officers, directors, employees, affiliates, attorneys and other
advisors as need to know the Information in connection with the Agent’s or
Lenders’ administration of the Liabilities; (ii) the Information may be
disclosed to any regulatory or other governmental authorities having
jurisdiction over the Agent and Lenders as required in connection with the
exercise of their regulatory activity; (iii) the Information may be disclosed to
any prospective assignee or participant, who has agreed to be bound by the
provisions of this Section 14-17; (iv) the Information may be disclosed in
connection with the enforcement of the Liabilities by the Agent or any Lender to
the extent required in connection therewith; and (v) the Information may
otherwise be disclosed to the extent required by law.  Notwithstanding anything
herein to the contrary, “Information” shall not include, and each Credit Party
(and each employee, representative, or other agent of the Agent and each Lender)
may disclose to any and all Persons without limitation of any kind, any
information with respect to the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated hereby and all materials of any kind (including
options or other tax analyses) that are provided to any Credit Party (and each
employee, representative, or other agent of any Credit Party) relating to such
tax treatment and tax structure; provided, that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Term Loans and other
transactions contemplated hereby.
14-18.         Press Releases.  Once the Borrower has filed this Agreement with
the Securities and Exchange Commission and disseminated a corresponding press
release regarding this Agreement, then Borrower consents to the publication by
the Agent and/or Lender of advertising material relating to the financing
transactions contemplated by this Agreement using the Borrower’s name, product
photographs, logo or trademark.  The Agent and/or Lender shall provide a draft
reasonably in advance of any advertising material to the Borrower for review and
comment prior to the publication thereof.  Subject to the conditions contained
in this Section 14-18, the Agent and Lender reserve the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.
85

--------------------------------------------------------------------------------

14-19.         No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, the Loan Parties acknowledge
and agree that:  (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Party, on
the one hand, and the Agent and Lenders, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Agent and Lenders are and have been acting solely as principals
and are not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) the Agent and Lenders have not assumed and will not assume
an advisory, agency or fiduciary responsibility in favor of the Loan Parties
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Agent and Lenders have advised or are currently advising the Loan Parties or any
of their respective Affiliates on other matters) and the Agent and Lenders have
no any obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Agent, any
Lender and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and the Agent and Lenders have no obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Agent and Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate.  Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Agent and any Lender with respect to any breach or alleged breach of
agency or fiduciary duty.
14-20.         Intentionally Omitted.
14-21.         USA PATRIOT Act Notice.  The Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub.  L.  107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
each such Person and other information that will allow the Agent and each Lender
to identify the Loan Parties in accordance with the Patriot Act.  Each of the
Loan Parties is in compliance, in all material respects, with the Patriot Act. 
No part of the proceeds of the Term Loans will be used by the Loan Parties,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
86

--------------------------------------------------------------------------------

14-22.         Foreign Asset Control Regulations.  Neither the advance of the
Term Loans, nor the use of the proceeds of any thereof, will violate the Trading
With the Enemy Act (50 U.S.C.  § 1 et seq., as amended) (the “Trading With the
Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (which for the avoidance of doubt shall include, but
shall not be limited to (a) Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed.  Reg.  49079 (2001)) (the “Executive
Order”) and (b) the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law
107-56)).  Furthermore, none of the Loan Parties or their Affiliates (a) is or
will become a “blocked person” as described in the Executive Order, the Trading
With the Enemy Act or the Foreign Assets Control Regulations or (b) engages or
will engage in any dealings or transactions, or be otherwise associated, with
any such “blocked person” or in any manner violative of any such order.
14-23.         Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and to make payments hereunder are several and not
joint.  The failure of any Lender to make any Term Loan or to make any payment
hereunder on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Term Loan or to
make its payment hereunder.
14-24.         Intercreditor Agreement.  Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document:  (a) the Liens granted
to Agent in favor of each member of the Lenders pursuant to the Loan Documents
and the exercise of any right related to any Collateral shall be subject, in
each case, to the terms of the Intercreditor Agreement, (b) in the event of any
conflict between the express terms and provisions of this Agreement or any other
Loan Document, on the one hand, and of the Intercreditor Agreement, on the other
hand, the terms and provisions of the Intercreditor Agreement shall control, and
(c) each Lender authorizes Agent to execute the Intercreditor Agreement on
behalf of such Lender, and such Lender agrees to be bound by the terms thereof.
 
[signature pages follow]


87

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date above first written.  This Agreement shall take effect as a sealed
instrument.
BORROWER:
AEROPOSTALE, INC., as “Borrower”
   
 
By:
/s/ Marc Miller
 
Name:  Marc Miller
 
Title:  Chief Financial Officer
GUARANTORS:
AEROPOSTALE WEST, INC
 
JIMMY’Z SURF CO., LLC
 
AERO GC MANAGEMENT LLC
 
AEROPOSTALE PROCUREMENT COMPANY, INC.
 
AEROPOSTALE LICENSING, INC.
 
P.S. FROM AEROPOSTALE, INC.,
 
GOJANE LLC,
 
each as a “Guarantor”
   
 
By:
/s/ Marc Miller
 
Name:  Marc Miller
 
Title:  Chief Financial Officer

 

 
[Signature Page to Loan and Security Agreement]

--------------------------------------------------------------------------------

 
AERO INVESTORS LLC,
 
as “Agent” and a “Tranche A Term Lender”
 
 
By:
/s/ Stefan Kaluzny
 
Name: Stefan Kaluzny
 
Title: CEO and President

 
 
[Signature Page to Loan and Security Agreement]

--------------------------------------------------------------------------------

 
TSAM HOLDINGS, LIMITED
 
as a “Tranche B Term Lender”
 
 
 
By:
/s/ James Schwartz
 
Name: James Schwartz
 
Title: President and CEO

 
 
[Signature Page to Loan and Security Agreement]

--------------------------------------------------------------------------------